Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 1 of 197 PageID #: 1318




                           EXHIBIT A
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 2 of 197 PageID #: 1319




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE


    SATIUS HOLDING, INC., a Delaware
    Corporation,                                        Case No. 1:18-cv-00850-MN-CJB

                   Plaintiff,

            v.

    SAMSUNG ELECTRONICS CO., LTD, a
    Korean Corporation, and SAMSUNG
    ELECTRONICS AMERICA, INC., a New
    York Corporation,

                   Defendants.


    PLAINTIFF SATIUS HOLDING, INC.’S OBJECTIONS AND RESPONSES TO THE
   FIRST SET OF INTERROGATORIES OF DEFENDANTS SAMSUNG ELECTRONICS
        CO., LTD. AND SAMSUNG ELECTRONICS AMERICA, INC. (NOS. 1-14)

          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff Satius

   Holding, Inc. (“Satius” or “Plaintiff”) hereby objects and responds to the First Set of

   Interrogatories (the “Interrogatories”) of Defendants Samsung Electronics Co., Ltd., and

   Samsung Electronics America, Inc. (together, “Samsung” or “Defendants”) as follows:

                 RESERVATION OF RIGHTS AND GENERAL OBJECTIONS

          1.      Plaintiff’s written responses, and any production of documents pertaining to those

   responses, are based upon information and writings available to it and its counsel as of the date

   of these Responses. Plaintiff has not completed its investigation of facts relating to this case nor

   has it completed discovery in this action or its preparation for trial. Moreover, discovery in this

   action is continuing and ongoing and Plaintiff may learn of additional facts pertaining to the

   Interrogatories as the case progresses. Therefore, Plaintiff reserves the right to change, amend,



                                                    1
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 3 of 197 PageID #: 1320




   or supplement its objections and responses at a later date. If further evidence is obtained which

   is not protected from discovery, Plaintiff reserves the right to present such evidence at the time

   of trial. Plaintiff’s written responses, and any production of documents relating to those

   responses, are without prejudice to its right to supplement and/or amend its written responses and

   to present at trial evidence discovered hereafter.

           2.      Plaintiff’s responses are subject to all objections as to competence, relevance,

   materiality, propriety, admissibility, and any and all other objections and grounds that would

   require the exclusion of evidence disclosed herein if the evidence were produced and sought to

   be introduced into evidence in Court; all of which objections and grounds are specifically

   reserved, and may be interposed at the time of trial or other attempt to use one or more of these

   responses.

           3.      The following General Objections apply to each and every separately numbered

   Interrogatory and are incorporated by reference into each and every specific response as if set

   forth in full in each response. From time to time a specific response may repeat a General

   Objection for emphasis or some other reason. The failure to repeat any General Objection in any

   specific response shall not be interpreted as a waiver of any General Objection to that response.

           4.      Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent that they attempt or purport to call for the production of any information or documentation

   that is privileged, that was prepared in anticipation of litigation or for trial, that reveals

   communications between Plaintiff and its legal counsel, that otherwise constitutes attorney work

   product, privileged attorney-client communication, or that is otherwise privileged or immune

   from discovery. Inadvertent disclosure of any such information or documentation is not intended

   to and shall not constitute a waiver of any privilege or any other ground for objecting to




                                                        2
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 4 of 197 PageID #: 1321




   discovery with respect to such information, or with respect to the subject matter thereof. Nor

   shall such inadvertent production or disclosure waive the right of Plaintiff to object to the use of

   any such information during this action or in any other subsequent proceeding.

          5.      Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they call for disclosure of information that is subject to third party confidentiality

   agreement or privileged information under the attorney-client privilege, work product doctrine

   and/or common interest doctrine.

          6.      Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they are beyond the scope of the Federal Rules of Civil Procedure, the Local Rules of this

   Court, and the Orders of this Court.

          7.      Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they are overly broad, unduly burdensome, not relevant to the claims, counterclaims, or the

   defense of any party and/or are oppressive to the extent they are not proportional to the needs of

   the case.

          8.      Plaintiff objects to the each of the Definitions, Instructions and Interrogatories to

   the extent that they seek to require Plaintiff to provide documentation other than that which may

   be obtained through a reasonably diligent search of corporate records in Plaintiff’s possession,

   custody or control.

          9.      Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they do not describe the information sought with sufficient particularity and/or are vague,

   ambiguous, or unlimited in scope.

          10.     Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they seek disclosure of information that is already in Defendants’ possession, custody or




                                                     3
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 5 of 197 PageID #: 1322




   control, is duplicative of discovery already propounded, is available to Defendants from some

   other source that is more convenient, less burdensome or less expensive, and/or is available to

   Defendants from public sources.

          11.     Plaintiff objects to each of the Definitions, Instructions and Interrogatories to the

   extent they call for legal conclusions and/or seek to elicit testimony from fact witnesses which is

   properly obtained during expert discovery.

          12.     Plaintiff objects to the Definitions of “Plaintiff,” “Satius,” “You/Your/Yourself,”

   and to each Interrogatory that incorporates any of these terms, to the extent the Definitions are

   overbroad, unduly burdensome, not relevant to any claim or defense of any party in this action

   and/or is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff will

   construe the terms “Plaintiff,” “Satius” and “You/Your/Yourself” wherever used to refer to

   Satius Holding, Inc. only.

          13.     Plaintiff objects to the Definitions of “Person, Persons, People, and Individuals,”

   “Document,” “Communicate,” and “Concerning,” and to each Interrogatories that incorporates

   any of these terms, to the extent they are vague and ambiguous, overbroad and unduly

   burdensome, and purport to place obligations on Plaintiff greater than allowed for under, broader

   than, or inconsistent with, the Federal Rules of Civil Procedure, the Local Rules of this Court, and

   the Orders of this Court.

          14.     Plaintiff objects to the Definition of “Related Patent,” and to each Interrogatories

   that incorporates this term, to the extent it is overbroad, unduly burdensome, not relevant to the

   claim or defense of any party in this action and not reasonably calculated to lead to the discovery

   of admissible evidence. Plaintiff objects to this Definition to the extent it is overbroad and seeks

   information that exceeds the scope of relevance to the Asserted Patent.




                                                    4
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 6 of 197 PageID #: 1323




          15.     Plaintiff objects to the Definition of “Prior Art,” and to each Interrogatories that

   incorporates this term, to the extent it is overbroad, unduly burdensome, not relevant to the claim

   or defense of any party in this action and not reasonably calculated to lead to the discovery of

   admissible evidence. Plaintiff further objects to this Definition, and to any Interrogatories that

   incorporates this term, to the extent it calls for a legal conclusion and/or expert opinion.

          16.     Plaintiff objects to the Definition of “Investor,” and to each Interrogatory that

   incorporates this term, to the extent it is overbroad, unduly burdensome, not relevant to the claim

   or defense of any party in this action and not reasonably calculated to lead to the discovery of

   admissible evidence.

          17.     Plaintiff objects to the Definitions of “relating to,” “related to,” “concerning,”

   “person,” “persons,” “Entity,” “entities,” “Documents,” “Communications,” or “communicated”

   to the extent they are vague and ambiguous, overly broad and unduly burdensome, and purport to

   place obligations on Plaintiff greater than allowed for under, broader than, or inconsistent with, the

   Federal Rules of Civil Procedure and the local rules of this Court.

          18.     Plaintiff objects to the Interrogatories to the extent they are compound and are

   comprised of multiple discrete subparts. Plaintiff will count each subpart as a separate

   Interrogatory pursuant to Federal Rule of Civil Procedure 33(a). Plaintiff will not respond to

   Interrogatories in excess of the allotted number of Interrogatories established in the Court’s

   Scheduling Order.

                   OBJECTIONS AND RESPONSES TO INTERROGATORIES

          Subject to and without waiving its General Objections and Objections to Definitions,

   Instructions and Interrogatories set forth above, each of which is specifically incorporated into the

   specific Responses below, Plaintiff hereby responses to Defendants’ Interrogatories as follows:




                                                      5
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 7 of 197 PageID #: 1324




   INTERROGATORY NO. 1:

           Identify all persons and entities having knowledge of the facts relating to, and underlying,

   all of your contentions in your complaint and infringement contentions and/or relating to this

   case, and for each such person or entity, state the subject matter of and the factual basis for that

   person’s knowledge.

   RESPONSE INTERROGATORY NO. 1:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:




                                                      6
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 8 of 197 PageID #: 1325




          Information responsive to this Interrogatory may be derived or ascertained from

   Plaintiff’s Initial Disclosures served on December 17, 2018 and Plaintiff’s Disclosures of

   Custodians, Data Sources, and Notice served on January 2, 2019.

   INTERROGATORY NO. 2:

          Identify any testing, study, analysis, reverse engineering, or other evaluation (collectively

   referred to as an “evaluation”) conducted by or on behalf of Satius concerning all Accused

   Products, including identifying the time period of the evaluation, the specific products evaluated,

   the person(s) involved in the evaluation, and all written or oral reports, observations, or

   conclusions that were the result of the evaluation and every document relating to that evaluation.

   RESPONSE TO INTERROGATORY NO. 2:

          Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “or other evaluation” and “every document relating to that

   evaluation.” Plaintiff objects to this Interrogatory to the extent it calls for a legal conclusion.

   Plaintiff objects to this Interrogatory as overly broad and unduly burdensome, and oppressive to

   the extent it seeks information that is not relevant to any claim or defense of any party, is

   disproportional to the needs of the case and/or is not reasonably calculated to lead to the

   discovery of admissible evidence. Plaintiff objects to this Interrogatory as compound and

   composed of multiple discrete subparts. Plaintiff objects to this Interrogatory as premature to the

   extent it seeks the disclosure of documents, information and/or expert opinion or testimony

   subject to the Scheduling Order in this action. Plaintiff objects to this Interrogatory to the extent

   that it seeks information that is not in Plaintiff’s possession, custody or control. Plaintiff objects

   to this Interrogatory to the extent it seeks information protected by the attorney-client privilege,




                                                      7
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 9 of 197 PageID #: 1326




   common interest doctrine, work product doctrine, or seeks information protected by any other

   applicable law, privilege, doctrine, immunity or protection.

            Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

            Information responsive to this Interrogatory may be derived or ascertained from

   Plaintiff’s Initial Claim Charts served on February 22, 2019 pursuant to the Court’s Scheduling

   Order.

   INTERROGATORY NO. 3:

            Identify and describe in detail the facts and circumstances surrounding any ownership

   and/or financial interest any entity has or has had in the Asserted Patent and/or Related Patents,

   including: how and when those interests were acquired; the entire chain of title of any rights in

   the Asserted Patent and Related Patents; all transfers of such rights and any consideration

   associated with such transfers; the dates and terms of any written or oral agreements related to

   each transfer of rights; all documents and materials related to each transfer of rights; and any

   assignments, licenses, reversionary right, right of first refusal, right to any portion of proceeds

   resulting from enforcement and/or licensing, right to sue for infringement, obligation to pay

   maintenance fees, right to prosecute, right to control litigation, right to practice, or right to

   license or sub-license the Asserted Patent and/or Related Patents, further identifying all

   documents, witnesses and things that support Your description.

   RESPONSE TO INTERROGATORY NO. 3:

            Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “facts and circumstances,” “Related Patents,” and “all documents,




                                                      8
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 10 of 197 PageID #: 1327




   witnesses and things that support Your description.” Plaintiff objects to this Interrogatory as

   overly broad and unduly burdensome, and oppressive to the extent it seeks information that is not

   relevant to any claim or defense of any party, is disproportional to the needs of the case and/or is

   not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff objects to this

   Interrogatory as compound and composed of multiple discrete subparts. Plaintiff objects to this

   Interrogatory to the extent that it seeks information that is not in Plaintiff’s possession, custody

   or control. Plaintiff objects to this Interrogatory to the extent it seeks information protected by

   the attorney-client privilege, common interest doctrine, work product doctrine, or seeks

   information protected by any other applicable law, privilege, doctrine, immunity or protection.

   Plaintiff objects to this Interrogatory to the extent it seeks confidential, business, financial,

   proprietary or sensitive information, or trade secrets of third parties, which may be subject to

   pre-existing protective order(s) and/or confidentiality agreements or in which any third party has

   an expectation of privacy.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, information responsive to

   this Interrogatory may be derived or ascertained from the following documents: SATIUS

   000389-395, SATIUS 000001-000086, and SATIUS 000087-000099.

   INTERROGATORY NO. 4:

           Describe in detail your corporate structure, including: the identity of all officers,

   managers, directors, and investors, and their respective ownership percentages and voting shares;

   any relationship or agreements between Satius, Inc. and Satius Holding, Inc.; any relationship to




                                                      9
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 11 of 197 PageID #: 1328




   parent companies or owners, subsidiaries, sister entities, partners, affiliates, and related

   corporations; and your divisions, hierarchal employee structures, and employees.

   RESPONSE TO INTERROGATORY NO. 4:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not in

   Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information that is in the public domain. Plaintiff objects to this Interrogatory to the extent

   it seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows: Charles Abraham and Nandor Schoffer are officers of Satius Holding, Inc.

   Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, additional information

   responsive to this Interrogatory may be derived or ascertained from the following documents:

   SATIUS 000389-395.




                                                      10
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 12 of 197 PageID #: 1329




   INTERROGATORY NO. 5:

          Describe in detail all licenses relating to, or any attempts to license, sell, assign, or

   otherwise transfer any rights relating to, the Asserted Patent, the Related Patents, any other

   patent in the field of impedance matching, and/or any other patent relating to the subject matter

   of the Asserted Patent, including: the amount of the payment received or proposed for each

   license; the date of the payment or proposed payment; the entity making or proposed to make the

   payment; whether the payment or proposed payment was based on sales or revenue and, if so, the

   amount of those sales or revenues; the product or services for which the payment was made or

   proposed; whether licensed products were marked with the Asserted Patent number, any Related

   Patents numbers, and/or any other patent numbers; if any royalty rate or rates were used or

   proposed to determine the payment amount or proposed payment amount, and, if so, what those

   royalty rates were or were proposed to be.

   RESPONSE TO INTERROGATORY NO. 5:

          Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “relating to,” “any attempts to,” “any rights relating to,” “Related

   Patents,” and “any other patent in the field of impedance matching,” and “any other patent

   numbers.” Plaintiff objects to this Interrogatory to the extent it calls for a legal conclusion.

   Plaintiff objects to this Interrogatory as overly broad and unduly burdensome, and oppressive to

   the extent it seeks information that is not relevant to any claim or defense of any party, is

   disproportional to the needs of the case and/or is not reasonably calculated to lead to the

   discovery of admissible evidence. Plaintiff objects to this Interrogatory as compound and

   composed of multiple discrete subparts. Plaintiff objects to this Interrogatory to the extent that it




                                                     11
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 13 of 197 PageID #: 1330




   seeks information that is not in Plaintiff’s possession, custody or control. Plaintiff objects to this

   Interrogatory to the extent it seeks information protected by the attorney-client privilege,

   common interest doctrine, work product doctrine, or seeks information protected by any other

   applicable law, privilege, doctrine, immunity or protection. Plaintiff objects to this Interrogatory

   to the extent it seeks confidential, business, financial, proprietary or sensitive information, or

   trade secrets of third parties, which may be subject to pre-existing protective order(s) and/or

   confidentiality agreements or in which any third party has an expectation of privacy.

          Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

          Satius, Inc. assigned the Asserted Patent to Satius Holding, Inc. on January 4, 2008. See

   SATIUS 000389-395. Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, further

   information responsive to this Interrogatory may be derived or ascertained from the following

   documents: SATIUS 000359-388.

   INTERROGATORY NO. 6:

          For the Asserted Patent, state the earliest date(s) on which you contend Samsung became

   aware of, or was placed on notice of, the Asserted Patent and Samsung’s alleged infringement of

   the Asserted Patent and describe all facts concerning these contentions. If you contend that an

   alleged predecessor-in-interest gave Samsung notice of the Asserted Patent or Samsung’s alleged

   infringement of the Asserted Patent, identify all facts concerning such contention and the persons

   knowledgeable about your response.

   RESPONSE TO INTERROGATORY NO. 6:

          Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to




                                                     12
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 14 of 197 PageID #: 1331




   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           Defendants were placed on notice of the Asserted Patent, and their infringement thereof,

   at least as early as the date of service of the Complaint in this action. Plaintiff’s investigation of

   this matter and discovery in this case is ongoing and thus Plaintiff’s response to this

   Interrogatory will be supplemented as additional information becomes known to it.

   INTERROGATORY NO. 7:

           Explain in detail all damages that Satius has allegedly incurred from the alleged

   infringement, including the total dollar amount of damages, the method of computation, the basis

   for these alleged damages (e.g., total number of accused Samsung products made, used, offered

   for sale, or sold in the United State or imported into the United States, reasonable royalty, royalty

   rate, royalty base, and the smallest saleable patent practicing unit), the incremental value that




                                                      13
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 15 of 197 PageID #: 1332




   You contend the patented invention adds to each of the Accused Products, and the full factual

   and legal bases supporting Your damages claims.

   RESPONSE TO INTERROGATORY NO. 7:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as premature to the extent it seeks the disclosure of documents, information and/or

   expert opinion or testimony subject to the Scheduling Order in this action. Plaintiff objects to

   this Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           This Interrogatory is premature as it seeks disclosure of expert testimony and opinion that

   is subject to the Court’s Scheduling Order and in particular, the Scheduling Order provides that




                                                      14
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 16 of 197 PageID #: 1333




   Plaintiff will serve an expert report on damages after the completion of fact discovery. Plaintiff

   incorporates by reference into this Response any expert report that it will serve on damages

   pursuant to the deadlines set forth in the Scheduling Order. Information otherwise responsive to

   this Interrogatory may be derived or ascertained from Plaintiff’s Damages Model discussed in its

   Identification of Accused Products and Patent, served on December 21, 2018 pursuant to Section

   7(a) of the Scheduling Order. Plaintiff’s investigation of this matter is ongoing, as is discovery

   in this action, and Plaintiff will comply with Federal Rule of Civil Procedure 26(e) and reserves

   its right to amend, modify and supplement this Response should additional information become

   known to it.

   INTERROGATORY NO. 8:

          To the extent that you claim entitlement to damages for any activities occurring outside

   of the United States, state your full factual and legal contentions as to which activities occurring

   outside of the United States you accuse of infringement and why you contend such activities

   constitute infringement, and, for each such activity individually, the amount of damages you

   contend you should be awarded for such activity, the method of computation for the foregoing,

   the basis for these alleged damages (e.g., total number of accused Samsung products made, used,

   offered for sale, or sold in which countries or imported into which countries, reasonable royalty,

   royalty rate, royalty base, and the smallest saleable patent practicing unit), the incremental value

   that You contend the patented invention adds to each of the Accused Products, and all facts and

   legal contentions supporting your claim for the foregoing.

   RESPONSE TO INTERROGATORY NO. 8:

          Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to




                                                    15
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 17 of 197 PageID #: 1334




   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as premature to the extent it seeks the disclosure of documents, information and/or

   expert opinion or testimony subject to the Scheduling Order in this action. Plaintiff objects to

   this Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           This Interrogatory is premature as it seeks disclosure of expert testimony and opinion that

   is subject to the Court’s Scheduling Order and in particular, the Scheduling Order provides that

   Plaintiff will serve an expert report on damages after the completion of fact discovery. Plaintiff

   incorporates by reference into this Response any expert report that it will serve on damages

   pursuant to the deadlines set forth in the Scheduling Order. Information otherwise responsive to

   this Interrogatory may be derived or ascertained from Plaintiff’s Damages Model discussed in its

   Identification of Accused Products and Patent, served on December 21, 2018 pursuant to Section




                                                      16
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 18 of 197 PageID #: 1335




   7(a) of the Scheduling Order. Plaintiff’s investigation of this matter is ongoing, as is discovery

   in this action, and Plaintiff will comply with Federal Rule of Civil Procedure 26(e) and reserves

   its right to amend, modify and supplement this Response should additional information become

   known to it.

   INTERROGATORY NO. 9:

           Describe in detail all facts and circumstances supporting your contention that you are

   entitled to injunctive relief against Samsung in this action, including the facts and circumstances

   supporting your contention that you will suffer irreparable harm unless the Court enjoins

   Samsung from the allegedly infringing activities.

   RESPONSE TO INTERROGATORY NO. 9:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work




                                                      17
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 19 of 197 PageID #: 1336




   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

          Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

          This Interrogatory is premature as it seeks disclosure of expert testimony and opinion that

   is subject to the Court’s Scheduling Order. Plaintiff incorporates by reference into this Response

   any expert report that addresses its request for injunctive relief, pursuant to the deadlines set

   forth in the Scheduling Order. Notwithstanding the foregoing objections, Plaintiff is entitled to

   injunctive relief for at least the following reasons. Monetary damages alone are not adequate or

   sufficient to compensate Plaintiff for Defendants’ ongoing infringement. Defendants have

   benefited from the infringing use of the Asserted Patent as they have increased their market share

   and advanced their position in the marketplace through their infringing activities that have

   capitalized on the patented technology captured by the Asserted Patent. Plaintiff’s ability to

   exclude others from practicing its patented technology would be severely prejudiced and

   irreparably harmed if it were not granted injunctive relief as Defendants could continue to

   unjustifiably profit from its infringement of the Asserted Patent. Moreover, the public maintains

   an interest in ensuring that judicial protection of intellectual property rights is enforced and that

   interest far outweighs any potential interest the public may have in purchasing infringing

   products such as the Accused Products.

          Plaintiff’s investigation of this matter is ongoing, as is discovery in this action, and

   Plaintiff will comply with Federal Rule of Civil Procedure 26(e) and reserves its right to amend,

   modify and supplement this Response should additional information become known to it.




                                                     18
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 20 of 197 PageID #: 1337




   INTERROGATORY NO. 10:

           Describe in detail all facts related to any valuation of this lawsuit, or any assessment of

   the potential or likely monetary or other damages that could be recovered by you as a result of

   this lawsuit.

   RESPONSE TO INTERROGATORY NO. 10:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “valuation of this lawsuit” and “other damages.” Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as duplicative of other requests served in this

   action. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work




                                                      19
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 21 of 197 PageID #: 1338




   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           Plaintiff does not understand the meaning or scope of this Interrogatory and invites

   Defendants to meet and confer to discuss the appropriate scope and meaning of this

   Interrogatory.

   INTERROGATORY NO. 11:

           Identify and describe in detail all communications with any person or party discussing or

   relating to the Asserted Patent, the Related Patents, Samsung, the Accused Products, this

   litigation, and/or any allegations that the Asserted Patent and/or Related Patents are practiced by

   any entities.

   RESPONSE TO INTERROGATORY NO. 11:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not




                                                      20
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 22 of 197 PageID #: 1339




   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection. Plaintiff objects to this Interrogatory to the extent it seeks confidential,

   business, financial, proprietary or sensitive information, or trade secrets of third parties, which

   may be subject to pre-existing protective order(s) and/or confidentiality agreements or in which

   any third party has an expectation of privacy.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           To the extent any information responsive to this Interrogatory exists, Plaintiff will

   provide or produce such information and documents pursuant to Rule 33(d) of the Federal Rules

   of Civil Procedure upon the Parties’ agreement on an ESI Order.

   INTERROGATORY NO. 12:

           State the earliest priority date that you contend each Asserted Claim of the Asserted

   Patent is entitled to and the factual and legal basis for that contention, including the

   circumstances of how and when the claimed subject matter was conceived and diligently reduced

   to practice, and identify all witnesses, facts, and documents supporting Your contentions.

   RESPONSE TO INTERROGATORY NO. 12:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous. Plaintiff objects to

   this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the




                                                      21
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 23 of 197 PageID #: 1340




   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   in Plaintiff’s possession, custody or control. Plaintiff objects to this Interrogatory to the extent it

   seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

           The ‘385 Patent is entitled to a priority date of at least July 6, 2000. As set forth in the

   ‘385 Patent and its prosecution history, U.S. Patent Application No. 09/610,728 was filed on July

   6, 2000 and issued as U.S. Patent No. 6,711,385 on March 23, 2004 to Charles Abraham.

   Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, additional information

   responsive to this Interrogatory may be derived or ascertained from the following documents:

   SATIUS 000001-000086 and SATIUS 000087-000099.




                                                      22
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 24 of 197 PageID #: 1341




   INTERROGATORY NO. 13:

           For each Asserted Claim that you contend is valid, describe in detail the complete legal

   and factual bases for your contention, including your complete factual and legal responses to the

   invalidity contentions served by Samsung and a chart that overcomes each prior art reference

   Samsung asserts as invalidating each asserted claim, on a limitation by limitation basis.

   RESPONSE TO INTERROGATORY NO. 13:

           Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “complete legal and factual bases” and “overcomes.” Plaintiff

   objects to this Interrogatory to the extent it calls for a legal conclusion. Plaintiff objects to this

   Interrogatory as premature to the extent it seeks the disclosure of documents, information and/or

   expert opinion or testimony subject to the Scheduling Order in this action. Plaintiff objects to

   this Interrogatory as overly broad and unduly burdensome, and oppressive to the extent it seeks

   information that is not relevant to any claim or defense of any party, is disproportional to the

   needs of the case and/or is not reasonably calculated to lead to the discovery of admissible

   evidence. Plaintiff objects to this Interrogatory as compound and composed of multiple discrete

   subparts. Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure

   of documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory to the extent it seeks information protected by

   the attorney-client privilege, common interest doctrine, work product doctrine, or seeks

   information protected by any other applicable law, privilege, doctrine, immunity or protection.

           Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:




                                                      23
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 25 of 197 PageID #: 1342




          This Interrogatory is premature as it seeks disclosure of expert testimony and opinion that

   is subject to the Court’s Scheduling Order. Plaintiff incorporates by reference into this Response

   any expert report that it will serve on the validity of the Asserted Patent and any rebuttal to any

   expert report Defendants serve on any purported invalidity of the Asserted Patent, pursuant to the

   deadlines set forth in the Scheduling Order. Plaintiff’s investigation of this matter is ongoing, as

   is discovery in this action, and Plaintiff will comply with Federal Rule of Civil Procedure 26(e)

   and reserves its right to amend, modify and supplement this Response should additional

   information become known to it.

   INTERROGATORY NO. 14:

          For each Asserted Claim, identify and describe in detail every objective indicia of

   nonobviousness that you contend supports the patentability of each Asserted Claim, including all

   of your factual and legal bases for such contentions and identification of persons knowledgeable

   about such contentions.

   RESPONSE TO INTERROGATORY NO. 14:

          Plaintiff incorporates by reference its General Objections as if fully set forth herein.

   Plaintiff objects to this Interrogatory to the extent it is vague and ambiguous particularly as to

   what it purports to mean by “every,” “all of your factual and legal bases,” and “such

   contentions.” Plaintiff objects to this Interrogatory to the extent it calls for a legal conclusion.

   Plaintiff objects to this Interrogatory as premature to the extent it seeks the disclosure of

   documents, information and/or expert opinion or testimony subject to the Scheduling Order in

   this action. Plaintiff objects to this Interrogatory as overly broad and unduly burdensome, and

   oppressive to the extent it seeks information that is not relevant to any claim or defense of any

   party, is disproportional to the needs of the case and/or is not reasonably calculated to lead to the




                                                     24
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 26 of 197 PageID #: 1343




   discovery of admissible evidence. Plaintiff objects to this Interrogatory as compound and

   composed of multiple discrete subparts. Plaintiff objects to this Interrogatory as premature to the

   extent it seeks the disclosure of documents, information and/or expert opinion or testimony

   subject to the Scheduling Order in this action. Plaintiff objects to this Interrogatory to the extent

   it seeks information protected by the attorney-client privilege, common interest doctrine, work

   product doctrine, or seeks information protected by any other applicable law, privilege, doctrine,

   immunity or protection. Plaintiff objects to this Interrogatory to the extent it seeks confidential,

   business, financial, proprietary or sensitive information, or trade secrets of third parties, which

   may be subject to pre-existing protective order(s) and/or confidentiality agreements or in which

   any third party has an expectation of privacy.

          Subject to and without waiving the foregoing general and specific objections, Plaintiff

   responds as follows:

          This Interrogatory is premature as it seeks disclosure of expert testimony and opinion that

   is subject to the Court’s Scheduling Order and in particular, subject to an expert report to be

   served by Plaintiff that Defendants specifically requested during the Parties’ Case Management

   Conference before the Court on December 3, 2018. Plaintiff incorporates by reference into this

   Response any expert report that it will serve on objective indicial of nonobviousness, pursuant to

   the deadlines set forth in the Scheduling Order.




                                                      25
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 27 of 197 PageID #: 1344




     Dated: July 15, 2019             By:      /s/ Paul J. Andre
                                              Paul J. Andre
                                              Lisa Kobialka
                                              Greg Proctor
                                              KRAMER LEVIN NAFTALIS
                                                & FRANKEL LLP
                                              990 Marsh Road
                                              Menlo Park, CA 94025
                                              (650) 752-1700
                                              pandre@kramerlevin.com
                                              lkobialka@kramerlevin.com
                                              gproctor@kramerlevin.com

                                              Shannon H. Hedvat
                                              KRAMER LEVIN NAFTALIS
                                               & FRANKEL LLP
                                              1177 Avenue of the Americas
                                              New York, NY 10036
                                              (212) 715-9100
                                              shedvat@kramerlevin.com

                                              Alan R. Silverstein (#5066)
                                              POTTER ANDERSON &
                                               CORROON LLP
                                              Hercules Plaza, P.O. Box 951
                                              Wilmington, DE 19899
                                              (302) 984-6000
                                              asilverstein@potteranderson.com

                                              Attorneys for Plaintiff
                                              SATIUS HOLDING, INC.




                                         26
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 28 of 197 PageID #: 1345




                                   CERTIFICATE OF SERVICE

          I, Paul J. Andre, hereby certify that, prior to 6 p.m. on July 15, 2019, the within document

   was served on the following counsel as indicated:

                                     VIA ELECTRONIC MAIL

     Adam W. Poff                                      Richard L. Rainey
     Pilar G. Kraman                                   Brian G. Bieluch
     Young Conaway Stargatt & Taylor, LLP              Paul J. Wilson
     1000 N. King Street                               Covington & Burling LLP
     Wilmington, DE 19801                              One CityCenter
     apoff@ycst.com                                    850 Tenth Street, NW
     pkraman@ycst.com                                  Washington, DC 20001
                                                       rrainey@cov.com
                                                       bbieluch@cov.com
                                                       pwilson@cov.com

     Gregory S. Nieberg                                Patrick N. Flynn
     Covington & Burling LLP                           Covington & Burling LLP
     The New York Times Building                       3000 El Camino Real
     620 Eighth Avenue                                 5 Palo Alto Square
     New York, NY 10018                                Palo Alto, CA 94306
     gnieberg@cov.com                                  pflynn@cov.com




                                                            /s/ Paul J. Andre
                                                            Paul J. Andre




                                                  27
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 29 of 197 PageID #: 1346




                           EXHIBIT B
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 30 of 197 PageID #: 1347




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    SATIUS HOLDING, INC.,

                        Plaintiff,

                           v.                                  C.A. No. 18-850-MN-CJB

    SAMSUNG ELECTRONICS CO., LTD.,                             JURY TRIAL DEMANDED
    and SAMSUNG ELECTRONICS
    AMERICA, INC.,

                      Defendants.



               DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF
                                      (NOS. 1-14)

          Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendants Samsung Electronics

   Co., Ltd. and Samsung Electronics America, Inc. (together, “Samsung” or “Defendants”) hereby

   request that Plaintiff Satius Holding, Inc. (“Satius”) answer fully in writing and under oath the

   following interrogatories within thirty (30) days after service hereof. Pursuant to Rule 26(e) of

   the Federal Rules of Civil Procedure, these interrogatories are continuing in nature and therefore

   require Satius to furnish supplemental answers whenever it obtains different or additional

   knowledge, information, or belief relative to these interrogatories.

                                              DEFINITIONS

          1.      Plaintiff or Satius. The term “Plaintiff” or “Satius” means Satius Holding, Inc.,

   and all past and present direct and indirect parents, subsidiaries, affiliates, divisions, business

   units, predecessors in interest (e.g., Satius Inc., Wire21, Inc., Abraham Communications, and

   Videocom, Inc.), employees, agents, representatives, directors, or officers.




                                                    –1–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 31 of 197 PageID #: 1348




            2.    Defendants. The term “Defendants” means Samsung Electronics Co., Ltd., and

   Samsung Electronics America, Inc.

            3.    You/Your/Yourself. The terms “You,” “Your,” and “Yourself” mean Plaintiff

   and any and all of its agents, representatives, employees, servants, consultants, contractors,

   subcontractors, investigators, attorneys, and any other persons or entities acting or purporting to

   act on behalf of the agency.

            4.    Person, Persons, People, and Individual. The terms “person,” “persons,”

   “people,” and “individual” mean any natural person or any legal entity, including, without

   limitation, any business or governmental entity or association.

            5.    All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

   encompassing any and all.

            6.    And/Or. The connectives “and” and “or” shall be construed either disjunctively

   or conjunctively as necessary to bring within the scope of the discovery request all responses that

   might otherwise be construed to be outside of its scope.

            7.    Number. The use of the singular form of any word includes the plural and vice

   versa.

            8.    Document. The word “document” includes all things within the meaning and

   scope of that term as used in the Federal Rules of Civil Procedure and the Federal Rules of

   Evidence, and includes without limitation the following items, whether printed, recorded,

   microfilmed, stored electronically or optically, or reproduced by any process, or written or

   produced by hand, or recorded in any other way, and whether or not claimed to be privileged or

   confidential or personal: letters; correspondence; memoranda; notes; reports; records;

   agreements; working papers; communications (including intradepartmental and




                                                  –2–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 32 of 197 PageID #: 1349




   interdepartmental communications); summaries or records of personal conversations; calendars;

   diaries; forecasts; statistical statements; graphs; laboratory or research reports and notebooks;

   charts; minutes or records of conferences; expressions or statements of policy; lists of persons

   attending meetings or conferences; reports of or summaries of interviews; opinions or reports of

   consultants; patents and patent application materials; material and manufacturing specifications;

   material packaging; manufacturing logs; functional specifications; equipment specifications and

   operating information; product packaging; designs; instructions; advertisements; literature;

   memoranda of conversations; notes; data sheets; worksheets; contracts; orders; invoices;

   statements; bills; checks; photographs; drawings; charts; catalogs; computer files; computer

   discs; articles; technical support documents; application notes; advertisements; circulars; press

   releases; bills of sale; and tapes. This term shall include the original of a document, drafts of the

   document, and each copy of the document that is not identical to any copy. Any comment or

   notation appearing on any document, and not a part of the original text, is to be considered a

   separate “document.”

          9.      Asserted Patent. The term “Asserted Patent” means U.S. Patent No. 6,711,385

   (the “’385 Patent”).

          10.     Related Patent. The terms “related patent” means any patent or patent

   application related to the Asserted Patent, including without limitation any domestic or foreign

   counterpart patents or patent applications, any domestic or foreign counterpart patents or patent

   applications relating to the technologies covered by the Asserted Patent, any domestic or foreign

   counterpart patents or patent application categorized or otherwise grouped by Satius as

   pertaining to the technologies covered by the Asserted Patent, and all domestic or foreign




                                                   –3–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 33 of 197 PageID #: 1350




   counterpart patents or patent applications ever included by Satius in a portfolio, category, class,

   or other group containing the Asserted Patent.

          11.     Asserted Claims. The term “Asserted Claims” means claims 1, 11, and 18 of the

   ’385 Patent, as well as any claim of the ’385 Patent that Plaintiff later asserts.

          12.     Accused Products or Accused Instrumentalities. The term “Accused Products”

   or “Accused Instrumentalities” includes all of the products listed in Satius’s Identification of

   Accused Products and Patent under the sub-heading “I. Accused Products,” and any additional

   products that Satius later accuses of infringement of the Asserted Patent.1

          13.     Prior Art. The term “prior art” means all publications, patents, physical devices,

   prototypes, products, uses, sales, offer for sale, or other activity concerning the subject matter of

   the Asserted Patent (including, but not limited to, couplers, transformers, and impedance tuners)

   and existing on, or occurring at, a date such as to be relevant under any subdivision of 35 U.S.C.

   §§ 102 or 103 and case law interpreting 35 U.S.C. §§ 102 or 103.

          14.     Infringe/Infringement. The terms “infringe” and “infringement” means any and

   all types of patent infringement set forth in 35 U.S.C. § 271, and case law interpreting 35 U.S.C.

   § 271, including but not limited to direct infringement, contributory infringement, active

   inducement of infringement, literal infringement, and/or infringement under the doctrine of

   equivalents.




   1
    By including in the definition of “Accused Products” or “Accused Instrumentalities” all of the
   products identified in Satius’s identification of accused products and patent, Samsung does not
   consent to, nor waive its right to object to, any attempt by Satius to assert the Asserted Patent
   against, or seek discovery relating to, the foregoing products. Samsung notes that the proper
   scope of products that can be litigated in the case is subject to, inter alia, various rules and
   orders.


                                                    –4–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 34 of 197 PageID #: 1351




          15.        Communication. The term “communication” means any transmission of

   information (in the form of facts, ideas, inquiries, or otherwise) by one or more persons and/or

   between two or more persons by means including telephone conversation, letters, telegrams,

   teletypes, telexes, telecopies, electronic mail, written memoranda, face-to-face conversations,

   and any other written, oral, or electronic means.

          16.        Produce/Provide. The terms “produce” and “provide” mean to provide either a

   legible true copy of the original or any document and/or communication.

          17.        Identify/state the identity of. The terms “identify” or “state the identity of” shall

   mean to include in a response with respect to:

                a.    A natural person—

                         i.   His or her name;

                         ii. His or her last known home and business addresses and

                         iii. respective phone numbers;

                         iv. His or her current or last known employer;

                         v.   His or her job or current or last known position title; and

                         vi. If applicable, his or her connection to the subject matter of the request.

                b.    An entity or organization—

                         i.   Its name;

                         ii. Its last known address and phone number for its principal place of

                              business;

                         iii. Its type (e.g., corporation, partnership, trust, etc.);

                         iv. Its date and place of formation; and

                         v.   Its registered agent.




                                                      –5–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 35 of 197 PageID #: 1352




             c.   A document—

                    i.   Its production numbers;

                    ii. Its type;

                    iii. Its date;

                    iv. A detailed description of its subject matter and contents;

                    v.   The identity of each author and recipient (including actual and

                         designated recipients of copies); and

                    vi. Its location and custodian.

             d.   A communication—

                    i.   Its date and place;

                    ii. The person(s) who participated in it, were present during any part of it,

                         or have knowledge about it; and

                    iii. Its substance.

             e.   Any other tangible thing—

                    i.   Its type (e.g., computer system, software, etc.);

                    ii. Its purchase date;

                    iii. A detailed description of its subject matter;

                    iv. Who made it, if applicable; and

                    v.   Its current location and custodian, i.e., the person who had last

                         knowledge, possession, custody, or control thereof.

             f.   An event or act—

                    i.   Its type (e.g., oral communication, telephone call, meeting or conference,

                         teletype communication, purchase, sale, etc.);




                                                –6–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 36 of 197 PageID #: 1353




                         ii. Its date, time and place;

                         iii. The identity of all persons participating, attending and observing;

                         iv. A detailed description of the event or act and what transpired; and

                         v.   The identity of any documents referenced, referred to, relied upon or

                              created in connection with the event (including any record made of the

                              event).

          18.        Relates to/relating to/regarding/concerning. The terms “relates to,” “relating

   to,” “regarding,” or “concerning” a particular subject:

                a.    shall be construed in their most-inclusive sense, and

                b.    any interrogatory containing one of these terms shall be considered a request

                      that you provide information that relates to, refers to, discusses, summarizes,

                      reflects, constitutes, contains, embodies, pertains to, mentions, consists of,

                      comprises, shows, comments on, evidences, describes, or in any other way

                      concerns the subject matter.

          19.        Thing(s). The term “thing(s)” has the broadest meaning allowable under Federal

   Rule of Civil Procedure Rule 34 and includes, without limitation, any tangible object other than a

   document, objects of every kind and nature, as well as prototypes, models, or physical specimens

   thereof.

          20.        Third party/third parties. The terms “third party” or “third parties” means any

   person or entity other than Defendants or Plaintiff.

          21.        Person(s). The term “Person(s)” shall mean an individual, corporation,

   proprietorship, partnership, association, or any other entity.




                                                     –7–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 37 of 197 PageID #: 1354




                                             INSTRUCTIONS

           1.      You are required to answer each interrogatory set forth below, regardless of

   whether the information is possessed by you or your respective predecessors, successors, parents,

   affiliates, subsidiaries, present and former officers, directors, general partners, limited partners,

   trustees, managers, employees, representatives, agents, sub-agents, distributors, attorneys,

   attorneys-in-fact, accountants, investigators, advisors, consultants, or any other person acting or

   purporting to act, exercising discretion, and/or making decisions on their behalf.

           2.      The answer to an interrogatory shall not be supplied by referring to the answer to

   another interrogatory unless the answer to the interrogatory being referred to supplies a complete

   and accurate answer to the interrogatory being answered.

           3.      If you withhold any information or decline to fully identify any person, document,

   or communication, or portion thereof, in response to any of the interrogatories set forth below on

   grounds of privilege or any other claim of immunity from discovery, then for each identification,

   document, communication, or portion thereof withheld, state the following: (a) the type of

   document (e.g., letter, memorandum, contract, etc.); (b) its title; (c) its date; (d) its subject

   matter; (e) the name, address, and employer at the time of preparation of the individual(s) who

   authored, drafted, or prepared it; (f) the name, address, and employer at the time of dissemination

   of the individual(s) to whom it was directed, circulated, or copied, or who had access thereto;

   and (g) the grounds on which the document is being withheld (e.g., “attorney client privilege,”

   “work product,” etc.).

           4.      In the event that you object to any interrogatory on the ground that it is overbroad

   and/or unduly burdensome for any reason, respond to that interrogatory as narrowed to the least

   extent necessary, in your judgment, to render it not overbroad/unduly burdensome and state




                                                    –8–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 38 of 197 PageID #: 1355




   specifically the extent to which you have narrowed that interrogatory for purposes of your

   response.

          5.      In the event that you object to any interrogatory on the ground that it is vague

   and/or ambiguous, identify the particular words, terms or phrases that are asserted to make such

   request vague and/or ambiguous and specify the meaning actually attributed to you by such

   words for purposes of your response thereto.

          6.      If the answer to any interrogatory is “none,” or if a section is not applicable, so

   indicate rather than not answering at all.

          7.      Where an identified document is not in your possession, custody, or control,

   identify the names of the persons who have possession, custody, or control of such document. If

   such document was in your possession, custody, or control in the past but is no longer in your

   possession, custody, or control, state what disposition was made of it, the reasons for such

   disposition, identify any persons having any knowledge of such disposition, and identify the

   persons responsible for such disposition.

          8.      If any of the following interrogatories cannot be answered in full after exercising

   due diligence to secure the information, please so state and answer to the extent possible,

   specifying your inability to answer the remainder and stating what information you lack

   concerning the unanswered portions. If your answer is qualified in any particular way, set forth

   the details of such qualification.

          9.      In the event that you object to the scope or time period of an interrogatory and

   refuse to answer for that scope or time period, state your objections and answer the interrogatory

   for the scope or time period you believe is appropriate (include in your answer a specific

   statement as to why you believe the scope or time period is inappropriate).




                                                  –9–
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 39 of 197 PageID #: 1356




          10.     To the extent you answer an interrogatory by reference to documents, identify all

   such documents by production number.

          11.     Every interrogatory is a continuing interrogatory and supplemental answers are

   required promptly pursuant to FRCP 26(e) if you obtain additional responsive information (or

   information that is in any way inconsistent with your initial response).




                                                 – 10 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 40 of 197 PageID #: 1357




                                          INTERROGATORIES

   Interrogatory No. 1:

           Identify all persons and entities having knowledge of the facts relating to, and underlying,

   all of your contentions in your complaint and infringement contentions and/or relating to this

   case, and for each such person or entity, state the subject matter of and the factual basis for that

   person’s knowledge.


   Interrogatory No. 2:

           Identify any testing, study, analysis, reverse engineering, or other evaluation (collectively

   referred to as an “evaluation”) conducted by or on behalf of Satius concerning all Accused

   Products, including identifying the time period of the evaluation, the specific products evaluated,

   the person(s) involved in the evaluation, and all written or oral reports, observations, or

   conclusions that were the result of the evaluation and every document relating to that evaluation.


   Interrogatory No. 3:

           Identify and describe in detail the facts and circumstances surrounding any ownership

   and/or financial interest any entity has or has had in the Asserted Patent and/or Related Patents,

   including: how and when those interests were acquired; the entire chain of title of any rights in

   the Asserted Patent and Related Patents; all transfers of such rights and any consideration

   associated with such transfers; the dates and terms of any written or oral agreements related to

   each transfer of rights; all documents and materials related to each transfer of rights; and any

   assignments, licenses, reversionary right, right of first refusal, right to any portion of proceeds

   resulting from enforcement and/or licensing, right to sue for infringement, obligation to pay

   maintenance fees, right to prosecute, right to control litigation, right to practice, or right to




                                                    – 11 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 41 of 197 PageID #: 1358




   license or sub-license the Asserted Patent and/or Related Patents, further identifying all

   documents, witnesses and things that support Your description.


   Interrogatory No. 4:

          Describe in detail your corporate structure, including: the identity of all officers,

   managers, directors, and investors, and their respective ownership percentages and voting shares;

   any relationship or agreements between Satius, Inc. and Satius Holding, Inc.; any relationship to

   parent companies or owners, subsidiaries, sister entities, partners, affiliates, and related

   corporations; and your divisions, hierarchal employee structures, and employees.


   Interrogatory No. 5:

          Describe in detail all licenses relating to, or any attempts to license, sell, assign, or

   otherwise transfer any rights relating to, the Asserted Patent, the Related Patents, any other

   patent in the field of impedance matching, and/or any other patent relating to the subject matter

   of the Asserted Patent, including: the amount of the payment received or proposed for each

   license; the date of the payment or proposed payment; the entity making or proposed to make the

   payment; whether the payment or proposed payment was based on sales or revenue and, if so, the

   amount of those sales or revenues; the product or services for which the payment was made or

   proposed; whether licensed products were marked with the Asserted Patent number, any Related

   Patents numbers, and/or any other patent numbers; if any royalty rate or rates were used or

   proposed to determine the payment amount or proposed payment amount, and, if so, what those

   royalty rates were or were proposed to be.




                                                   – 12 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 42 of 197 PageID #: 1359




   Interrogatory No. 6:

          For the Asserted Patent, state the earliest date(s) on which you contend Samsung became

   aware of, or was placed on notice of, the Asserted Patent and Samsung’s alleged infringement of

   the Asserted Patent and describe all facts concerning these contentions. If you contend that an

   alleged predecessor-in-interest gave Samsung notice of the Asserted Patent or Samsung’s alleged

   infringement of the Asserted Patent, identify all facts concerning such contention and the persons

   knowledgeable about your response.


   Interrogatory No. 7:

          Explain in detail all damages that Satius has allegedly incurred from the alleged

   infringement, including the total dollar amount of damages, the method of computation, the basis

   for these alleged damages (e.g., total number of accused Samsung products made, used, offered

   for sale, or sold in the United State or imported into the United States, reasonable royalty, royalty

   rate, royalty base, and the smallest saleable patent practicing unit), the incremental value that

   You contend the patented invention adds to each of the Accused Products, and the full factual

   and legal bases supporting Your damages claims.


   Interrogatory No. 8:

          To the extent that you claim entitlement to damages for any activities occurring outside

   of the United States, state your full factual and legal contentions as to which activities occurring

   outside of the United States you accuse of infringement and why you contend such activities

   constitute infringement, and, for each such activity individually, the amount of damages you

   contend you should be awarded for such activity, the method of computation for the foregoing,

   the basis for these alleged damages (e.g., total number of accused Samsung products made, used,

   offered for sale, or sold in which countries or imported into which countries, reasonable royalty,


                                                  – 13 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 43 of 197 PageID #: 1360




   royalty rate, royalty base, and the smallest saleable patent practicing unit), the incremental value

   that You contend the patented invention adds to each of the Accused Products, and all facts and

   legal contentions supporting your claim for the foregoing.


   Interrogatory No. 9:

           Describe in detail all facts and circumstances supporting your contention that you are

   entitled to injunctive relief against Samsung in this action, including the facts and circumstances

   supporting any contention that you will suffer irreparable harm unless the Court enjoins

   Samsung from the allegedly infringing activities.


   Interrogatory No. 10:

           Describe in detail all facts related to any valuation of this lawsuit, or any assessment of

   the potential or likely monetary or other damages that could be recovered by you as a result of

   this lawsuit.


   Interrogatory No. 11:

           Identify and describe in detail all communications with any person or party discussing or

   relating to the Asserted Patent, the Related Patents, Samsung, the Accused Products, this

   litigation, and/or any allegations that the Asserted Patent and/or Related Patents are practiced by

   any entities.


   Interrogatory No. 12:

           State the earliest priority date that you contend each Asserted Claim of the Asserted

   Patent is entitled to and the factual and legal basis for that contention, including the

   circumstances of how and when the claimed subject matter was conceived and diligently reduced

   to practice, and identify all witnesses, facts, and documents supporting Your contentions.


                                                   – 14 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 44 of 197 PageID #: 1361




   Interrogatory No. 13:

          For each Asserted Claim that you contend is valid, describe in detail the complete legal

   and factual bases for your contention, including your complete factual and legal responses to the

   invalidity contentions served by Samsung and a chart that overcomes each prior art reference

   Samsung asserts as invalidating each asserted claim, on a limitation by limitation basis.


   Interrogatory No. 14:

          For each Asserted Claim, identify and describe in detail every objective indicia of non-

   obviousness that you contend supports the patentability of each Asserted Claim, including all of

   your factual and legal bases for such contentions and identification of persons knowledgeable

   about such contentions.




                                                 – 15 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 45 of 197 PageID #: 1362




    Dated: May 31, 2019         By:     /s/ Brian Bieluch

                                        Richard L. Rainey (rrainey@cov.com)
                                           (admitted pro hac vice)
                                        Brian Bieluch (bbieluch@cov.com)
                                           (admitted pro hac vice)
                                        Paul J. Wilson (pwilson@cov.com)
                                           (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        One CityCenter
                                        850 Tenth Street NW
                                        Washington, DC 20001-4956
                                        (202) 662-6000

                                        Gregory S. Nieberg (gnieberg@cov.com)
                                           (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        (212) 841-1000

                                        Patrick N. Flynn (pflynn@cov.com)
                                           (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        3000 El Camino Real
                                        5 Palo Alto Square
                                        Palo Alto, CA 94306-2112
                                        (650) 632-4700

                                        Adam W. Poff (No. 3990)
                                        Pilar G. Kraman (No. 5199)
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        (302) 571-6000
                                        apoff@ycst.com
                                        pkraman@ycst.com

                                        Counsel for Defendants
                                        Samsung Electronics Co., Ltd. and
                                        Samsung Electronics America, Inc.




                                       – 16 –
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 46 of 197 PageID #: 1363




                                  CERTIFICATE OF SERVICE

          I, Patrick Flynn, hereby certify that on May 31, 2019, I caused a true and correct copy of

   the foregoing document to be served by e-mail upon all counsel of record.



                                               /s/ Patrick Flynn

                                               Counsel for Defendants
                                               Samsung Electronics Co., Ltd. and
                                               Samsung Electronics America, Inc.
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 47 of 197 PageID #: 1364




                           EXHIBIT C
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 48 of 197 PageID #: 1365

       SUBJECT TO PROTECTIVE ORDER – CONTAINS HIGHLY CONFIDENTIAL -
                 OUTSIDE COUNSEL’S EYES ONLY INFORMATION


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


       SATIUS HOLDING, INC.,

                      Plaintiff,
                                                             Case No. 1:18-cv-00850-MN-CJB
               v.
                                                             JURY TRIAL DEMANDED
       SAMSUNG ELECTRONICS CO., LTD,
       and SAMSUNG ELECTRONICS
       AMERICA, INC.,

                       Defendants.



   SAMSUNG DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF SATIUS
         HOLDING, INC.’S FIRST SET OF INTERROGATORIES (NOS. 1-9)

          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendants

   Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics America, Inc. (“SEA”)

   (collectively “Samsung”) hereby submit their objections and responses to the First Set of

   Interrogatories by Satius Holding, Inc. (“Satius”) served on June 3, 2019.1

                                      GENERAL RESPONSES

          The following general responses are made with respect to each Interrogatory:

          1.        Samsung incorporates by reference each General Objection below into each

   Specific Response. A Specific Response may restate a General Objection for emphasis or

   another reason. Failure to include a General Objection in a Specific Response is not intended to

   waive the General Objection.


   1
    Samsung’s objections and responses are being served on July 17, 2019, consistent with the
   Court’s July 1, 2019 Order regarding the Hearing on Claim Construction and Discovery. See DI
   41.

                                                 –1–
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 49 of 197 PageID #: 1366

      SUBJECT TO PROTECTIVE ORDER – CONTAINS HIGHLY CONFIDENTIAL -
                OUTSIDE COUNSEL’S EYES ONLY INFORMATION


                                             REDACTED




   INTERROGATORY NO. 5:

           Describe in detail, for each of the Asserted Claims, the factual and legal basis for
   Defendants’ allegation that Defendants do not infringe the Asserted Patent, either directly or
   indirectly, by providing a claim chart setting forth all basis for non-infringement on a limitation-
   by-limitation basis.

                                                  – 20 –
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 50 of 197 PageID #: 1367

      SUBJECT TO PROTECTIVE ORDER – CONTAINS HIGHLY CONFIDENTIAL -
                OUTSIDE COUNSEL’S EYES ONLY INFORMATION


   RESPONSE TO INTERROGATORY NO. 5:

          Samsung incorporates by reference its General Objections. In addition, Samsung objects

   to this interrogatory as being vague and ambiguous, overly broad, and unduly burdensome in

   asking Samsung to “[d]escribe in detail” “all basis for non-infringement.” Samsung further

   objects to this Interrogatory calling for information for Samsung’s basis for no indirect

   infringement in light of Satius’s Complaint and Disclosure of Initial Claim Charts, which do not

   allege indirect infringement of the Asserted Patent. Samsung further objects to this Interrogatory

   to the extent that it calls for Privileged Information, premature disclosure of expert opinions, and

   premature expert discovery. Samsung will not provide or produce Privileged Information in

   response to this Interrogatory and will comply with the Court’s schedule regarding the disclosure

   of expert reports and expert discovery. Samsung further objects to this Interrogatory to the extent

   its calls for information that (a) is not within Samsung’s possession, custody, or control or (b) is

   subject to confidentiality rights of third parties that Samsung may not disclose without the

   consent of such third parties; Samsung shall provide notice to such third parties and will work

   with Satius to address any third-party confidentiality obligations. Samsung objects to this

   Interrogatory as premature because the Court has not yet issued its Markman decision and

   because Satius bears the burden of proving infringement and thus far Satius has not carried its

   burden. Specifically, Satius has not produced evidence that would allow a reasonable factfinder

   to conclude that Samsung has infringed any valid and enforceable asserted claim of the Asserted

   Patent. Moreover, as detailed in Samsung’s March 11, 18, 20, and 23, 2019 correspondence to

   Satius’s counsel, Satius’s infringement contentions are wholly deficient, incomplete, and

   insufficiently detailed or specific, making it impossible for Samsung to fully respond to Satius’s

   infringement allegations at this time. Satius’s infringement contentions are deficient at least

                                                  – 21 –
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 51 of 197 PageID #: 1368

      SUBJECT TO PROTECTIVE ORDER – CONTAINS HIGHLY CONFIDENTIAL -
                OUTSIDE COUNSEL’S EYES ONLY INFORMATION


   because they (i) do not cite sufficient documents or other valid and relevant evidence, (ii) do not

   identify accused structures, acts, or materials in the Accused Products with particularity, and (iii)

   do not identify Satius’s doctrine of equivalents allegations with the specificity required by the

   Discovery Order, the Court’s individual rules of practice, the District of Delaware’s Local Rules,

   and the Federal Rules of Civil Procedure. Moreover, Satius’s infringement contentions do not

   chart any single Accused Product, let alone every Accused Product, and have not established that

   any of the products that are mentioned in Satius’s contentions are representative of any other

   product. To rely on representative products, a “party must specify which modules are

   representative of a particular series or group, [and explain] why they are representative and how

   their particular properties or components directly infringe each and every element of a claim.”

   See Commissariat a L’Energie Atomique v. Samsung Elecs. Co., 524 F. Supp. 2d 534, 541 (D.

   Del. 2007). Satius has not done this. Satius has not specified which models are representative for

   any product groups or explained why any product is representative of another, and instead of

   providing a theory, with supporting evidence, for how any Accused Product directly infringes

   every claim element, Satius’s contentions mix-and-match documents from various products

   without presenting a single theory of infringement for even a single product that can be tracked

   through every limitation of an asserted claim.

          Samsung further objects to this Interrogatory on the grounds that it is compound with

   discrete subparts such that each count as a separate Interrogatory under Rule 33 of the Federal

   Rules of Civil Procedure.

          Subject to and without waiving these objections, Samsung responds as follows:

          For the reasons explained in Appendices A and B to this response, which are hereby

   incorporated by reference, the Accused Products do not practice the Asserted Claims, either

                                                    – 22 –
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 52 of 197 PageID #: 1369

      SUBJECT TO PROTECTIVE ORDER – CONTAINS HIGHLY CONFIDENTIAL -
                OUTSIDE COUNSEL’S EYES ONLY INFORMATION


   literally or under the doctrine of equivalents. Samsung further refers Satius to and incorporates

   Samsung’s answer and counterclaims to Satius’s Complaint, and any supplementation or

   amendment thereto, which are herein incorporated by reference. Additionally, Samsung will

   produce expert reports addressing Samsung’s non-infringement contentions in accordance with

   the schedule set by the Court. Samsung also notes that it is impossible to infringe an invalid

   patent claim, and therefore an additional reason that Samsung does not infringe the asserted

   claim is that the asserted claims are all invalid, as explained in Samsung’s Invalidity

   Contentions, which are hereby incorporated by reference.

          Samsung’s investigation into the subject matter of this Interrogatory is continuing,

   discovery has not yet closed, and Samsung expects to supplement its discovery responses as

   appropriate.


   INTERROGATORY NO. 6:
                                             REDACTED




                                                  – 23 –
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 53 of 197 PageID #: 1370




    Dated: July 17, 2019        By:      /s/ Brian Bieluch

                                         Richard L. Rainey (rrainey@cov.com)
                                         (admitted pro hac vice)
                                         Brian Bieluch (bbieluch@cov.com)
                                         (admitted pro hac vice)
                                         Paul J. Wilson (pwilson@cov.com)
                                         (admitted pro hac vice)
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth Street NW
                                         Washington, DC 20001-4956
                                         (202) 662-6000

                                         Gregory S. Nieberg (gnieberg@cov.com)
                                         (admitted pro hac vice)
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, NY 10018-1405
                                         (212) 841-1000

                                         Patrick N. Flynn (pflynn@cov.com)
                                         (admitted pro hac vice)
                                         COVINGTON & BURLING LLP
                                         3000 El Camino Real
                                         5 Palo Alto Square
                                         Palo Alto, CA 94306-2112
                                         (650) 632-4700

                                         Adam W. Poff (No. 3990)
                                         Pilar G. Kraman (No. 5199)
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         (302) 571-6000
                                         apoff@ycst.com
                                         pkraman@ycst.com

                                         Counsel for Defendants
                                         Samsung Electronics Co., Ltd. and
                                         Samsung Electronics America, Inc.




                                        – 31 –
Case 1:18-cv-00850-MN-CJB Document 49-2 VERSION
                               PUBLIC    Filed 07/30/19 Page 54 of 197 PageID #: 1371




                                   CERTIFICATE OF SERVICE

          I, Brian Bieluch, hereby certify that on July 17, 2019, I caused a true and correct copy of

   the foregoing document to be served by e-mail upon all counsel of record.



                                                /s/Brian Bieluch

                                                Counsel for Defendants
                                                Samsung Electronics Co., Ltd. and
                                                Samsung Electronics America, Inc.
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 55 of 197 PageID #: 1372




                           EXHIBIT D
             REDACTED IN ITS ENTIRETY
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 56 of 197 PageID #: 1373




                           EXHIBIT E
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 57 of 197 PageID #: 1374




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    SATIUS HOLDING, INC.,

                        Plaintiff,

                            v.                                C.A. No. 18-850-MN-CJB

    SAMSUNG ELECTRONICS CO., LTD.,                            JURY TRIAL DEMANDED
    and SAMSUNG ELECTRONICS
    AMERICA, INC.,

                      Defendants.


                   SAMSUNG’S INITIAL INVALIDITY CONTENTIONS

           Under Paragraph 7 of the Court’s Scheduling Order (Dkt. 20), Defendants Samsung

   Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively, “Samsung” or

   “Defendants”) provide their initial invalidity contentions for U.S. Patent No. 6,711,385 (“the

   ’385 Patent” or “Asserted Patent”) for the claims currently asserted by Plaintiff Satius Holding,

   Inc. (“Satius” or “Plaintiff”).

   I.      INTRODUCTORY STATEMENT

           Claims 1, 11, and 18 of the Asserted Patent (“the Asserted Claims”) are neither novel nor

   non-obvious under 35 U.S.C. §§ 102-103 (pre-AIA) in view of the state of the prior art and the

   understanding of those of ordinary skill in the art at the time of the alleged invention.

           The Asserted Claims are also invalid because they fail to claim patent-eligible subject

   matter under 35 U.S.C. § 101, as interpreted by Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,

   216-17 (2014) and its progeny. The Asserted Claims of the Asserted Patent are also invalid under

   35 U.S.C. § 101 for lack of utility. The Asserted Claims of the Asserted Patent are also invalid

   for lack of written description, lack of enablement, and/or indefiniteness under 35 U.S.C. § 112



                                                   -1-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 58 of 197 PageID #: 1375




   (pre-AIA), as explained herein. The Asserted Patent is also invalid for obviousness-type double

   patenting.

   II.     INVALIDITY CONTENTIONS

           These initial invalidity contentions are based on Samsung’s current understanding of the

   Asserted Claims based upon Plaintiff’s infringement contentions, which are vague and deficient

   for the reasons Samsung has identified to Plaintiff, and without the benefit of claim construction

   and only limited discovery. Accordingly, these initial invalidity contentions may reflect various

   potential and alternative positions regarding claim construction and scope. If these contentions

   reflect or suggest a particular interpretation or reading of any claim limitation, Samsung does not

   adopt that interpretation or reading. Nor do these initial invalidity contentions constitute an

   admission by Samsung that any Asserted Claim covers any accused product, including any

   current or past versions. Samsung does not take any position herein about the proper scope or

   construction of the Asserted Claims.

           An assertion that a particular limitation is disclosed by a prior art reference or references

   may be based in part on Plaintiff’s apparent interpretation, as identified in Plaintiff’s

   infringement contentions and/or complaints in this action, and is not intended to be, and is not,

   an admission by Samsung that an apparent construction is supportable or correct. If these

   contentions reflect constructions of claim limitations consistent with or implicit in Plaintiff’s

   infringement contentions, no inference is intended, nor should any be drawn, that Samsung

   agrees with or concedes to those claim constructions and Samsung reserves its right to contest

   them.

           If prior art cited for a particular limitation discloses functionality that is the same or

   similar in some respects to the alleged functionality in the accused products identified in

   Plaintiff’s infringement contentions, Samsung does not concede that those limitations are in fact


                                                     -2-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 59 of 197 PageID #: 1376




   met by those accused functionalities.

          In accordance with the Court’s Scheduling Order and applicable rules, Samsung further

   reserves the right to seek to supplement and amend these disclosures and associated document

   production based on further investigation, analysis, and discovery, Samsung’s consultation with

   experts and others, and contentions or court rulings on relevant issues such as claim construction

   and priority dates. For example, discovery is in the early stages and deposing the alleged

   inventor may reveal information that affects the disclosures and contentions herein. Samsung

   further reserves the right to rely on Inter Partes Review (“IPR”) petitions filed or instituted

   against the Asserted Patent, including Satius’s submissions and arguments in those IPRs. Also,

   Samsung has not completed discovery from third parties who have information concerning the

   prior art cited herein and possible additional art. Samsung also reserves the right to seek leave (if

   necessary) to amend these invalidity contentions or to modify its selection of prior art references

   in the event that Plaintiff serves supplemental or modified infringement contentions. In

   particular, if Satius is permitted to amend its infringement contentions for any reason, Samsung

   reserves its right to amend its corresponding invalidity contentions. By reserving this right,

   Samsung does not concede that any amended infringement contentions that Satius may serve are

   proper amendments; Samsung reserves its right to challenge as untimely or improper, in whole

   or in part, Satius’s amendments, if made.

          Because Samsung is continuing its search for and analysis of relevant prior art, Samsung

   reserves the right to seek to amend or supplement the information provided herein, including

   identifying, charting, or relying upon additional prior art references, relevant disclosures, and

   bases for invalidity contentions. Additional prior art, disclosures, and invalidity defects, whether

   or not cited in this disclosure and whether known or not known to Samsung, may become




                                                   -3-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 60 of 197 PageID #: 1377




   relevant as investigation, analysis, and discovery continue. Currently, Samsung does not know

   whether, and the extent to which, Satius may contend that limitations of the Asserted Claims are

   not disclosed in the prior art identified by Samsung. If Satius does so contend, Samsung reserves

   the right to identify and rely upon other references or portions of references regarding the

   allegedly missing limitation(s). Samsung incorporates by reference, and intends to rely on, each

   reference, disclosure, or argument set forth in invalidity contentions (including appendices)

   served in any prior or concurrent matter involving the same patent or related patents but not yet

   produced to Samsung by Satius. Samsung also reserves the right to supplement its contentions

   based on materials that could not be obtained before service of these contentions due to

   confidentiality restrictions. By serving these invalidity contention, Samsung does not waive its

   right to challenge the sufficiency of Satius’s infringement contentions. Instead, as Samsung has

   explained to Satius, Satius’s infringement contentions are deficient and do not give Samsung

   adequate notice of Satius’s theory of infringement. Satius’s infringement contentions to date do

   not set out a prima facie case of infringement, as a matter of law. In seeking to chart claims, the

   charts jump between different products, repeat the claim language as purported infringement

   evidence in key areas where Satius should be explaining its infringement theory, and skip over

   showing any evidence that various sub-limitations of claims are met.

          Additionally, because discovery has only recently commenced, Samsung reserves the

   right to present additional prior art references or disclosures under 35 U.S.C. §§ 102(a), (b), (e),

   (f), or (g), or § 103, located during the course of discovery or further investigation, and to assert

   invalidity under 35 U.S.C. §§ 102(c), (d), or (f), if future discovery or investigation yields

   information that supports additional bases of invalidity.




                                                    -4-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 61 of 197 PageID #: 1378




          A.      Identity of Each Item of Prior Art

          Subject to Samsung’s reservation of rights, Samsung identifies each item of prior art that

   anticipates or renders obvious one or more of the Asserted Claims in the attached Prior-Art Index

   submitted herewith. See Section V below. If the references listed in Section V are not identified

   as items of prior art that anticipate or render obvious an Asserted Claim, Samsung may rely on

   these references as background and as evidence of the state of the art at the time of Plaintiff’s

   alleged invention.

          Additionally, the prior art references cited by Samsung include references that are related

   patent applications and issued patents that contain substantially the same subject matter (e.g.,

   published U.S. patent applications, and issued U.S. patents, foreign applications or issued

   patents). Any citation to or quotation from any of these patent applications or patents, therefore,

   encompasses any parallel citation to the same subject matter in other related or corresponding

   applications or patents. For example, where a claim chart cites a published patent application that

   ultimately issued as a patent with substantially the same written description, Samsung may rely

   upon the published patent application or the issued patent as prior art.

          Samsung also reserves the right to later rely upon all references or portions of references

   provided in Section V to supplement or amend these disclosures. Samsung incorporates by

   reference (1) any and all prior art contained or identified in documents produced thus far by

   Plaintiff in this or any other proceeding, (2) any and all additional materials regarding or bearing

   upon invalidity in Plaintiff’s possession or control that have not been produced to date, if any

   exist, and (3) any and all prior art cited by or invalidity contentions served by defendants in any

   prior case or concurrent case involving the Asserted Patent or any related patent(s).

          Each disclosed item of prior art describing a product, system, or other implementation




                                                   -5-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 62 of 197 PageID #: 1379




   made in the United States is evidence of a prior invention by another under 35 U.S.C. § 102(g),

   as evidenced by the named inventors, authors, organizations, and publishers involved with each

   of these references. Samsung further intends to rely on admissions of the named inventor

   concerning the prior art, including statements found in the Asserted Patent, its prosecution

   history, related patents or patent applications and their prosecution histories, any deposition

   testimony, and the papers filed and any evidence submitted by Plaintiff in conjunction with this

   litigation.

           Finally, Samsung notes that disclosures of admitted prior art in the Asserted Patent either

   anticipate the claimed inventions or render the claimed inventions obvious, either alone or in

   combination with the knowledge of one or ordinary skill and the prior art references disclosed in

   these invalidity contentions. Samsung may also rely upon statements in the Asserted Patent as

   admitted prior art.

           B.     Whether Prior Art Anticipates or Renders Obvious

           Subject to Samsung’s reservation of rights, Samsung identifies in the attached Exhibits

   A01 to A29 (collectively the “Prior Art Invalidity Charts”) prior art references that anticipate the

   Asserted Claims under at least one or more of 35 U.S.C. §§ 102(a), (b), (e), and (g) (pre-AIA),

   either expressly or inherently, and/or render obvious the Asserted Claims under 35 U.S.C. § 103

   (pre-AIA) either alone or in combination with other references identified herein or render the

   Asserted Claims invalid under the judicially created doctrine of obviousness-type double

   patenting. Each Asserted Claim is anticipated by, or obvious in view of, one or more items of

   prior art identified in these disclosures or claims, alone or in combination. A table identifying

   exemplary ways in which the prior art references cited herein anticipate or render obvious the

   Asserted Claims is provided below in Section 0 below.




                                                   -6-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 63 of 197 PageID #: 1380




           Much of the art identified in the attached exhibits and charts reflect common knowledge

   and the state of the relevant art at the time of the earliest filing date of the Asserted Patent.

   Samsung may rely on additional citations, references, expert testimony, and other material to

   provide context or to aid in understanding the cited portions of the references or cited features of

   the prior art systems. Samsung may also rely on expert testimony explaining relevant portions of

   references, relevant hardware or software products or systems, and other discovery regarding

   these subject matters. Additionally, Samsung may rely on other portions of any prior art

   reference for purposes of explaining the background and general technical subject area of the

   reference or system.

           Where an individual reference is cited with respect to all limitations of an Asserted

   Claim, Samsung contends that the reference anticipates the claim under one or more of 35 U.S.C.

   §§ 102(a), (b), (e), or (g) (pre-AIA) and also renders obvious the claim under 35 U.S.C. § 103

   (pre-AIA), both by itself in view of the knowledge of a person of ordinary skill in the relevant art

   and in combination with the other cited references to the extent the reference is not found to

   disclose one or more claim limitations. A single prior art reference, for example, can establish

   obviousness where the differences between the disclosures within the reference and the claimed

   invention would have been obvious to one of ordinary skilled in the art. For example,

   “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not

   require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982,

   991 (Fed. Cir. 2009). If Plaintiff contends that an embodiment within a particular item of prior

   art does not fully disclose all limitations of a claim, Samsung reserves its right to rely on other

   embodiments in that prior art reference, or other information, to show single-reference

   obviousness under 35 U.S.C. § 103(a) (pre-AIA).




                                                     -7-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 64 of 197 PageID #: 1381




          Where an individual reference is cited with respect to fewer than all limitations of an

   Asserted Claim, Samsung contends that the reference renders obvious the claim under 35 U.S.C.

   § 103(a) (pre-AIA) by itself in view of the knowledge of a person of ordinary skill in the relevant

   art or in view of admitted prior art in the Asserted Patent and further in view of each other

   reference and combination of references that discloses the remaining claim limitation(s), as

   indicated in the claim charts submitted with these contentions. “Under § 103, the scope and

   content of the prior art are to be determined; differences between the prior art and the claims at

   issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved.

   Against this background, the obviousness or nonobviousness of the subject matter is

   determined.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (quoting Graham v. John

   Deere Co. of Kan. City, 383 U.S. 1, 17 (1966)). Exemplary motivations to combine references

   are discussed below. Samsung reserves the right to rely upon any references or assertions

   identified herein in connection with Samsung’s contention that each Asserted Claim is invalid

   under 35 U.S.C. § 103 (pre-AIA) and to rely upon expert testimony addressing these references

   and assertions. The fact that prior art is identified to anticipate the Asserted Claims does not

   prevent Samsung from also relying on that reference as a basis for invalidity based on

   obviousness. In re Meyer, 599 F.2d 1026, 1031 (C.C.P.A. 1979) (holding that “a rejection for

   obviousness under § 103 can be based on a reference which happens to anticipate the claimed

   subject matter”). If any cited prior art item does not fully disclose a limitation of an Asserted

   Claim or is alleged by Plaintiff to not disclosure a limitation, the limitation is present and

   identified in another prior art item, or is admitted prior art by the Asserted Patent, as shown in

   the attached claim charts.

          Many of the cited references cite or relate to additional references or products, services,




                                                    -8-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 65 of 197 PageID #: 1382




   or projects. Many of the cited references also cite software, hardware, or systems. Samsung may

   rely upon these cited additional references and copies or exemplars of the cited software,

   hardware, or systems. Samsung will produce or make available for inspection any of these cited

   references, software, hardware, or systems that it intends to rely upon. Samsung may also rely

   upon the disclosures of the references cited or discussed during the prosecution of the Asserted

   Patent or the assertions presented by the inventor about those references.

           Samsung reserves the right to further streamline and reduce the number of anticipation or

   obviousness references relied upon with respect to a given Asserted Claim and to exchange or

   otherwise modify the specific references relied upon for anticipation and within each

   obviousness combination for each Asserted Claim. Discovery is at an early stage and Satius has

   not provided any contentions or documentation with respect to any alleged pre-filing invention

   dates or with respect to claim limitations that are allegedly lacking or not obvious in the prior art.

   Each limitation of the Asserted Claims was well-known to those of ordinary skill in the art

   before the relevant priority date for each Asserted Claim, as detailed below. Satius has provided

   no evidence showing that the Asserted Patent is entitled to an invention date earlier than July 6,

   2000.

           Accordingly, Samsung’s analysis and selection of prior art is based on the above priority

   date and Satius has not shown that the Asserted Patent is entitled to a priority date other than its

   U.S. filing date. Should Satius later assert a different invention or priority date, Samsung

   reserves the right to investigate and supplement its invalidity contentions.

           In addition, the Asserted Patent is invalid under the judicially created doctrine of

   obviousness-type double patenting, which “is designed to prevent a patent owner from extending

   his exclusive rights to an invention through claims in a later-filed patent that are not patentably




                                                   -9-
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 66 of 197 PageID #: 1383




   distinct from claims in the earlier filed patent.” Proctor & Gamble Co. v. Teva Pharms. USA,

   Inc., 566 F.3d 989, 999 (Fed. Cir. 2009). “A later patent claim is not patentably distinct from an

   earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.” Eli

   Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 968 (Fed. Cir. 2001). “[I]n answering the question,

   ‘Does any claim in the application define merely an obvious variation of an invention disclosed

   and claimed in the [prior] patent?’ the court may look to the various embodiments described in

   the specification as they provide a tangible and more meaningful method to discern whether what

   is claimed was merely modified in an obvious manner.” In re Hitachi Metals, Ltd., 603 F. App’x

   976, 979 (Fed. Cir. 2015). Where one claim of an earlier-filed, later-expiring patent is invalid for

   obviousness-type double patenting over an already expired patent, “[t]he patentee cannot undo

   this unjustified timewise extension by retroactively disclaiming the term of the later patent

   because it has already enjoyed rights that it seeks to disclaim. Permitting such a retroactive

   terminal disclaimer would be inconsistent with the fundamental reason for obviousness-type

   double patenting, namely, to prevent unjustified timewise extension of the right to exclude.” See

   Boehringer Ingelheim Int'l GmbH v. Barr Labs., Inc., 592 F.3d 1340, 1348 (Fed. Cir. 2010)

   (citation and internal quotation marks omitted); see also MPEP § 1490 (“[T]he phrase “terminal

   disclaimer” is used to denote a disclaimer of the entire term or any terminal part of the term of a

   patent or a patent to be granted…. A disclaimer of a terminal portion of the term of an individual

   claim, or individual claims will not be accepted.”).

          1.      Obviousness and Motivations to Combine

          For the Asserted Patent, each cited prior art reference may be combined with one or more

   other prior art references to render obvious the Asserted Claims of the Asserted Patent in

   combination, as explained in more detail below. The disclosures of these references may also be

   combined with information known to persons skilled in the art at the time of the alleged


                                                   - 10 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 67 of 197 PageID #: 1384




   inventions, and understood and supplemented in view of the common sense of persons skilled in

   the art at the time of the alleged inventions, including any statements in the intrinsic record of the

   Asserted Patent and related applications and patents.

          A person of ordinary skill would have been motivated to combine the prior art cited in the

   Appendices based on the nature of the problem to be solved, the teachings of the prior art, and

   the knowledge of persons of ordinary skill in the art. The identified prior art references,

   including portions cited in the Prior Art Invalidity Charts, address the same or similar technical

   issues, and suggest the same or similar solutions to those issues as the Asserted Claims. On such

   bases, on a limitation-by-limitation basis, Samsung expressly intends to combine one or more

   prior art items identified in the Appendices with each other to address any further contention

   from Plaintiff that a particular prior art item supposedly lacks one or more limitations of an

   Asserted Claim. In other words, Samsung contends that each charted prior art item can be

   combined with other charted prior art items when a particular prior art item lacks or does not

   explicitly disclose a limitation or feature of an Asserted Claim. The suggested obviousness

   combinations described below are not to be construed to suggest that any reference included in

   the combinations is not anticipatory. Further, if Plaintiff contends that any of the anticipatory

   prior art fails to disclose one or more limitations of the Asserted Claims, Samsung reserves the

   right to identify other prior art references that, when combined with the anticipatory prior art,

   would render the claims obvious despite an allegedly missing limitation. Samsung will further

   specify additional motivations to combine the prior art, including through reliance on expert

   testimony, at the appropriate later stage of this lawsuit.

          A person of skill in the art would have been motivated to combine the identified prior art

   items. As the Supreme Court recognized in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416




                                                   - 11 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 68 of 197 PageID #: 1385




   (2007), “[t]he combination of familiar limitations according to known methods is likely to be

   obvious when it does no more than yield predictable results.” Furthermore, “[w]hen a work is

   available in one field of endeavor, design incentives and other market forces can prompt

   variations of it, either in the same field or a different one. If a person of ordinary skill can

   implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a

   technique has been used to improve one device, and a person of ordinary skill in the art would

   recognize that it would improve similar devices in the same way, using the technique is obvious

   unless its actual application is beyond his or her skill.” Id. at 417.

           The Supreme Court further noted that “in many cases a person of ordinary skill will be

   able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420. A

   combination of limitations is “obvious to try” “[w]hen there is a design need or market pressure

   to solve a problem and there are a finite number of identified, predictable solutions, a person of

   ordinary skill has good reason to pursue the known options within his or her technical grasp. If

   this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill

   and common sense.” Id. at 421. “In that instance the fact that a combination was obvious to try

   might show that it was obvious under § 103.” Id. Finally, the Supreme Court recognized that

   “[g]ranting patent protection to advances that would occur in the ordinary course without real

   innovation retards progress and may, in the case of patents combining previously known

   elements, deprive prior inventions of their value or utility.” Id. at 419. All of the following

   rationales recognized in KSR support a finding of obviousness with respect to each of the

   obviousness combinations disclosed herein:

           (1)     Combining prior art limitations according to known methods to yield predictable
                   results;

           (2)     Simple substitution of one known element for another to obtain predictable


                                                    - 12 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 69 of 197 PageID #: 1386




                  results;

          (3)     Use of a known technique to improve similar devices (methods, or products) in
                  the same way;

          (4)     Applying a known technique to a known device (method, or product) ready for
                  improvement to yield predictable results;

          (5)     “Obvious to try”—choosing from a finite number of identified, predictable
                  solutions, with a reasonable expectation of success;

          (6)     Known work in one field of endeavor may prompt variations of it for use in either
                  the same field or a different one based on design incentives or other market forces
                  if the variations would have been predictable to one of ordinary skill in the art; or

          (7)     Some teaching, suggestion, or motivation in the prior art that would have led one
                  of ordinary skill to modify the prior art reference or to combine prior art reference
                  teachings to arrive at the claimed invention.

          Certain of these rationales are discussed more specifically below. The fact that others are

   not discussed more specifically is not an admission or concession that they do not apply. To the

   contrary, the discussion below simply provides explanation regarding certain of the specific

   rationales. As Plaintiff’s positions regarding claim construction, specific prior art, specific

   combinations and/or the state of the art at the time of invention become clear, additional

   explanation regarding obviousness and/or motivation to combine specific references and

   knowledge may become relevant and appropriate. Accordingly, Samsung reserves the right to

   further identify and explain motivations to combine as the need arises based on positions taken

   by Plaintiff and/or rulings issued by the Court.

          Samsung further contends that the prior art identified in these Invalidity Contentions is

   evidence of simultaneous or near-simultaneous independent invention by others of the alleged

   invention as recited in one or more of the Asserted Claims. Samsung reserves its right to rely on

   the simultaneous or near-simultaneous independent invention by others as further evidence of the

   obviousness of the Asserted Claims.




                                                   - 13 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 70 of 197 PageID #: 1387




              Each limitation of the Asserted Claims of the Asserted Patent was well known to those of

   ordinary skill in the art before the priority date of the Asserted Patent, as detailed below.

              The limitations recited in the Asserted Claims are mere combinations and modifications

   of these well-known features and limitations. A person of ordinary skill in the art would be able,

   and motivated, to improve the existing technology in the same or similar manner by combining

   or modifying the individual limitations that were already known in the art to yield predictable

   results.

              Subject to the foregoing, Samsung identifies the following exemplary reasons that skilled

   artisans would have combined teachings of the prior art to render obvious the Asserted Claims.

   The fact that others are not discussed more specifically should not be interpreted as an admission

   or concession that it does not apply. To the contrary, the discussion below simply provides more

   explanation of these specific rationales.

              a.     Motivations Identified During Prosecution

              Samsung hereby expressly incorporates by reference any statements and reasons set forth

   by the Examiner during prosecution of the Asserted Patent and related or similar patent

   applications (including but not limited to EP 1307972B1) as to why it would have been obvious

   to modify or combine references to achieve the Asserted Claims.

              b.     Combinations of Related References

              In some instances, multiple prior art publications and/or physical references discuss or

   address the same or substantially similar underlying system, software, or other project, such as

   commercial products and successive versions thereof, or multiple publications discussing the

   same subject matter. Where multiple references discuss or relate to the same or related

   underlying projects, systems, or other subject matter (e.g., references that describe impedance

   matching in wireless communication), it would have been obvious to combine the discussions


                                                     - 14 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 71 of 197 PageID #: 1388




   and disclosures of the references as they would be understood to describe features or potential

   features of the underlying project, system, or subject matter. Similarly, where one reference cites

   or discusses other references or their teachings, or references have one or more authors in

   common and a related area of subject matter, it would have been obvious to consider the

   teachings of the references in combination with each other due to the express relationships and

   commonalities between the references.

          c.      Groups of References

          In addition to combinations of references and motivations to combine references

   identified elsewhere herein, including within claim charts, Samsung identifies combinations and

   motivations to combine based on references grouped by subject matter, for example, in the

   manner approved by courts applying patent local rules regarding invalidity contentions. See, e.g.,

   Iridescent Networks, Inc. v. AT&T Mobility, LLC, 6:16-CV-01003-RWS, Order at 3 (E.D. Tex.

   Jun. 15, 2017) (Dkt. 145) (documents pertaining to SAE for LTE development from the 3GPP

   working group can be compiled to show a single solution); Avago Techs. Gen IP PTE Ltd. v.

   Elan Micro. Corp., No. C04-05385 JW (HRL), 2007 U.S. Dist. LEXIS 97464, at *10-11 (N.D.

   Cal. Mar. 28, 2007) (organizing prior art references into “groups” and identifying combinations

   as a set of references “and/or” another set of references); Keithley v. Homestore.com, Inc., 553 F.

   Supp. 2d 1148, 1150 (N.D. Cal. 2008) (“Apple’s grouping method is permissible under the Local

   Rules”).

          Furthermore, the particular cited disclosures for each reference addressed in the

   numbered subsections within this section constitute additional charts identifying where

   specifically in each item of prior art each applicable limitation of each Asserted Claim is found.

   The cited disclosures identified in this section are provided in addition to the citations set forth in

   the claim charts submitted separately herewith.


                                                   - 15 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 72 of 197 PageID #: 1389




          (1)     Groups of Prior Art References for the ’385 Patent

          (a)     Transmitter limitation (Claim 1)
          Asserted claim 1 of the ’385 Patent recites a limitation regarding use of a transmitter:

      •   “a transmitter having an output impedance, said transmitter for transmitting the electric or

          electromagnetic signals at a preselected frequency” (claim 1)

          Notwithstanding Samsung’s contentions under 35 U.S.C. §§ 101, 112 (pre-AIA), nothing

   about this claim limitation adds anything novel or non-obvious over the prior art, at least under

   the scope of the claims required by Satius’s infringement contentions. A transmitter with an

   output impedance that transmits, at least, electromagnetic signals at a preselected frequency was

   well-known in the art before the alleged invention of the ’385 Patent and is described at length in

   the disclosures of numerous references submitted and charted here. It was a well-understood,

   routine, and conventional technique, at least, in the field in the field of radio frequency (“RF”)

   communications. Wireless communications systems, for example, are invariably designed to

   communicate at preselected frequencies in preselected bandwidths known to the transmitter and

   intended receiver to ensure the signals are properly received (e.g., the frequency band of a

   cellular phone system). See, e.g., U.S. Patent No. 5,940,040, 1:10-15 (noting that the PDC

   (personal digital cellular) system “ha[s] frequency bands of 800 MHz and 1.5 GHz”); U.S. Patent

   No. 6,147,651, 2:32-46 (noting the “diversification of the mobile communication system” and

   frequency bands (“e.g., 800 MHz band, 1.5 GHz band, and 1.9 GHz band”)); U.S. Patent No.

   6,611,691, 1:10-20 (disclosing that the “GSM system [is] in a 900 MHz frequency band,” “DCS

   system [is] at an 1800 MHz frequency band,” “PCS system [is] in a 1900 frequency band,” and

   the “AMPS system [is] in an 800 MHz frequency band”). A person of ordinary skill also

   understood that all transmitters have an output impedance. See, e.g., U.S. Patent No. 4,201,960,

   1:10-20 (“The prior art has developed numerous methods for the tuning of a radio frequency


                                                  - 16 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 73 of 197 PageID #: 1390




   antenna to the output impedance of the transmitter, as this will assure maximum transmitted

   power.”). As one prior art reference notes, “[u]sually, the transmitter … has an impedance equal

   to that of the transmission line Z0,” but “the antenna impedance ZA is quite different from Z0.”

   W.L. Stutman & G.A. Thiele, ANTENNA THEORY & DESIGN 180 (Wiley 2d ed. 1998); see also

   Satius’s Complaint at 13 (“The Samsung Shannon 965, like all radio frequency devices, operates

   specific output impedance.”).

          The claimed functionality is disclosed in the prior art cited herein, including the

   disclosures cited in the claim charts in Appendices A01 to A29. If a prior art reference in

   Appendices A01 to A29 is argued or found not to disclose the transmitter limitation, it would

   have been obvious to modify or combine with that reference for at least the following reasons in

   addition to the motivations to combine identified separately in these contentions:

          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element for another would have yielded
                  predictable results (e.g., using impedance matching circuitry designed for use
                  with a receiver receiving at a preselected frequency with a transmitter transmitting
                  a preselected frequency). See, e.g., U.S. Patent No. 4,965,607, 3:65-68 (“The
                  present invention can also be used to tune an antenna in the receive mode. On a
                  previously leaved antenna, the transmitter can send a receive frequency command
                  to the antenna coupler.”).

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious (e.g., connecting a wireless RF transmitter transmitting at a
                  preselected frequency to a coupler designed for use in RF communications).

          (4)     Applying a known technique (e.g., transmitting electromagnetic signals at a
                  preselected frequency) to a known device ready for improvement (e.g., a coupler
                  for RF communications) would have yielded predictable results.

          (5)     Obvious to try transmitters of a preselected frequency from among a finite
                  number of identifiable, predictable, design choices for a transmitter, with a
                  reasonable expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.


                                                  - 17 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 74 of 197 PageID #: 1391
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 75 of 197 PageID #: 1392




   Prior Art Samsung Devices (see §V.C)
   Prior Art Nokia Devices (see §V.C; Appendix A29)
   Prior Art Ericsson Devices (see §V.C)
   Prior Art Motorola Devices (see §V.C; Appendix
   A28)
   Prior Art Qualcomm Devices (see §V.C)


           (b)     Coupler limitation (Claim 1)
           Asserted claim 1 of the ’385 Patent recites limitations regarding use of a coupler with a

   non-magnetic core:

       •   “a coupler connected to the transmitter, said coupler comprising a transformer having a

           non-magnetic core” (claim 1)

           Notwithstanding Samsung’s contentions under 35 U.S.C. §§ 101, 112 (pre-AIA), nothing

   about this claim limitation adds anything novel or non-obvious over the prior art, at least under

   the scope of the claims required by Satius’s infringement contentions. Couplers comprising a

   transformer with a non-magnetic core, or an obvious variant thereof, was well-known in the art

   before the alleged invention of the ’385 Patent and is described at length in the disclosures of

   numerous references submitted and charted here. The use of couplers was a well-understood,

   routine, and conventional technique, at least, in the field in the field of electrical and

   electromagnetic communications. The same is true of couplers with non-magnetic cores, which

   was disclosed in (at least) multiple disclosures by the named inventor of the ’385 Patent that

   qualify as prior art under 35 U.S.C. § 102(b) (pre-AIA). See, e.g., U.S. Patent No. 5,818,127,

   2:1-9, 9:8-33; U.S. Patent No. 5,559,377, 2:3-49, 4:48-56; see also Prosecution History of ’385

   Patent, Response to Office Action at 5 (June 18, 2003) (“[T]he coupler in the ’707 patent can, in

   fact, be used in the present invention without any modification.”). Beyond the inventor’s own

   prior art, U.S. Patent No. 2,687,513, which issued August 24, 1954, similarly discloses an

   “impedance matching [network] between a transmitter output circuit and an antenna input



                                                    - 19 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 76 of 197 PageID #: 1393




   circuit” using “air-core transformer means.” ’041 Patent, 1:36-44. As another example, U.S.

   Patent No. 5,986,617, which was filed August 31, 1998 and issued November 16, 1999, taught

   that an “[a]ir core transformer may be used for reduced losses,” in a device for multiband

   antenna matching transformers.

          The claimed functionality is further disclosed in the prior art cited herein, including the

   disclosures cited in the claim charts in Appendices A01 to A29. If a prior art reference in

   Appendices A01 to A29 is argued or found not to disclose the coupler limitation, it would have

   been obvious to modify or combine with that reference for at least the following reasons in

   addition to the motivations to combine identified separately in these contentions:

          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element (e.g., a coupler with a magnetic core)
                  for another (i.e., a coupler with a non-magnetic core) would have yielded
                  predictable results.

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious.

          (4)     Applying a known technique (e.g., coupling electromagnetic signals) to a known
                  device ready for improvement would have yielded predictable results.

          (5)     Obvious to try couplers with non-magnetic cores from among a finite number of
                  identifiable, predictable, design choices for a transmitter, with a reasonable
                  expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.

          For example, the ’337 Patent, which issued almost four years before the ’385 Patent was

   filed, provides a teaching and motivation to use non-magnetic core couplers that mirrors the

   alleged advantages disclosed by the ’385 Patent. Specifically, the ’377 Patent taught that a

   “ferrite or iron core transformer … causes signal distortion due to the non-linear phase

   characteristic of the transfer function between the transmit coupler and the receiver coupler.”


                                                  - 20 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 77 of 197 PageID #: 1394




   ’377 Patent, 1:44-46. The ’377 Patent further notes “[t]he advantage of an air-core transformer”

   is that it provides “a considerably greater band width around the center frequency when

   comparing it to the response of a traditional coupler which uses a magnetic-core transformer.”

   Id., 2:44-49. Similarly, U.S. Patent No. 5,877,667, which was published March 2, 1999, teaches

   and motivates using a non-magnetic core coupler (e.g., air or SiO2) in an integrated circuit

   transformer because these materials are “low k dielectric[s]” and, thus, “minimize the parasitic

   capacitance in the semiconductor integrated circuit.” ’667 Patent, 6:25-29; see also C. Bowick,

   RF CIRCUIT DESIGN 18 (Butterworth-Heinemann 1982) (discussing the “major problems that are

   introduced by the use of magnetic cores” such as: (1) “[e]ach core tends to introduce its own

   losses” and thus adding a magnetic core “could possibly decrease the Q of the inductor”; (2)

   “[t]he permeability of all magnetic cores changes with frequency and usually decreases to a very

   small value at the upper end of their operating range” and, as a result, “eventually approaches the

   permeability of air and becomes ‘invisible’ to the circuit; (3) “[t]he higher the permeability of the

   core, the more sensitive it is to temperature variation” and, as a result, “over wide temperature

   ranges, the inductance of the coil may vary appreciably”; and (4) “[t]he permeability of the

   magnetic core changes with applied signal level” so “[i]f too large an excitation is applied,

   saturation of the core will result”).

           If Satius contends that a capacitor in an impedance matching circuit can satisfy the

   coupler limitation, it was well-known in the art to use one or more capacitors in an impedance

   matching circuit to adjust the impedance matching characteristics. See, e.g., U.S. Patent No.

   4,965,607, 3:47-50 (“The inductors and capacitors are switched into the matching network by

   relays controlled by the microprocessor.”). A person of ordinary skill understood that “[t]here are

   many different dielectric materials used in the fabrication of capacitors, such as paper, plastic,




                                                   - 21 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 78 of 197 PageID #: 1395
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 79 of 197 PageID #: 1396
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 80 of 197 PageID #: 1397




   disclosures cited in the claim charts in Appendices A01 to A29.

          For example, U.S. Patent No. 2,687,513, which issued August 24, 1954, discloses an

   “impedance matching [network] between a transmitter output circuit and an antenna input

   circuit” using “air-core transformer means.” ’041 Patent, 1:36-44. Similarly, U.S. Patent No.

   4,965,607, which issued on October 23, 1990, discloses an “antenna coupler” that “matches the

   output impedance of typically a 50-ohm transmitter to the input impedance of a non-broadband

   antenna.” ’607 Patent, 2:14-18. The coupler in the ’607 Patent couples “an RF (radio frequency)

   input signal” using a “4:1 impedance transformer.” ’607 Patent, 2:25-28. As another example,

   U.S. Patent No. 5,400,041, which issued on March 21, 1995, discloses an impedance matching

   transformer for use in RF circuits “to match the input impedance of the antenna to that of the

   antenna feed line.” ’041 Patent, 1:25-31; see also U.S. Patent No. 6,414,562, 1:9-21 (“The

   performance of an RF power amplifier depends on the impedance of a load coupled to the output

   of the RF power amplifier. An RF power amplifier is generally designed to perform optimally

   when the load impedance has a predetermined value such as, for example, 50 ohms (Ω). When

   the load impedance differs from the predetermined value, the performance, such as output power,

   efficiency, linearity, etc., of the power amplifier is degraded. In communications applications, an

   RF power amplifier is typically used to amplify an RF signal before the RF signal is transmitted

   through an antenna. The impedance of the antenna depends on the environment in which the

   antenna operates.”).

          As another example, U.S. Patent No. 4,951,006, which issued in 1990, discloses that an

   “antenna serves the dual function of radiating the energy generated and also impedance matching

   … to transform the output impedance level of the oscillator (typically about 50 ohms) to the

   higher impedance level of free space or a waveguide (i.e. greater than or equal to about 377




                                                  - 24 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 81 of 197 PageID #: 1398




   ohms) providing a load.” ’006 Patent, 1:27-33. The ’006 Patent also discloses a “solid state

   millimeter wave oscillator in lump element circuit form” that “eliminates the need for a separate

   antenna in a spatial power combining application.” Id., 1:34-37.

          Likewise, another prior art reference that issued in 1996 notes that “[f]or transmitting

   antennas having a narrow tuned band width, it is imperative to achieve an optimum performance

   level such that maximum radio frequency energy is radiated.” U.S. Patent No. 5,589,844, 1:11-

   13. “This is especially true for applications in mobile radio, where the radio transmitters are

   typically power limited. One way to maximize the effective radiated power is to ensure that the

   impedance of the antenna is conjugately matched to the ounce of a transmit amplifier output

   stage by using a so-called pi-type impedance matching network having shunt capacitive circuit

   elements and one or more series inductive circuit elements.” Id., 1:14-20.

          In addition, transformers communicating signals directly to the air, or obvious variants

   thereof, were also well-known in the art before the alleged invention of the ’385 Patent. For

   example, in U.S. Patent No. 6,396,363, describes a planar mode transformer coupled to a

   waveguide where the mode transformer communicates RF signals directly to the air in a

   waveguide. See id. at 2:49-53 (“A transition from a planar transmission line to a waveguide

   comprises a planar transmission line disposed on a substrate and a mode transformer to convert a

   transverse electric or quasi-transverse electric mode signal carried by the transmission line to a

   waveguide mode signal.”).

          If a prior art reference in Appendices A01 to A29 is argued or found not to disclose the

   transformer communicating signals to the air limitation, it would have been obvious to modify or

   combine with that reference for at least the following reasons in addition to the motivations to

   combine identified separately in these contentions:




                                                  - 25 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 82 of 197 PageID #: 1399




          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element (e.g., a transformer that is
                  communicating electromagnetic signals to an antenna) for another (a transformer
                  communicating those electromagnetic signals to the air) would have yielded
                  predictable results.

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious.

          (4)     Applying a known technique to a known device ready for improvement would
                  have yielded predictable results. For example, a person of ordinary skill would
                  understand that a coupler / transformer used to impedance match a transformer to
                  one type of load could be used in the same way a transformer communicating
                  signals to an antenna or, alternatively, to air. Indeed, during prosecution of the
                  ’385 Patent, the inventor admitted that “the coupler in the ’707 patent,” which is
                  connected to a powerline, “can, in fact, be used in the present invention without
                  any modification.” Prosecution History of ’385 Patent, Response to Office Action
                  at 5 (June 18, 2003).

          (5)     Obvious to try a transformer communicating electromagnetic signals to the air
                  from among a finite number of identifiable, predictable, design choices for a
                  transformer, with a reasonable expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.

          Samsung may rely upon the cited disclosures, among others, to show and illustrate the

   motivations to combine. Specific evidence of the motivation to combine includes the references

   and passages therein cited in the claim charts submitted herewith for the applicable claim

   limitations, which reflect the reasons and motivations to combine and modify listed above and

   additional reasons and motivations to combine and modify that Samsung may rely upon.

   Samsung also expect to rely on expert testimony regarding motivation to combine.

          For example, the references or products in the left column below each disclose a

   “transformer communicating the electric or electromagnetic signals to the air,” at least under the

   scope of the claims implied by Satius’s infringement contentions. For at least the motivations

   discussed above, any one of the references or products can be combined with any of the


                                                 - 26 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 83 of 197 PageID #: 1400
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 84 of 197 PageID #: 1401




   transmitter chain (e.g., a transmission line or an antenna) were well-known in the art before the

   alleged invention of the ’385 Patent and are described at length in the disclosures of numerous

   references submitted and charted here. Impedance matching was a well-understood, routine, and

   conventional technique in the field in the field of communication systems. For example, a

   technical report published by MIT over 50 years before the ’385 Patent was filed1 notes that

   “[t]he transfer of power from a generator to a load constitutes one of the fundamental problems

   in the design of communication systems” and “in every case” involves “the design of a lossless

   coupling network to transform a given load into another specified impedance” (i.e., “the[]

   operation … [of] ‘impedance matching’”). See R. M. Fano, “Theoretical Limitations on the

   Broadband Matching of Arbitrary Impedances” at 1 (MIT 1948). As another example, U.S.

   Patent No. 4,201,960, which was granted on May 6, 1980, discloses “a method for matching the

   output of a radio transmitter to an antenna” and notes that the “prior art has developed numerous

   methods for the running of a radio frequency antenna to the output impedance of the

   transmitter.” ’960 Patent, 1:8-13; see also U.S. Patent No. 4,038,662, 4:3-57 (disclosing an

   invention to “provide[] a good impedance match with the impedance of free space” over “a

   relatively broad frequency range”); see also D. Pozar, MICROWAVE ENGINEERING 251 (2d Ed.

   1998) (“Impedance matching or tuning is important for the following reasons: Maximum power

   is delivered … and power loss in the feed line is minimized.”); Prosecution History of ’385

   Patent, Response to Office Action at 5 (June 18, 2003) (“[T]he coupler in the ’707 patent can, in

   fact, be used in the present invention without any modification.”); see also U.S. Patent No.

   6,121,940, 1:16-44 (“To achieve maximum power transfer in a radio frequency circuit, a circuit

   receiving a signal (load) should have an impedance with its resistance equal to the resistance of

   1
    R.M. Fano, “Theoretical Limitations on the Broadband Matching of Arbitrary Impedances,” Tech. Rpt. No. 41 at
   1, Research Laboratory of Electronics (MIT Jan. 2, 1948).



                                                       - 28 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 85 of 197 PageID #: 1402




   the impedance of the circuit generating the signal (source) and a reactance that is equal in

   magnitude but of opposite sign to the reactance of the circuit generating the signal. When the

   load and source are of different impedances, it is desirable to interpose an impedance matching

   circuit between the source and the load to transform the source and load impedances to a

   common value, usually the characteristic impedance (which is a real, and not complex, quantity)

   of the transmission line connecting the source and the transformed load. When the source and the

   load are properly matched to the characteristic impedance, maximum power transfer is achieved

   and signal reflections are minimized.”).

          The claimed functionality is further disclosed in the prior art cited herein, including the

   disclosures cited in the claim charts in Appendices A01 to A29. If a prior art reference in

   Appendices A01 to A29 is argued or found not to disclose the coupler limitation, it would have

   been obvious to modify or combine with that reference for at least the following reasons in

   addition to the motivations to combine identified separately in these contentions:

          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element (e.g., a coupler matching the output
                  impedance of a transmitter to the impedance of an antenna) for another (i.e., a
                  coupler matching the output impedance of a transmitter to the characteristic
                  impedance of the air) would have yielded predictable results.

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious.

          (4)     Applying a known technique (e.g., a coupler matching the output impedance of a
                  transmitter to the characteristic impedance of the air) to a known device ready for
                  improvement would have yielded predictable results.

          (5)     Obvious to try a transformer communicating electromagnetic signals to the air
                  from among a finite number of identifiable, predictable, design choices for a
                  transmitter, with a reasonable expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.


                                                  - 29 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 86 of 197 PageID #: 1403




          For example, U.S. Patent No. 5,400,041, which was published March 21, 1995 (over five

   years before the ’385 Patent was filed), taught that impedance matching was “well known in the

   art” and is “necessary” when using wireless communication with an antenna system “in order to

   maximize power transfer from the feed line to the antenna”:

                  As is also well known in the art, when two sections or components of
                  different impedances are connected together, an impedance transformer
                  is invariably required to ensure maximum power transfer from one
                  section to another. In the case of a microwave antenna, it is necessary to
                  match the input impedance of the antenna to that of the antenna feed
                  line, in order to maximize power transfer from the feed line to the antenna.
                  This matching is normally performed by a section of metal extending from
                  the antenna patch and the end of which is connected to the feed connector.

                  ’041 Patent, 1:25-35 (emphasis added).

   See also, e.g., U.S. Patent No. 6,424,232, 1:18-23 (disclosing an impedance matching network to

   “match[] the impedance of a load with the internal impedance of a radio frequency (RF) power

   generator to provide maximum transfer”); U.S. Patent No. 6,177,872, 1:15-23 (“In order to

   reduce reflections, improve signal quality, and supply the greatest power from a source to a load,

   the impedance ‘looking into the load’ from the source should match the output impedance of

   the source. Additionally, since a mismatched line has different properties at different

   frequencies, a mismatched circuit is generally unsuitable for broadband or multi-frequency

   use. Consequently, relatively broadband circuit applications are particularly needful of

   impedance matching circuits.”); U.S. Patent No. 6,259,930, 1:40-2:43 (noting that “when the

   portable telephone employing the λ/2 monopole antenna comes in close contact with the human

   body, the standing wave ratio (SWR) increases, thus deteriorating the antenna characteristics”

   and disclosing an invention that addresses this problem by improved impedance matching the

   impedance of an “RF (Radio Frequency) module … and an antenna”); Straw, THE ARRL

   ANTENNA BOOK 25-1 (18th ed. 1997) (“If the impedance at the input of the transmission line



                                                  - 30 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 87 of 197 PageID #: 1404




   connected to the transmitter differs appreciably from the load resistance into which the

   transmitter output circuit is designed to operate, an impedance-matching network must be

   inserted between the transmitter and the line input terminals. … Nowadays, radio amateurs

   commonly call such a device an antenna tuner. The function of an antenna tuner is to transform

   the impedance at the input end of the transmission line—whatever it may be—to the

   50 Ω needed to keep the transmitter loaded properly.”).

          Similarly, U.S. Patent No. 5,77,308, which issued in 1998, taught that “[a]n important

   parameter to consider, when designing an antenna, is characteristic impedance and in order to

   effect maximum power transfer between an antenna and circuitry connected thereto, it is

   important to ensure that the characteristic impedance of the antenna is matched by the

   characteristic impedance of the associated circuitry.” ’308 Patent, 1:20-25. “However, the

   characteristic impedance of the antenna will also vary with operating conditions,” for example

   when it is “placed on table tops, close to a vehicle facia and, when in operation close to a user.”

   Id., 1:29-32. The ’308 Patent teaches that “[e]ach of these position will result in modifications …

   to the characteristic impedance of the antenna[,] which may interfere with the normal operation

   of the telephone.” Id., 1:32-35. This is because “a mis-match occurs between the characteristic

   impedance of an antenna and the impedance of associated circuitry,” which means “the transfer

   of power between these two devices will be less than optimum.” Id., 1:36-39. For this reason, the

   ’308 Patent teaches an “adaptive antenna matching network” where “the impedance of said

   matching network is adjusted in response to the operating environment of the antenna,” which is

   determined by mearing “the level of signals being reflected due directly to antenna mis-match.”

   ’308 Patent, 2:16-29. Thus, the ’308 Patent taught that the characteristic impedance of an

   antenna in a mobile device is a function of its environment and motivated techniques for




                                                  - 31 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 88 of 197 PageID #: 1405




   measuring and adapting to impedance mis-matches between the antenna and the circuitry

   connected to the antenna to improve power transfer. See also U.S. Patent No. 6,414,562, 1:17-21

   (“In communications applications, an RF power amplifier is typically used to amplify an RF

   signal before the RF signal is transmitted through an antenna. The impedance of the antenna

   depends on the environment in which the antenna operates.”).

          As another example, U.S. Patent No. 6,738,603 teaches that the input impedance of an

   antenna in a mobile device can be affected by the presence of earphone plugged into the device.

   The ’603 Patent teaches an invention that selects “one of the at least two terminal impedance

   values” to improve impedance matching when an earphone is present. ’603 Patent, 6:16-23.

   Similarly, U.S. Patent No. 5,565,881, which issued in 1996, notes that an antenna in a radio

   telephone can be detuned or blocked by the operator holding the device. See ’881 Patent, 1:13-

   20. As another example, U.S. Patent No. 6,219,532, which was filed in 1998, discloses a device

   that detects “whether or not a human body is [in] contact with the movable radio terminal

   device,” and adjusting the impedance matching circuitry to account for human contact, which

   can change the impedance seen at an antenna. See ’532 Patent, 9:10-49. Similarly, U.S. Patent

   No. 6,100,773, filed in 1998, teaches that when a “user carriers the antenna in his hand and holds

   it close to this ear, the antenna is affected by the human body in terms of dielectric constant.”

   ’773 Patent, 1:27-30. “The result is a disturbed electromagnetic field and a mismatched

   impedance , which in turn cause trouble in communications.” Id., 1:30-32. The ’773 Patent

   teaches and motivates using “an impedance matching device” connected to the antenna on one

   side and a “high frequency circuit” on the other side “[t]o prevent such a problem from

   happening.” Id., 1:32-35. “The high frequency circuit … very often includes an impedance

   matching device between circuit blocks as well as in the connection with the antenna, since the




                                                  - 32 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 89 of 197 PageID #: 1406




   inclusion reduces reflected waves and better transmits signals.” Id., 1:55-58.

          Another prior art reference similarly discloses that “[i]mpedance matching is often

   necessary in the design of RF circuitry to provide the maximum possible transfer of power

   between a source and its load.” C. Bowick, RF CIRCUIT DESIGN 66 (Butterworth-Heinemann

   1982). “[I]n most instances, extreme care is taken during the initial design of such [RF] front end

   to make sure that each device in the chain is matched to its load.” Id. Typically, the device before

   the antenna system in wireless RF communication systems is a power amplifier. “Since power

   amplifiers are designed to supply a considerable amount of power to an antenna system, an

   impedance mismatch presented to the amplifier could cause very severe problems.” Id. 160. The

   prior art also taught persons of skill that “[a]n antenna presents a driving-point impedance to the

   source or load to which it is connected, and so impedance mismatch with the feed line can

   occur,” which can “degrade[] antenna performance, and is dependent on the external circuitry

   which is connected to the antenna.” See D. Pozar, MICROWAVE ENGINEERING 656 (2d Ed. 1998).

          Another prior art reference discloses that “[w]hen connecting an antenna to a

   transmission line, it is import to make effective use of all available power from the transmitter in

   the transmit case …. There are two primary considerations: the impedance match between the

   antenna and transmission line, and the excitation of the current distribution on the antenna.”

   W.L. Stutman & G.A. Thiele, ANTENNA THEORY & DESIGN 180 (Wiley 2d ed. 1998). “It is well

   known that maximum power is transferred when there is a conjugate impedance match” and “if

   the system were operated with a poor match at the antenna, there would be reflections set up

   along the transmission line.” Id.

          Thus, a person of skill was motivated to use a coupler to match the output impedance of a

   transmitter, or whatever device precedes the antenna system (e.g., a power amplifier), to the




                                                  - 33 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 90 of 197 PageID #: 1407




   input impedance of the antenna system or the transmission line leading to the antenna system.

          If the load of interest is air, then a person of ordinary skill would understand that the

   output impedance of the device in the chain directly before air (whether a transformer or an

   antenna system) should be matched to the characteristic impedance of air to ensure maximum

   power transfer to air. This matching would be done at the frequency of interest because “we are

   dealing with reactances, which are frequency dependent” and, therefore, “the perfect impedance

   match can occur only at one frequency.” Id. 67 (emphasis in original). The prior art also taught a

   person of skill the advantage of matching the impedance of an antenna system to the

   characteristic impedance of air. For example, U.S. Patent No. 4,809,011, which was published on

   February 28, 1989, a full decade before the ’385 Patent was filed, taught that matching an

   antenna’s impedance to free space allows “maximum power transfer” to free space. ’011 Patent,

   2:35-29. This is because matching to the impedance of free space will “minimize reflections of

   electromagnetic waves leaving the … antenna … into free space.” ’011 Patent, 3:49-53.

   Matching a transmission medium to the impedance of the surrounding air at the frequency of

   interest is also disclosed in U.S. Patent No. 5,563,616, 4:22-44; see also id., 3:19-26 (noting “the

   present invention provides an improved impedance match between the transmission medium and

   the surrounding free space” at the frequency of interest); see also U.S. Patent No. 3,349,397,

   2:51-3:11 (disclosing the use of sheet materials with a resistivity of 377 ohms per square “to

   match the impedance of free space so that no reflection is obtained” at the interface with free

   space). The prior art similarly taught a person of ordinary skill that the input impedance of an

   antenna could vary for a variety of reasons, “such as a change in ambient temperatures, an aging

   change, or direct touch of a human body to the antenna,” which would cause unwanted

   “reflection waves” at the “input terminal of the antenna,” which would not only cause a loss in




                                                  - 34 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 91 of 197 PageID #: 1408
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 92 of 197 PageID #: 1409




   US 5,565,881 (Phillips)                            US 6,104,707 (Abraham 707)
   US 5,281,932 (Even-Or)                             Prior Art Samsung Devices
   US 6,121,940 (Skahill)                             Prior Art Nokia Devices
   WO 1998040980 (Abraham 980)                        Prior Art Ericsson Devices
   US 5,874,926 (Tsuru)                               Prior Art Motorola Devices
   US 6,414,562 (Bouisse)                             Prior Art Qualcomm Devices
   US 5,467,098 (Bonebright)
   US 6,346,913 (Chang)
   US 6,177,872 (Kodukula)
   US 4,965,607 (Wilkins)
   US 5,400,041 (Strickland)
   US 4,951,006 (Cohen)
   US 4,201,960 (Skutta)
   US 4,038,662 (Turner)
   US 6,424,232 (Mavretic)
   US 4,809,011 (Kunz)
   US 5,563,616 (Dempsey)
   US 3,349,397 (Rosenthal)
   US 5,862,458 (Ishii)
   W.L. Stutman & G.A. Thiele, ANTENNA
   THEORY & DESIGN (Wiley 2d ed. 1998)
   Straw, THE ARRL ANTENNA BOOK 25-1 (18th ed.
   1997)

          (e)     Two conductive plates limitation (claim 11)
          Asserted claim 11 of the ’385 Patent recite limitations regarding a transformer comprised

   of two conductive layers:

      •   “a first conductive plate; a second conductive plate placed underneath and spaced apart

          from the first conductive plate; wherein the first conductive plate is matched to the

          characteristic impedance of the air at a preselected bandwidth” (claim 11)

          Notwithstanding Samsung’s contentions under 35 U.S.C. §§ 101, 112 (pre-AIA), nothing

   about this claim limitation adds anything novel or non-obvious over the prior art, at least under

   the scope of the claims required by Satius’s infringement contentions. Transformers comprising

   conductive plates spaced apart from each other, or an obvious variant thereof, was well-known in

   the art before the alleged invention of the ’385 Patent and is described at length in the disclosures

   of numerous references submitted and charted here.



                                                  - 36 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 93 of 197 PageID #: 1410




          The claimed functionality is disclosed in the prior art cited herein, including the

   disclosures cited in the claim charts in Appendices A01 to A29. For example, U.S. Patent No.

   5,281,932, which issued January 25, 1994, discloses a transformer comprised of two metal,

   planar inductive components that “are overlapped and arranged a short distance apart from each

   other.” ’932 Patent, 7:8-12. Similarly, U.S. Patent No. 5,497,137, which issued March 5, 1996,

   discloses a chip type balun transformer designed using metal strip lines formed on different

   dielectric substrate layers. ’137 Patent, 3:63-4:67. To the extent Plaintiff contends that this

   limitation can be satisfied by a capacitor in an impedance matching transformer, this too was

   well-known in the prior art. See, e.g., U.S. Patent No. 4,201,960 (issued May 6, 1980), 2:51-62

   (using “five input shunt capacitors” to match the output impedance of a radio transmitter to an

   antenna); C. Bowick, RF CIRCUIT DESIGN 12 (Butterworth-Heinemann 1982) (“Capacitors are

   used extensively in RF applications, such as bypassing, interstage coupling, and in resonant

   circuits and filters.”). U.S. Patent No. 5,969,590, which was filed in 1997, notes that “[i]t is

   possible to design and build an integrated electronic circuit (IC) that includes reactive elements

   that are fully integrated structurally and functionally, with other components of the IC.” ’590

   Patent, 1:19-22. “[T]he design and manufacture of IC capacitors are well established.” Id., 1:22-

   23.

          One prior art reference that was filed in 1998 teaches that “[m]any efforts have recently

   been made to minimize the sizes and prices, and at the same time maximize the function, of high

   frequency devices including a high frequency wireless device, satellite broadcast receiver, and a

   wireless LAN system.” U.S. Patent No. 6,100,773, 1:14-18. Thus, the reference notes “demands

   are high for smaller, thinner, and cheaper electronics components for high frequency circuits

   incorporated in those devices.” Id., 1:18-20. One electronic component that the industry was




                                                   - 37 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 94 of 197 PageID #: 1411




   motivated to incorporate into wireless RF devices are impedance matching devices. Id., 1:25-34;

   see also U.S. 4,785,345, 1:13-15 (“In the current world of semiconductor electronics, the need

   for ever-smaller components is constantly increasing.”).

          If a prior art reference in Appendices A01 to A29 is argued or found not to disclose the

   coupler limitation, it would have been obvious to modify or combine with that reference for at

   least the following reasons in addition to the motivations to combine identified separately in

   these contentions:

          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element (e.g., one type of transformer) for
                  another (i.e., a transformer comprised of two conductive plates spaced apart from
                  each other) would have yielded predictable results.

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious.

          (4)     Applying a known technique (e.g., a transformer comprised of two conductive
                  plates spaced apart from each other with one plate matched to the characteristic
                  impedance of the transmission medium or device at its output) to a known device
                  ready for improvement would have yielded predictable results.

          (5)     Obvious to try a transformer comprised of two conductive plates spaced apart
                  from each other from among a finite number of identifiable, predictable, design
                  choices for a transmitter, with a reasonable expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.

          Samsung may rely upon the cited disclosures, among others, to show and illustrate the

   motivations to combine. Specific evidence of the motivation to combine includes the references

   and passages therein cited in the claim charts submitted herewith for the applicable claim

   limitations, which reflect the reasons and motivations to combine and modify listed above and

   additional reasons and motivations to combine and modify that Samsung may rely upon.

   Samsung also expect to rely on expert testimony regarding motivation to combine.


                                                 - 38 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 95 of 197 PageID #: 1412
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 96 of 197 PageID #: 1413




          Notwithstanding Samsung’s contentions under 35 U.S.C. §§ 101, 112 (pre-AIA), nothing

   about this claim limitation adds anything novel or non-obvious over the prior art, at least under

   the scope of the claims required by Satius’s infringement contentions. Forming conductive plates

   by deposition of metallic layers was well-known in the art before the alleged invention of the

   ’385 Patent and is described at length in the disclosures of numerous references submitted and

   charted here. The claimed functionality is disclosed in the prior art cited herein, including the

   disclosures cited in the claim charts in Appendices A01 to A29. In the field of semiconductor

   and integrated circuit design, deposition is one of, maybe the most, widespread method for

   placing metallic layers onto semiconductor surfaces. See, e.g., J.A. Amick & Werner Kern,

   Chemical Vapor Deposition Techniques for the Fabrication of Semiconductor Devices, in

   CHEMICAL VAPOR DEPOSITION: SECOND INT’L CONF. 551, 551 (Blocher et al. ed., 1970)

   (“Because of the importance of these thin film materials, the electronics industry has invested

   heavily in the development of new deposition technology…. Chemical vapor deposition (CVD)

   is one of the most versatile of the deposition techniques employed in the electronics industry….

   By suitable choice of chemical reagents, it is possible to deposit an extraordinary variety of film

   materials on a wide range of substrates.”); id. at 557 (“A large number of metal scan be

   deposited by hydrogen reduction of metal halides ….”). To the extent that Plaintiff contends that

   a capacitor in an impedance matching circuit can satisfy this limitation, it was well-known in the

   art to form capacitors with metal lines. C. Bowick, RF CIRCUIT DESIGN 15 (Butterworth-

   Heinemann 1982) (“Metalized-film capacitors are used in a number of applications, including …

   coupling.”). As noted, deposition was the most common way to form metal lines on and in

   semiconductor substrates and layers. U.S. Patent No. 6,087,996, which was filed February 21,

   1997, recognized that “circuit elements, such as capacitors, inductors, or transformers are created




                                                  - 40 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 97 of 197 PageID #: 1414




   during the deposition of … conductive film.” ’996 Patent, 4:12-15.

          If a prior art reference in Appendices A01 to A29 is argued or found not to disclose the

   coupler limitation, it would have been obvious to modify or combine with that reference for at

   least the following reasons in addition to the motivations to combine identified separately in

   these contentions:

          (1)     Combining the prior art limitations according to known transmitting methods
                  would have yielded predictable results.

          (2)     Simple substitution of one known element (e.g., forming metallic layers on chip)
                  for another (i.e., forming metallic layers via deposition of metallic layers) would
                  have yielded predictable results.

          (3)     Use of a known technique to improve similar devices in the same way would have
                  been obvious.

          (4)     Applying a known technique (e.g., forming metallic layers by depositing those
                  layers onto the chip) to a known device ready for improvement would have
                  yielded predictable results.

          (5)     Obvious to try forming metallic layers using deposition techniques from among a
                  finite number of identifiable, predictable, design choices for forming metallic
                  layers, with a reasonable expectation of success.

          (6)     References disclosing these concepts teach the beneficial utility of them,
                  including as cited in the claim charts submitted herewith.

          Samsung may rely upon the cited disclosures, among others, to show and illustrate the

   motivations to combine. Specific evidence of the motivation to combine includes the references

   and passages therein cited in the claim charts submitted herewith for the applicable claim

   limitations, which reflect the reasons and motivations to combine and modify listed above and

   additional reasons and motivations to combine and modify that Samsung may rely upon.

   Samsung also expect to rely on expert testimony regarding motivation to combine.

          Moreover, to the extent this claim adds a product-by-process limitation about how the

   conductive plates are formed (i.e., by deposition of metallic layers onto the chip), the process



                                                  - 41 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 98 of 197 PageID #: 1415
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 99 of 197 PageID #: 1416
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 100 of 197 PageID #:
                                    1417
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 101 of 197 PageID #:
                                    1418
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 102 of 197 PageID #:
                                    1419
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 103 of 197 PageID #:
                                    1420
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 104 of 197 PageID #:
                                    1421
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 105 of 197 PageID #:
                                    1422



        C.      Claim Charts

        Subject to Samsung’s reservation of rights, attached hereto as Appendices A and

 incorporated by reference are claim charts providing a limitation-by-limitation analysis of where

 specifically, in each prior art item, each limitation of the Asserted Claims of the Asserted Patent

 is found. Any reference to a figure in cited text incorporates by reference the figure itself, and

 any citation to a figure incorporates by reference any description of that figure in a reference. As

 noted above, these claim charts are based on Samsung’s understanding of the claim constructions

 expressly applied by Plaintiff or necessary to Plaintiff’s contentions, even though Samsung does

 not necessarily agree with those constructions, and reserves the right to dispute them. If any

 limitation is deemed not to be met exactly by an item of prior art, Samsung contends that the

 difference would have been obvious to a person of ordinary skill in the art and within the

 knowledge of one skilled in the art at the time of the alleged invention, so that the claimed

 invention would have been obvious both in light of the single reference alone or in light of

 combined references. Samsung does not admit or concede that the limitation is not expressly or

 inherently disclosed by the reference at issue.

        As a general matter, all portions of each prior art item are relied upon to support the

 disclosure of each patent claim limitation, as all portions provide general support. Supporting

 citations are nevertheless provided, but do not necessarily represent every location where a

 particular claim term may be found in the prior art item. Samsung reserves the right to rely on

 additional, or different, portions of the prior art items other than those specifically cited in these

 claims charts, and to supplement and/or amend these charts.

        D.      Invalidity Under 35 U.S.C. § 101 and 35 U.S.C. § 112

        Subject to Samsung’s reservation of rights, Samsung identifies below the grounds upon




                                                   - 49 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 106 of 197 PageID #:
                                    1423



 which Samsung currently contends that the Asserted Claims are invalid under 35 U.S.C. § 101

 (pre-AIA) and 35 U.S.C. § 112 (pre-AIA). The disclosures below do not attempt to identify all

 recitations of a given term or phrase in each claim. Where Samsung has identified an instance of

 a term or limitation in a particular claim that renders the claim invalid under Sections 101 or 112,

 Samsung contends that every instance of the challenged term or limitation in the claim renders

 the claim invalid for the same reasons.

        The following contentions are subject to revision and amendment under Federal Rule of

 Civil Procedure 26(e) and the Orders of record in this matter where appropriate in light of further

 investigation and discovery regarding the defenses below, the Court’s construction of the claims

 at issue, or the review and analysis by expert witnesses.

        1.      Invalidity Under 35 U.S.C. § 101 for Claiming an Abstract Idea and Lacking
                Utility

        Samsung contends that the Asserted Claims of the Asserted Patent identified below are

 invalid because they fail to claim patent-eligible subject matter eligible under 35 U.S.C. § 101

 (pre-AIA). Samsung reserves the right to supplement, amend, or modify these Section 101

 invalidity contentions as discovery progresses and its rights to advance other and different

 arguments regarding invalidity of the Asserted Patent or to pursue relief in the form of

 dispositive motions directed to other or different claims of the Asserted Patent.

        The Asserted Claims are invalid because they fail to claim subject matter eligible for

 patenting under 35 U.S.C. § 101 (pre-AIA). Whether an invention is eligible for patent protection

 under Section 101 is a “threshold test.” See Bilski v. Kappos, 561 U.S. 593, 602 (2010). Under

 this “threshold test,” the Court “must first determine whether the claims at issue are directed to a

 patent-ineligible concept,” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573

 U.S. 208, 218 (2014). If so, the Court must then “consider the limitations of each claim both



                                                - 50 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 107 of 197 PageID #:
                                    1424



 individually and ‘as an ordered combination’ to determine whether the additional limitations

 ‘transform the nature of the claim’ into a patent-eligible application.” See id. (quoting Mayo

 Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 73 (2012)).

        In Alice, the Supreme Court set forth a two-part test to analyze patent eligibility:

 (1) determine whether the claims are directed to an abstract idea or other patent-ineligible

 concept, and (2) if so, determine whether the claim amounts to “significantly more” than the

 abstract idea. If the claim does not recite “significantly more” than the abstract idea, it is invalid.

 Id. at 2355.

        Section 101 also requires that a claimed invention be useful. “[W]hen an impossible

 limitation, such as a nonsensical method of operation, is clearly embodied within the claim, the

 claimed invention must be held invalid.” Process Control Corp. v. HydReclaim Corp., 190 F.3d

 1350, 1358–59 (Fed. Cir. 1999). “[I]nventions fail to meet the utility requirement if their

 ‘asserted uses represent merely hypothetical possibilities, objectives which the claimed

 [inventions] … could possibly achieve, but none for which they have been used in the real

 world[.]’” In re ’318 Patent Infringement Litig., 583 F.3d 1317, 1324 (Fed. Cir. 2009) (quoting

 In re Fisher, 421 F.3d 1365, 1373 (Fed. Cir. 2005)). “When a claim itself recites incorrect

 science in one limitation, the entire claim is invalid, regardless of the combinations of the other

 limitations recited in the claim.” EMI Grp. N. Am., Inc. v. Cypress Semiconductor Corp., 268

 F.3d 1342, 1349 (Fed. Cir. 2001)

        a.      The ’385 Patent Is Invalid for Claiming an Abstract Idea without an
                Inventive Concept

        The claims of the ’385 Patent are invalid under 35 U.S.C. § 101 (pre-AIA) because they

 are directed to an abstract idea and do not add an inventive concept.




                                                  - 51 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 108 of 197 PageID #:
                                    1425



         The claims of the ’385 Patent are directed to the abstract idea of impedance matching.2

 See, e.g., 385 Patent, 1:6-10 (“The present invention relates generally to a coupler for wireless

 communication, and more particularly to the use of a novel air-core or dielectric core coupler as

 a matching device to the characteristic impedance of the air for a transmitter and receiver for

 wireless communications.”). Stripped of standard components of an RF transmission system –

 the transmitter and coupler – the focus of claim 1 is the limitation that recites a “coupler

 matching the output impedance of the transmitter to the characteristic impedance of the air.”

 ’385 Patent, 6:40-42. This merely claims the result of impedance matching to air, not how to

 achieve it. See Affinity Labs of Tex., LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016)

 (“There is nothing in claim 1 that is directed to how to implement out-of-region broadcasting on

 a cellular telephone. Rather, the claim is drawn to the idea itself.”). The patent does not disclose,

 let alone claim, how to measure or match the characteristic impedance of air. Nevertheless,

 during prosecution the inventor argued, without explanation, that “[t]he coupler in the present

 invention matches [impedances] automatically.” Office Action Response at 5 (June 18, 2003)

 (emphasis in original). This is just the idea of impedance matching, not a concrete invention of a

 particular device that performs impedance matching. Moreover, as Satius apparently reads the

 claims onto the Accused Products, the ’385 Patent effectively preempts the entire field of

 impedance matching in wireless RF devices because, according to Satius, claim 1 also

 encompasses matching to the impedance of an antenna. The only constraint is, at most, that a

 non-magnetic material be used in the impedance matching transformer, which, as discussed

 below, is a routine and conventional component of impedance matching circuits and not a

 2
  In accordance with the Court’s Scheduling Order and applicable rules, Samsung reserves the right to amend its
 description of the abstract idea of the Asserted Claims based on further investigation, analysis, and discovery,
 Samsung’s consultation with experts and others, and contentions or court rulings on relevant issues such as claim
 construction and priority dates.



                                                        - 52 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 109 of 197 PageID #:
                                    1426



 meaningful restriction on impedance matching. This is particularly true in light of Satius’s

 contentions that a capacitor in the impedance matching circuit can satisfy the coupler limitation

 because it was routine and conventional for these capacitors to be designed with non-magnetic

 cores.

          The asserted dependent claims are directed to the same abstract idea as claim 1. Claim 11

 merely claims a transformer that comprises two conductive plates spaced apart from each, where

 the first conductive plate is “matched to the characteristic impedance of the air at a preselected

 frequency.” ’385 Patent, 7:7-15. Again, this merely claims the idea of matching to the impedance

 of air at a preselected frequency using conductive plates. Similarly, asserted dependent claim 18

 claims forming the conductive plates in the chip by “deposition of metal layers onto the chip.”

 ’385 Patent, 7:38-41. This merely claims the idea of how to form the conductive plates. Thus,

 both of these claims concern the same abstract idea as claim 1.

          The Asserted Claims of the ’385 Patent do not add an inventive concept, either in their

 individual limitations or as ordered combinations. The Asserted Claims do not add significantly

 more to the abstract idea of impedance matching. Instead, the patent uses routine techniques and

 conventional components to implement impedance matching. Impedance matching the output

 impedance of a transmitter to the characteristic impedance of a transmission medium or the input

 impedance of another circuit at its output was a routine, conventional technique in the field of

 wired and wireless RF communications for decades before the ’385 Patent was filed. See, e.g.,

 U.S. Patent No. 2,687,513, 1:1-44 (“A typical use for which the present invention is adapted is

 found in radio transmitter stations and the like, where impedance matching between a transmitter

 output circuit and an antenna input circuit is desired. Where high power must be handled at radio

 frequencies, such impedance transformation can be done most effectively and economically by




                                                - 53 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 110 of 197 PageID #:
                                    1427



 air-core transformer means.”); U.S. Patent No. 3,349,397, 2:51-3:11 (disclosing the use of sheet

 materials with a resistivity of 377 ohms per square “to match the impedance of free space so that

 no reflection is obtained” at the interface with free space); U.S. Patent 6,177,872, 1:15-23 (“In

 order to reduce reflections, improve signal quality, and supply the greatest power from a source

 to a load, the impedance ‘looking into the load’ from the source should match the output

 impedance of the source. Additionally, since a mismatched line has different properties at

 different frequencies, a mismatched circuit is generally unsuitable for broadband or multi-

 frequency use. Consequently, relatively broadband circuit applications are particularly needful

 of impedance matching circuits.”) (emphasis added).

        Moreover, the ’385 Patent admits that the preferred embodiment for its air-core

 transformer was disclosed in the inventor’s co-pending application that issued as U.S. Patent No.

 6,104,707. See ’385 Patent, 2:54-56. During prosecution of the ’385 Patent, the inventor

 admitted that “the coupler in the ’707 patent can, in fact, be used in the present invention

 without any modification.” Office Action Response at 5 (June 18, 2003) (emphasis added). The

 coupler disclosed in the ’707 Patent was disclosed in multiple references published more than

 one year before the filing date of the ’385 Patent, including references that shared substantially

 the same specification as the ’707 Patent. See, e.g., WO1998/409890 at 15:15-27 (published

 Sept. 17, 1998); U.S. Patent No. 5,559,377 at Fig. 9A-C, 8:46-11:67.

        It was routine and conventional by the time the ’385 Patent was filed to use air-core

 transformers in impedance matching circuits. See, e.g., U.S. Patent No. 2,687,513, 1:1-44. It was

 likewise conventional to use impedance matching circuits comprised of a switched bank of

 capacitors, each having (non-magnetic) dielectrics between the conductive plates. See, e.g., U.S.

 Patent No. 4,201,960 at 1:58-2:6 (“[A]ccording to the invention, the method of matching the




                                                - 54 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 111 of 197 PageID #:
                                    1428



 nominal real impedance of a transmitter to an antenna …. A provided variable shunt capacitance

 is coupled to a predetermined one of the first and second terminals.”). The “vague, functional

 description[]” of dependent claims 11 and 18 are “insufficient to transform the abstract idea into

 a patent-eligible invention.” In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir.

 2016).

          b.     The ’385 Patent is Invalid for Lack of Utility

          The claims of the ’385 Patent are also invalid under 35 U.S.C. § 101 (pre-AIA) because

 they lack utility.

          First, the Asserted Claims lack utility because they require the transmitter to transmit

 electric signals and a transformer communicating these electric signals to the air. A person of

 ordinary skill would understand that electric signals cannot be transmitted or communicated to

 the air at any useful distance because it would require an exorbitant energy source to overcome

 the breakdown voltage air, which is not practical in any commercial device, let alone those

 described and claimed by the ’385 Patent. And even if electrical signals could be transmitted

 over the air, it is unclear how a receiver receives and demodulates an electric signal sent over the

 air. A person of skill would also understand that there would be no utility in matching the

 impedance of an electrical signal to the impedance of air because they are fundamentally

 different physical concepts. Instead, a person of skill would understand that in the context of the

 ’385 Patent, only electromagnetic signals can be transmitted or communicated to the air.

          Second, the Asserted Claims lack utility because they require matching the output

 impedance of the transmitter to the characteristic impedance of the air. A person of ordinary skill

 would understand that the output impedance of a transmitter and the characteristic impedance of

 air are different physical properties and, therefore, cannot be matched to each other. Moreover, a

 person of ordinary skill would understand that, at least when transmitting signals to the air via an


                                                 - 55 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 112 of 197 PageID #:
                                    1429



 antenna, matching to the characteristic impedance of the air, instead of the input impedance of

 the antenna, would have no utility and likely lead to significant power losses because of the

 differences between the input impedance of an antenna (typically designed to be 50 Ω) and the

 characteristic impedance of air (~377 Ω). See, e.g., U.S. Patent No. 5,400,041, 1:29-32 (“In the

 case of a microwave antenna, it is necessary to match the input impedance of the antenna to that

 of the antenna feed line, in order to maximize power transfer from the feed line to the antenna.”).

        If there were not significant power loss at the transmitter-to-load interface it would only

 be because the impedance of the load (e.g., an antenna) incidentally happens to match, or be very

 close to, the characteristic impedance of the air. That is, the impedance matching would be

 entirely circumstantial and indirect, and not the result of the coupler intentionally designed to

 match the characteristic impedance of air. As a result, a person of ordinary skill would

 understand that this matching limitation has no identifiable benefit to the art and, therefore, lacks

 utility under Section 101.

        2.      Disclosure of Invalidity Under 35 U.S.C. § 112(1) for Lack of Enablement
                and Written Description

        As detailed below, asserted claims of the Asserted Patent lack enablement and lack

 sufficient written description support under 35 U.S.C. § 112, ¶ 1 (pre-AIA).

        Section 112, ¶ 1 (pre-AIA) requires that the specification contain a written description of

 the invention. “[T]he hallmark of written description is disclosure.” Boston Scientific Corp. v.

 Johnson & Johnson, 647 F.3d 1353, 1361-62 (Fed. Cir. 2011) (citation omitted). The test for

 whether a specification adequately describes an invention is “whether the disclosure of the

 application relied upon reasonably conveys to those skilled in the art that the inventor had

 possession of the claimed subject matter as of the filing date…. [T]he test requires an objective

 inquiry into the four corners of the specification from the perspective of a person of ordinary



                                                - 56 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 113 of 197 PageID #:
                                    1430



 skill in the art…. [It] is a question of fact.” Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d

 1336, 1351 (Fed. Cir. 2010) (en banc); Boston Scientific, 647 F.3d at 1362.

        Section 112, ¶ 1 (pre-AIA) also requires that the patent specification enable “those skilled

 in the art to make and use the full scope of the claimed invention without ‘undue

 experimentation.’” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997)

 (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). “[T]he scope of the claims must

 be less than or equal to the scope of the enablement.” Nat’l Recovery Tech., Inc. v. Magnetic

 Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999).

        Subject to Samsung’s reservation of rights, Samsung identifies the following written

 description and enablement grounds with respect to the following Asserted Claims. The

 following does not purport to list every claim subject to the foregoing disclosed grounds. Where

 a particular claim term or limitation is identified, Samsung contends that the identified term or

 limitation, as well as the surrounding claim language in context as recited in the applicable

 claim, suffer from the identified Section 112 defect. Furthermore, where a particular claim term

 or limitation is identified with respect to one or more particular claims, Samsung contends that

 each other Asserted Claim in the Asserted Patent that recites the same claim term or limitation is

 subject to the same Section 112 defect. Samsung also reserves the right to assert additional

 Section 112 defenses as discovery progresses.

        a.      Lack of Enablement/Written Description in the ’385 Patent

        The Asserted Claims of the ’385 Patent fail to meet the requirements of 35 U.S.C. § 112,

 ¶ 1 (pre-AIA) because the specification of the ’385 Patent does not contain a written description

 of the alleged invention and does not enable a person skilled in the art to make and use the

 alleged invention. In particular, the following limitations of the Asserted Claims are not enabled

 or lack written description support:


                                                 - 57 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 114 of 197 PageID #:
                                    1431



         (1)     “transmitting the electric or electromagnetic signals at a preselected
                 frequency” (Claim 1)

         As explained below, this limitation is indefinite. See § II.D.3.a. To the extent that this

 limitation can be construed, it lacks written description support and is not enabled under 35

 U.S.C. § 112, ¶ 1 (pre-AIA). This term is not a term of art and has not been adequately described

 in the specification; the term has not been described with sufficient particularity such that one

 skilled in the art would recognize that the inventor had possession of an invention that could

 transmit electric signals over the air.

         A person of skill would also not understand the ’385 Patent to enable a device that

 transmits electric signals over the air without undue experimentation. “[R]adio communication is

 carried on by means of electromagnetic waves,” not electric signals. See Straw, THE ARRL

 ANTENNA BOOK 23-1 (18th ed. 1997). Transmitting electric signals over the air would require

 power sources and transmission equipment that are not described, suggested, or taught by the

 ’385 Patent and were not otherwise known to be available for use in wireless RF

 communications. See, e.g., ’385 Patent, 1:6-10 (“The present invention relates generally to a

 coupler for wireless communications ….”). For example, air is an insulator to electric signals up

 to a breakdown voltage of approximately 3x106 V/m. There is no disclosure in the ’385 Patent

 about how to achieve this extremely high voltage or how a transmitter disclosed in the ’385

 Patent could be used to transmit signals at this voltage. And even if electrical signals could be

 transmitted over the air, it is unclear how to generate, modulate, and communicate electric

 signals over the air so that a receiver can receive and demodulate an electric signal sent over the

 air.

         The direction given by the inventor about how to transmit electric signals through the air

 is, effectively, non-existent. The ’385 Patent only mentions transmitting electric signals over the



                                                 - 58 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 115 of 197 PageID #:
                                    1432



 air in the summary of the invention, which, in turn, is mimicked by the language of the

 independent claims. See ’385 Patent, 1:59-62. There is no further discussion of transmitting

 electric signals in the “Detailed Description of the Invention,” let alone an enabling disclosure

 for how to transmit electric signals over the air. There is no evidence of any working examples of

 a device that can transmit electric signals over the air. The ’385 Patent does not identify any prior

 art that would enable a person of skill to transmit electric signals over the air. A person of skill

 would not understand transmitting electric signals over the air to be predictable because, unlike

 electromagnetic signals, it would unclear how to transmit electric signals over the air in the

 manner claimed by the ’385 Patent, and, in particular, to modulate an electric signal over the air

 to convey information for use in wireless communications. Nor would it be clear to a person of

 skill how electric signals could be directed to mobile receivers, let alone receivers that are any

 meaningful distance from the claimed transmitter. Even if it were possible to transmit electric

 signals over the air using the transformer described in the ’385 patent, it would require undue

 experimentation by a person of skill because of the difficulty then and to this day in transmitting

 electric signals over the air; transmitting electric signals over the air to convey information in

 wireless communication is an even harder, less certain problem than the already difficult

 problem of merely transmitting electric signals over the air using a transmitter. There is no

 disclosure of how to make and use a device that can transmit electric signals in any of the

 wireless communication systems known in the field when the ’385 Patent was filed (e.g., a

 CDMA-based system). See ’385 Patent, 1:23-25.

        There is similarly no written description support for transmitting electric or

 electromagnetic signals “a preselected frequency” that evidences that the inventor was in

 possession of an invention that included a transmitter that could transmit electric or




                                                 - 59 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 116 of 197 PageID #:
                                    1433



 electromagnetic signals at a preselected frequency. The only time “preselected” appears in the

 written description is in language that mimics the claim language, which does not demonstrate

 that the inventor actually possessed this aspect of his invention.

        (2)     “transformer communicating the electric or electromagnetic signals to the
                air” (Claim 1)

        As explained below, this limitation is indefinite. See § II.D.3.a. To the extent that this

 limitation can be construed, it lacks written description support and is not enabled under 35

 U.S.C. § 112, ¶ 1 (pre-AIA). This term is not a term of art and has not been adequately described

 in the specification; the term has not been described with sufficient particularity such that one

 skilled in the art would recognize that the inventors had possession of an invention of a

 transformer that could communicate electric signals to the air, for the reasons explained above

 and further below. Second, for the reasons described above with respect to transmitting electric

 signals over the air, a person of skill would recognize that undue experimentation would be

 required to communicate electric signals to the air. A person of ordinary skill would also not

 understand the inventor to be in possession of a transformer that could communicate electric or

 electromagnetic signals to the air. First, a person of skill understands that a transformer typically

 does not, and, in general cannot, communicate signals to the air; it is not the typical function of a

 transformer to communicate signals to the air. It would take undue experimentation for a person

 of skill to make and use a transformer that communicate signals to the air in light of the

 disclosure of the ’385 Patent. The ’385 Patent does not teach how to make a transformer that

 communicates signals to the air. There is no evidence of any working examples of a transformer

 that can communicate signals to the air. The ’385 Patent does not identify any prior art that

 would enable a person of skill to make and use a transformer that communicates signals over the

 air. A person of skill would not find it predictable to use a transformer to communicate electric



                                                 - 60 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 117 of 197 PageID #:
                                    1434



 signals to the air and it would unclear how to do so in the manner claimed by the ’385 Patent.

        (3)     “coupler matching the output impedance of the transmitter to the
                characteristic impedance of the air” (Claim 1)

        As explained below, this limitation is indefinite. See § II.D.3.a. To the extent that this

 limitation can be construed, it lacks written description support and is not enabled under 35

 U.S.C. § 112, ¶ 1 (pre-AIA) because a person of skill would not understand the inventor to have

 been in possession of an invention that could match the impedance of a transmitter to the

 characteristic impedance of the air, for the reasons explained above and below.

        The specification of the ’385 Patent does not teach how to make and use a coupler that

 matches the output impedance of a transmitter to the characteristic impedance of air. Indeed, the

 specification does not show that the inventor had possession of a coupler that matches the

 characteristic impedance of air, at least because, the specification misunderstands the

 characteristic impedance of air and what affects that impedance. Specifically, the specification

 claims that the characteristic impedance of air is altered by “walls and other objects [that]

 reflect[] back to the transmitter and receiver.” ’385 Patent, 1:43-51. A person of ordinary skill

 would understand that reflections of wireless signals would not affect the characteristic

 impedance of air, which is essentially of constant value. To the extent the characteristic

 impedance of air differs from the characteristic impedance of a vacuum (i.e., ~377 Ω) it would

 not be reflections, or anything similar, that alters the characteristic impedance of air in the

 vicinity of a transmitter (and any differences in impedance would be minimal and for all intents

 and purposes irrelevant to the design of a transmitter in an RF communication system).

        Regardless, even if the ’385 Patent were correct that the characteristic impedance of air

 changes over any meaningful extent, except in the near field (i.e., a distance of approximately a

 wavelength) the impedance of air is related to the relative permittivity of the atmosphere, which



                                                 - 61 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 118 of 197 PageID #:
                                    1435



 is a “function of air pressure, temperature, and humidity”:




 Where P is the barometric pressure in millibars, T is the temperature in Kelvin, and V is the

 water vapor pressure in millibars. See David M. Pozar, MICROWAVE ENGINEERING 5

 (1998). There is no disclosure in the ’385 Patent about measuring any of these values, let alone

 using them to calculate the characteristic impedance of air and then adjusting the output

 impedance of the disclosed transformer to match the characteristic impedance of air. There is no

 disclosure of a coupler that can adjust its output impedance at all, let alone in response to the

 allegedly changing impedance of air due to reflections off walls and people.

        During prosecution of the ’385 Patent, the inventor alleged that “[t]he coupler in the

 present invention matches [impedances] automatically.” Office Action Response at 5 (June 18,

 2003) (emphasis in original). But there is no written description in the ’385 Patent that discloses

 automatically matching impedances; there is no evidence that the inventor was in possession of a

 coupler that automatically matches impedances; there is no disclosure about how to make and

 use the disclosed transformers to achieve automatic impedance matching with the disclosed

 transformer. Instead, all of the transformers disclosed in the ’385 Patent “have about the same

 number of turns … and are thus a 1:1 ratio.” ’385 Patent, 4:16-19. A 1:1 turn ratio results in the

 same impedance at both sides of the transformer (i.e., it would not permit impedance matching

 for components that did not already have matched impedances). Thus, the specification does not

 demonstrate that the patentee was in possession of an invention that could match the output

 impedance of a transmitter to the characteristic impedance or the air or of an antenna, let alone

 with a coupler that does this matching automatically. Similarly, the ’385 Patent does not enable a


                                                 - 62 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 119 of 197 PageID #:
                                    1436



 person of skill to make a coupler that can perform impedance matching using a 1:1 ratio

 transformer without undue experimentation. The claims are broad, yet the specification of the

 ’385 Patent does not provide any direction or describe any working models of a 1:1 ratio

 transformer that can perform the required impedance matching to the characteristic impedance of

 air. See, e.g., In re Scarbrough, 500 F.2d 560 (C.C.P.A. 1974) (finding that the claimed invention

 was not enabled because there was no disclosure for how “complex elements known to perform

 broadly recited functions in different systems would be adaptable for use in Appellant’s

 particular system with only a reasonable amount of experimentation” and that “an unreasonable

 amount of work would be required to arrive at the detailed relationships appellant says that he

 has solved”). It would take significant experimentation for a person of skill make a device that

 uses a 1:1 ratio transformer to match the output impedance of a transmitter to the characteristic

 impedance of air at least because, as explained above, a 1:1 ratio transformer will have the same

 impedance at both its input terminals, and its output terminals. Without significant direction,

 which is not found in the ’385 Patent, a person of skill would not understand how to achieve this

 transformer in light of the disclosure of the ’385 Patent. There is no also evidence that the

 inventor was ever able to achieve this device. For example, an RF transmitter (or an RF

 transmission line attached to the output of the transmitter) typically has an impedance of

 approximately 50 Ω whereas the characteristic impedance of air is approximately 377 Ω. Thus,

 an impedance transformation of approximately 7:1 is needed. There is no disclosure in the ’385

 Patent of a device that can achieve an ~7:1 impedance matching. Similarly, the ’385 Patent does

 not teach a person of skill how to make and use the disclosed ~1:1 ratio transformers to achieve

 an ~7:1 impedance matching. There is no teachings about how the disclosed transformers, which

 have a fixed turn ratio, can adjust themselves (automatically or otherwise) to vary the impedance




                                                - 63 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 120 of 197 PageID #:
                                    1437



 matching ratio between the input and output terminals of the disclosed transformer.

        To the extent Satius argues that this limitation can be met by a coupler matching the

 output impedance of a transmitter to the impedance of the antenna, then it would contradict the

 patent’s disclosure that the alleged invention does not use an antennas a matching device for

 transmitters and receivers. ’385 Patent, 1:43-52. There are no teachings in the ’385 Patent of a

 device that uses an antenna as a matching device to the characteristic impedance of air. See, e.g.,

 Juxtacomm-Texas Software, LLC v. Axway, Inc., No. 6:10CV011, 2012 WL 7637197, at *5

 (E.D. Tex. July 5, 2012) aff’d sub nom. JuxtaComm-Texas Software, LLC v. TIBCO Software,

 Inc., 532 F. App’x 911 (Fed. Cir. 2013); Astra Aktiebolag v. Andrx Pharms., Inc., 222 F.Supp.2d

 423, 564 (S.D.N.Y. 2002).

        Furthermore, a person of ordinary skill in the art would not understand what

 “characteristic impedance of air” means in the context of electrical signals. The characteristic

 impedance of air is an intrinsic property of air based on the relationship between the electric and

 magnetic fields of an electromagnetic plane wave propagating through air. An electric signal,

 however, is not an electromagnetic signal and electrical signals do not propagate through the air.

 For these reasons, a person of ordinary skill would not understand how to match the impedance

 of an electrical signal to the characteristic impedance of air, which is a property of

 electromagnetic, not electrical, signals.

        (4)     “wherein the first conductive plate is matched to the characteristic
                impedance of the air at a preselected bandwidth” (Claim 11)

        As explained below, this limitation is indefinite. See § II.D.3.a. To the extent that this

 limitation can be construed, it lacks written description support and is not enabled under 35

 U.S.C. § 112, ¶ 1 (pre-AIA). In light of the specification and the apparent scope of the claim

 required by Satius’s infringement contentions, the term lacks sufficient written description



                                                 - 64 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 121 of 197 PageID #:
                                    1438



 support. This term is not a term of art and has not been adequately described in the specification;

 the term has not been described with sufficient particularity such that one skilled in the art would

 recognize that the inventor had possession of an invention that used a conductive plate that is

 matched to the characteristic impedance of the air, for the reasons explained above and below.

           Similarly, a person of ordinary skill in the art did not know how to make and use a “first

 conductive plate [that] is matched to the characteristic impedance of the air,” let alone one

 “matched to the characteristic impedance of the air at a preselected bandwidth,” without undue

 experimentation. The specification of the ’385 Patent does not provide any figures demonstrating

 a conductive plate matched to the characteristic impedance of air and does not explain what

 property of the conductive plate is matched to the characteristic impedance of air. The

 specification does not provide any examples of working models where a conductive plate is

 matched to the characteristic impedance of air. The specification also does not explain how a

 conductive plate’s impedance can be modified to match impedances, let alone at a preselected

 bandwidth. Indeed, the specification does not explain how to measure or modify the impedance

 of a conductive plate. The specification also does not explain how to make and use a conductive

 plate with an impedance that can match the characteristic impedance of air, which the patent

 alleges can vary signficantly due to, e.g., reflections external to the device. See, e.g., ’385 Patent,

 Fig. 1.

           (5)    “wherein the first conductive plate and the second conductive plate are
                  formed directly in a chip by deposition of metallic layers onto the chip”
                  (Claim 18)

           As explained below, this limitation is indefinite. See § II.D.3.a. To the extent that this

 limitation can be construed, in light of the specification and the apparent scope of the claim

 required by Satius’s infringement contentions, this term lacks sufficient written description

 support. This term is not a term of art and has not been adequately described in the specification.


                                                   - 65 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 122 of 197 PageID #:
                                    1439



 The term only appears in the claims and has not been described with sufficient particularity such

 that one skilled in the art would recognize that the inventor had possession of the claimed

 invention. This term is also not enabled because the specification does not inform a person of

 ordinary skill in the art how to form conductive plates directly in a chip by deposition of metallic

 layers onto the chip without undue experimentation. The patent does not disclose any figures,

 manufacturing steps, literature, or commercially available components that describe what is

 meant by this limitation or teach a person of skill how to implement this limitation. There is no

 disclosure of a working models of a conductive plates formed directly in a chip by deposition of

 metallic layers on the chip; as explained, there are no models for the conductive plate

 embodiment.

        3.      Disclosure of Invalidity Under 35 U.S.C. § 112(2) for Indefiniteness

        Claims are indefinite under 35 U.S.C. § 112, ¶ 2 (pre-AIA) when they “fail to inform,

 with reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc.

 v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). If an asserted apparatus claim includes

 both apparatus and method limitations, that claim is invalid for indefiniteness under § 112, ¶ 2

 because it fails to identify or notify the public of what constitutes direct infringement. See IPXL

 Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005).

        Subject to Samsung’s reservation of rights, Samsung contends that the Asserted Claims

 discussed below are indefinite. The following does not purport to list every claim subject to the

 foregoing disclosed grounds. Where a particular claim term or limitation is identified, Samsung

 contends that the identified term or limitation, as well as the surrounding claim language in

 context as recited in the applicable claim, suffer from the identified Section 112 defect.

 Furthermore, where a particular claim term or limitation is identified with respect to one or more

 particular claims, Samsung contends that each other Asserted Claim in the Asserted Patent that


                                                - 66 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 123 of 197 PageID #:
                                    1440



 recites the same claim term or limitation is subject to the same Section 112 defect.

         a.     Indefiniteness in the ’385 Patent

         The Asserted Claims of the ’385 Patent are indefinite under 35 U.S.C. § 112, ¶ 2 (pre-

 AIA) because the language of the claims, when read in light of the specification and the

 prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the

 scope of the invention. In particular, the following limitations of the Asserted Claims are

 indefinite:

         (1)    “transmitting the electric or electromagnetic signals at a preselected
                frequency” (Claim 1)

         In light of the specification and the apparent scope of the claim required by Satius’s

 infringement contentions, the term “transmitting electric or electromagnetic signals at a

 preselected frequency” fails to provide reasonable certainty to those skilled in the art about the

 scope of the claims that include this term. A person of skill understood the difference between,

 and the claims specifically distinguish, electric and electromagnetic signals. A person of ordinary

 skill also understood that signals transmitted over the air for wireless communication must be

 electromagnetic signals. In contrast, a person of ordinary skill would not understand with any

 certainty what it means to transmit electric signals over the air for wireless communication.

         A person of skill would also not understand what is meant by “a preselected frequency”

 in this context of claim 1. For example, it is unclear what the preselection must be with respect to

 and whether the transmitter must transmit at a single frequency or can transmit at multiple

 frequencies. The only time “preselected” appears in the written description is in language that

 mimics the claim language, which does not teach a person of skill how to make and use a

 transmitter that transmits electric or electromagnetic signals at a preselected frequency.

         Thus this claim language is indefinite under 35 U.S.C. § 112, ¶ 2 (pre-AIA).



                                                 - 67 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 124 of 197 PageID #:
                                    1441



        (2)     “transformer communicating the electric or electromagnetic signals to the
                air” (Claim 1)

        In light of the specification and the apparent scope of the claim required by Satius’s

 infringement contentions, the term “transformer communicating the electric or electromagnetic

 signals to the air” fails to provide reasonable certainty to those skilled in the art about the scope

 of the claims that include this term. As explained above, a person of ordinary skill would not

 understand what is meant by communicating electric signals to the air because a person of

 ordinary skill would understand that electromagnetic signals must be communicated to the air in

 wireless communications. Moreover, a person of ordinary skill would not understand what is

 meant by a transformer communicating signals (whether electric or electromagnetic) because a

 transformer is not a component of a wireless system that is used to communicate signals to the

 air. The transformer, as claimed, includes a coupler to match the output impedance of a

 transmitter to the characteristic impedance of air. Thus, the language is indefinite under 35

 U.S.C. § 112, ¶ 2 (pre-AIA).

        This limitation also renders claim 1 and its asserted dependent claims 11 and 18 invalid

 under 35 U.S.C. § 112 (pre-AIA) for simultaneously claiming both an apparatus and method of

 using the apparatus. See, e.g., IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed.

 Cir. 2005). Specifically, claim 1 is expressly directed to an apparatus – a “communications

 apparatus” with a transformer – while also claiming that the transformer is “communicating the

 electric or electromagnetic signals to the air.” It would be unclear to a person of ordinary skill

 whether this limitation requires the transformer to actually be communicating signals to the air,

 not merely that it has the capability to communicate signals to the air. When read in context of

 the claims, however, a person of skill would understand that to infringe this claim this limitation

 does, in fact, require a transformer to be communicating signals to the air, not merely to have this



                                                 - 68 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 125 of 197 PageID #:
                                    1442



 capability. Compare ’385 Patent, claim 1 (“said transmitter for transmitting the electric or

 electromagnetic signals at a preselected frequency”) with id. (“said transformer communicating

 the electric or electromagnetic signals to the air”). See Rembrandt Data Techs., LP v. AOL, LLC,

 2011 WL 1458662, *7 (Fed. Cir. 2011) (affirming summary judgment of invalidity where

 apparatus claim recited “A data transmitting device for transmitting signals … and transmitting

 the trellis encoded frames”) aff’d, 641 F.3d 1331, 1339–40 (Fed. Cir. 2011). Thus, in light of this

 limitation, the scope of the claims is, at least, not reasonably certain.

         (3)     “coupler matching the output impedance of the transmitter to the
                 characteristic impedance of the air” (Claim 1)

         In light of the specification and the apparent scope of the claim required by Satius’s

 infringement contentions, the term “coupler matching the output impedance of the transmitter to

 the characteristic impedance of the air” fails to provide reasonable certainty to those skilled in

 the art about the scope of the claims because the output impedance of transmitter and the

 characteristic impedance of the air represent different physical phenomena. Thus the language is

 indefinite under 35 U.S.C. § 112, ¶ 2 (pre-AIA).

         This limitation also renders claim 1 and its asserted dependent claims 11 and 18 invalid

 under 35 U.S.C. § 112 (pre-AIA) for simultaneously claiming both an apparatus and method of

 using the apparatus. See, e.g., IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed.

 Cir. 2005). Specifically, claim 1 is expressly directed to an apparatus – a “communications

 apparatus” with a coupler – while also claiming that the coupler is “matching the output

 impedance of the transmitter to the characteristic impedance of the air.” A person of ordinary

 skill would understand that this limitation requires the coupler to actually be matching the output

 impedance of the transmitter to the characteristic impedance of air, not merely that it has the

 capability to match these impedances. Compare ’385 Patent, claim 1 (“said transmitter for



                                                  - 69 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 126 of 197 PageID #:
                                    1443



 transmitting the electric or electromagnetic signals at a preselected frequency”) with id. (“said

 coupler matching the output impedance of the transmitter to the characteristic impedance of the

 air”). See Rembrandt Data Techs., LP v. AOL, LLC, 2011 WL 1458662, *7 (Fed. Cir. 2011)

 (affirming summary judgment of invalidity where apparatus claim recited “A data transmitting

 device for transmitting signals … and transmitting the trellis encoded frames”) aff’d, 641 F.3d

 1331, 1339–40 (Fed. Cir. 2011). Thus, in light of this limitation, the scope of the claims is, at

 least, not reasonably certain.

        (4)     “wherein the first conductive plate is matched to the characteristic
                impedance of the air at a preselected bandwidth” (Claim 11)

        In light of the specification and the apparent scope of the claim implied by Satius’s

 infringement contentions, the term “wherein the first conductive plate is matched to the

 characteristic impedance of the air at a preselected bandwidth” fails to provide reasonable

 certainty to those skilled in the art about the scope of the claims that include this term. It would

 be unclear to a person of ordinary skill what aspect of the first conductive plate is matched to the

 characteristic impedance of air. For example, whether it is the first plate’s transmission line

 impedance, its output impedance, or something else.

        Moreover, it would be unclear to a person of ordinary skill what is meant by a

 “preselected bandwidth.” A person of ordinary skill would understand that there is not a

 universal definition for the bandwidth of a communication system. For example, persons of skill

 sometimes consider the bandwidth to the frequency range where the power has decreased to its

 half-power point, whereas persons of skill may use a different decrease in power to characterize

 the bandwidth. The choice of bandwidth can vary by industry and application. Thus the meaning

 of “bandwidth” is context dependent, there is not a single known approach to characterizing a

 bandwidth, and the ’385 Patent does make it reasonably certain to a person of ordinary skill



                                                 - 70 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 127 of 197 PageID #:
                                    1444



 which approach to use. See Dow Chem. Co. v. Nova Chemicals Corp. (Canada), 803 F.3d 620,

 630 (Fed. Cir. 2015) (“Although the Court recognized that some modicum of uncertainty may be

 tolerated … the patent and prosecution history must disclose a single known approach or

 establish that, where multiple known approaches exist, a person having ordinary skill in the art

 would know which approach to select.”) (internal quotation marks and citation omitted). In

 addition, it would be unclear to a person of skill what is meant by “preselected” in a “preselected

 bandwidth.”

        It would also be unclear how the impedance of a conductive plate could be matched to

 the characteristic impedance of air if, as the patent alleges, the characteristic impedance of air

 can significantly vary due to, e.g., reflections external to the device.

        This limitation also renders claim 11 and its asserted dependent claim 18 invalid under 35

 U.S.C. § 112 (pre-AIA) for simultaneously claiming both an apparatus and method of using the

 apparatus. See, e.g., IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005).

 Specifically, claim 11 is expressly directed to an apparatus – a “communications apparatus” with

 a coupler – with a first conductive plate that “is matched to the characteristic impedance of the

 air at at a preselected bandwidth.” Nothwithstanding the indefiniteness, enablement, and written

 description issues discussed above, it would be unclear to a person of ordinary skill whether this

 limitation requires the conductive plate to actually be matching its impedance to the

 characteristic impedance of air, or have a fixed impedance that is matched to the characteristic

 impedance of air, which, according to the patent, can vary.

        Thus claim 11 is indefinite under 35 U.S.C. § 112, ¶ 2 (pre-AIA).

        (5)     “wherein the first conductive plate and the second conductive plate are
                formed directly in a chip by deposition of metallic layers onto the chip”
                (Claim 18)

        In light of the specification and the apparent scope of the claim required by Satius’s


                                                 - 71 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 128 of 197 PageID #:
                                    1445
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 129 of 197 PageID #:
                                    1446
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 130 of 197 PageID #:
                                    1447
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 131 of 197 PageID #:
                                    1448
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 132 of 197 PageID #:
                                    1449
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 133 of 197 PageID #:
                                    1450



 on information and belief, are prior art to the Asserted Patent under pre-AIA 35 U.S.C. § 102(b)

 or § 102(g). The “Product” column identifies the products/systems. The “Company/Individual”

 identifies the entity that, on information and belief, (a) sold the product/system, (b) offered the

 product/system for sale, (c) publicly used the product/system, (d) was involved in manufacturing

 the product/system, or (e) has information regarding the product/system’s development or

 manufacturing before the priority date of the Asserted Patent. The “Date of first sale/offer for

 sale/public use” identifies the date when, on information and belief, the product/system was first

 sold, offered for sale, or publicly displayed or used in the United States.

        On information and belief, each of the products identified below contained an impedance

 matching circuit or discrete impedance transformer component between the transmitter and

 antenna, which invalidates the Asserted Claims, at least, under the scope of the claims required

 by Satius’s initial infringement contentions. This is because, as explained above, impedance

 matching was a common, well-understood technique in the field of wireless RF communications

 and rarely does the impedance of a transmission line or transmitter have an impedance that

 exactly matches the impedance of the load (e.g., antenna). “If the impedance at the input of the

 transmission line connected to the transmitter differs appreciably from the load resistance into

 which the transmitter output circuit is designed to operate, an impedance-matching network must

 be inserted between the transmitter and the line input terminals.… [R]adio amateurs commonly

 call such a device an antenna tuner. The function of an antenna tuner is to transform the

 impedance at the input end of the transmission line—whatever it may be—to the 50 Ω needed to

 keep the transmitter loaded properly.” Straw, THE ARRL ANTENNA BOOK 25-1 (18th ed. 1997).

 Thus, on information and belief, the Prior Art Mobile Devices identified below include an

 antenna tuner, or a similar impedance matching component or circuit, to match the output




                                                 - 77 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 134 of 197 PageID #:
                                    1451
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 135 of 197 PageID #:
                                    1452
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 136 of 197 PageID #:
                                    1453




                                     - 80 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 137 of 197 PageID #:
                                    1454



 Dated: April 5, 2019               Respectfully submitted,

                                    /s Brian G. Bieluch

                                    Adam W. Poff (No. 3990)
                                    Pilar Kraman (No. 5199)
                                    YOUNG, CONAWAY, STARGATT & TAYLOR LLP
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    (302) 571-6000
                                    apoff@ycst.com
                                    pkraman@ycst.com

                                    Richard L. Rainey (rrainey@cov.com)
                                    Brian G. Bieluch (Bbieluch@cov.com)
                                    Paul J. Wilson (pwilson@cov.com)
                                    COVINGTON & BURLING LLP
                                    One CityCenter
                                    850 Tenth Street NW
                                    Washington, DC 20001-4956
                                    (202) 662-6000

                                    Gregory S. Nieberg (gnieberg@cov.com)
                                    COVINGTON & BURLING LLP
                                    The New York Times Building
                                    620 Eighth Avenue
                                    New York, NY 10018-1405
                                    (212) 841-1000

                                    Patrick N. Flynn (pflynn@cov.com)
                                    COVINGTON & BURLING LLP
                                    3000 El Camino Real
                                    5 Palo Alto Square
                                    Palo Alto, CA 94306-2112
                                    (650) 632-4700

                                    Attorneys for Defendants
                                    Samsung Electronics Co., Ltd.
                                    Samsung Electronics America, Inc.




                                     - 81 -
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 138 of 197 PageID #:
                                    1455




                                 CERTIFICATE OF SERVICE

        I, Patrick N. Flynn, hereby certify that on April 5, 2019, I caused a true and correct copy

 of the foregoing document to be served by e-mail upon all counsel of record.



                                             COVINGTON & BURLING LLP

                                             /s/ Patrick N. Flynn
                                             Patrick N. Flynn (pflynn@cov.com)
                                             COVINGTON & BURLING LLP
                                             3000 El Camino Real
                                             5 Palo Alto Square
                                             Palo Alto, CA 94306-2112
                                             (650) 632-4700

                                             Attorney for Defendants
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 139 of 197 PageID #:
                                    1456




                         EXHIBIT F
                 Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 140 of 197 PageID #:
                                                     1457
                                                 Appendix A01


                    Invalidity Contentions for U.S. Patent No. 6,711,385: U.S. Patent No. 5,778,308 (“Sroka”)

Sroka was filed on December 26, 1996, and issued on July 7, 1998. Sroka therefore qualifies as prior art to the ’385 Patent under (pre-
AIA) 35 U.S.C. § 102. For at least the reasons below, Sroka invalidates the Asserted Claims of the ’385 Patent under 35 U.S.C. §§ 102
or 103, either alone or in combination with the background knowledge and ordinary skill of a person skilled in the art and/or one or
more of the other prior art references identified in Samsung’s invalidity contentions.

Citations using the signal “see, e.g.” or “see also” provide additional and alternative invalidity contentions by providing evidence of
how the references would have been understood by one of skill in the art, or evidence that the claim is inherently anticipated or
rendered obvious. Motivations to combine include at least the similarity in subject matter between the references, such as techniques
for transmitting electromagnetic signals over the air or matching impedances in electrical circuits. Where the references cite other
patents or publications, or suggest additional changes, one of ordinary skill in the art would look beyond a single reference to other
references in the field.

These invalidity contentions are based on Samsung’s present understanding of the Asserted Claims and its investigation to date in
view of Satius’s apparent views on the scope and constructions of the claims provided in Satius’s Infringement Contentions, which are
deficient at least because they fail (i) to cite documents, (ii) to identify accused structures, acts, or materials in the Accused Products
with particularity, and (iii) to identify Satius’s doctrine of equivalents allegations with the specificity required by the Discovery Order,
the Court’s individual rules of practice, the District of Delaware’s Local Rules, and the Federal Rules of Civil Procedure.

To evaluate how the prior art references below apply to the Asserted Claims of the ’385 Patent, Samsung has assumed—for this
exercise only—a claim scope necessarily entailed by Satius’s allegations that Samsung’s Accused Products infringe the Asserted
Claims. By making this assumption, Samsung does not concede that the scope of the Asserted Claims, as properly construed, would
support or allow Satius’s infringement allegations. Instead, these invalidity charts show that if an Asserted Claim is broad enough to
read on the Accused Products, the claim would also be invalidated by the prior art as demonstrated here. Samsung does not agree with
Satius’s application of the Asserted Claims, or that the Asserted Claims satisfy the requirements of 35 U.S.C. § 112. Through these
contentions, Samsung does not admit or adopt any particular claim scope or construction, and does not admit that any particular
limitation is met in any particular way. Samsung objects to any attempt to imply claim constructions from these contentions.
Samsung’s prior art invalidity contentions are made in a variety of alternatives and do not represent Samsung’s agreement or view
about the meaning, definiteness, written description support for, or enablement of any claim contained therein.




                                                             Appendix A01-1
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 141 of 197 PageID #:
                                    1458
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 142 of 197 PageID #:
                                    1459
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 143 of 197 PageID #:
                                    1460
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 144 of 197 PageID #:
                                    1461
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 145 of 197 PageID #:
                                    1462
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 146 of 197 PageID #:
                                    1463
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 147 of 197 PageID #:
                                    1464
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 148 of 197 PageID #:
                                    1465
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 149 of 197 PageID #:
                                    1466
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 150 of 197 PageID #:
                                    1467
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 151 of 197 PageID #:
                                    1468
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 152 of 197 PageID #:
                                    1469
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 153 of 197 PageID #:
                                    1470
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 154 of 197 PageID #:
                                    1471
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 155 of 197 PageID #:
                                    1472
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 156 of 197 PageID #:
                                    1473
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 157 of 197 PageID #:
                                    1474
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 158 of 197 PageID #:
                                    1475
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 159 of 197 PageID #:
                                    1476
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 160 of 197 PageID #:
                                    1477
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 161 of 197 PageID #:
                                    1478
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 162 of 197 PageID #:
                                    1479
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 163 of 197 PageID #:
                                    1480
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 164 of 197 PageID #:
                                    1481
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 165 of 197 PageID #:
                                    1482
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 166 of 197 PageID #:
                                    1483
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 167 of 197 PageID #:
                                    1484
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 168 of 197 PageID #:
                                    1485
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 169 of 197 PageID #:
                                    1486
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 170 of 197 PageID #:
                                    1487




                         EXHIBIT G
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 171 of 197 PageID #:
                                    1488

   From:               Hedvat, Shannon H.
   To:                 Bieluch, Brian; Andre, Paul; Kobialka, Lisa; Proctor, Greg; Robertson, Sean; apoff@ycst.com;
                       pkraman@ycst.com; Rainey, Richard; Wilson, Paul; Flynn, Patrick N; Nieberg, Gregory;
                       asilverstein@potteranderson.com
   Subject:            RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-CJB - Service
   Date:               Monday, July 22, 2019 7:59:12 PM


  Brian,

  Your e-mail misrepresents the parties' meet and confer last week. Nonetheless, as we explained
  during the meet and confer, we continue to disagree with your position regarding Satius’
  interrogatory responses. We reiterate the information, and objections, set forth in our responses
  and will not be supplementing them at this time.

  Regards,
  Shannon


  Shannon H. Hedvat
  Associate

  Kramer Levin Naftalis & Frankel LLP
  1177 Avenue of the Americas, New York, New York 10036
  T 212.715.9185 M 973.809.4768 F 212.715.8385

  This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
  information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication
  is strictly prohibited. If you have received this communication in error, please immediately notify the sender by return e-mail
  message and delete all copies of the original communication. Thank you for your cooperation.




  From: Bieluch, Brian [bbieluch@cov.com]
  Sent: Monday, July 22, 2019 7:36 PM
  To: Hedvat, Shannon H.; Andre, Paul; Kobialka, Lisa; Proctor, Greg; Robertson, Sean; apoff@ycst.com;
  pkraman@ycst.com; Rainey, Richard; Wilson, Paul; Flynn, Patrick N; Nieberg, Gregory;
  asilverstein@potteranderson.com; Samsung-Satius
  Subject: [EXTERNAL] RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-
  00580-MN-CJB - Service

  Dear Satius team:

  Regarding the non-responsive interrogatory responses Satius served on July 15 after receiving an
  extension, as noted, it took several days to get Satius to meet and confer regarding its non-
  responses. At our meet and confer conference last Thursday, Satius expressed the view that Satius
  simply will not respond to contention interrogatories in this case and instead Satius expects to keep
  its positions on invalidity and damages undisclosed until expert reports.

  Satius could not identify any authority for its position. This was concerning, at the outset, as Satius
  appears to have simply declined to participate in discovery without having authority for doing so.
  Samsung noted at our meet and confer conference the Court's decision in Pragmatus AV LLC v.


                                                                   1
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 172 of 197 PageID #:
                                    1489

  Yahoo! Inc., in which the Court compelled a full response to an interrogatory requesting that a
  patentee provide a claim/element chart responding completely to the defendant's invalidity
  positions. Samsung further noted that the interrogatory at issue there is also, with small changes,
  pending with Satius. In compelling participation in contention discovery, the Court in Pragmatus
  cited, among other things, language in the Scheduling Order in that case that is on all fours with the
  Scheduling Order in this case.

  That is, Paragraph 8(d) of the Scheduling Order indicates that the number of interrogatories to be
  served in the case includes "contention" interrogatories. The Scheduling Order then provides that "
  [t]he Court encourages the parties to serve and respond to contention interrogatories early in the
  case."

  In this case, which has been pending for over a year, Satius has served contention interrogatories on
  Samsung, including with respect to Samsung's responses to Satius's infringement contentions, and
  yet Satius will not provide its own responses to Samsung's contention discovery. Satius has thus
  gained a significant tactical advantage and continues to do so by withholding its contentions,
  including with respect to the facts underlying those contentions.

  On our call on last Thursday, we had asked Satius to state its final position on this issue, given that
  the deadline for service of interrogatory responses had passed and given that we had provided
  multiple opportunities for Satius to agree to supplement and Satius had declined to do so. We had
  asked that Satius get back to us by 6:00 p.m. on Friday. Satius requested that it be given until 6:00
  p.m. on Monday to state its final position.

  Satius's requested additional time has now passed, without counsel for Satius even writing to follow
  up at all. We thus appear to be at an impasse.

  Regards,

  Brian


  Brian Bieluch

  Covington & Burling LLP
  One CityCenter, 850 Tenth Street, NW
  Washington, DC 20001-4956
  T +1 202 662 5415 | bbieluch@cov.com
  www.cov.com




  This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
  intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
  transmitted to you and delete this e-mail from your system. Thank you for your cooperation.



  From: Bieluch, Brian
  Sent: Thursday, July 18, 2019 1:44 PM


                                                                 2
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 173 of 197 PageID #:
                                    1490

  To: 'Hedvat, Shannon H.' <SHedvat@KRAMERLEVIN.com>; Andre, Paul
  <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>; Proctor, Greg
  <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
  apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
  <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory <gnieberg@cov.com>;
  asilverstein@potteranderson.com; 'samsung-satius@cov.com' <samsung-satius@cov.com>
  Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-
  CJB - Service

  We can use this dial-in:

            7-Digit Access Code: 1952466

            Toll-Free Number (U.S. and Canada): +1-866-798-7071

            Toll Number (U.S. and Canada): +1-830-221-9129



  From: Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>
  Sent: Thursday, July 18, 2019 12:26 PM
  To: Bieluch, Brian <bbieluch@cov.com>; Andre, Paul <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa
  <LKobialka@KRAMERLEVIN.com>; Proctor, Greg <GProctor@KRAMERLEVIN.com>; Robertson, Sean
  <SRobertson@KRAMERLEVIN.com>; apoff@ycst.com; pkraman@ycst.com; Rainey, Richard
  <RRainey@cov.com>; Wilson, Paul <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>;
  Nieberg, Gregory <gnieberg@cov.com>; asilverstein@potteranderson.com
  Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-
  CJB - Service

  Counsel,

  We can accommodate your request for a 4:30pm meet and confer. Please provide a dial-in for the
  call.

  Shannon




  Shannon H. Hedvat
  Associate

  Kramer Levin Naftalis & Frankel LLP
  1177 Avenue of the Americas, New York, New York 10036
  T 212.715.9185 M 973.809.4768 F 212.715.8385

  This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
  information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication
  is strictly prohibited. If you have received this communication in error, please immediately notify the sender by return e-mail



                                                                 3
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 174 of 197 PageID #:
                                    1491

  message and delete all copies of the original communication. Thank you for your cooperation.




   From: Bieluch, Brian <bbieluch@cov.com>
   Sent: Thursday, July 18, 2019 11:04 AM
   To: Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>; Andre, Paul
   <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>; Proctor, Greg
   <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
   apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
   <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory <gnieberg@cov.com>;
   asilverstein@potteranderson.com; Samsung-Satius <Samsung-Satius@cov.com>
   Subject: [EXTERNAL] RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-
   00580-MN-CJB - Service

   Satius team -- For the meet and confer conference regarding Satius's interrogatory responses, can
   we do a call at 4:30 p.m. Eastern today?


   From: Bieluch, Brian
   Sent: Wednesday, July 17, 2019 12:49 PM
   To: 'Hedvat, Shannon H.' <SHedvat@KRAMERLEVIN.com>; Andre, Paul
   <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>; Proctor, Greg
   <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
   apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
   <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory <gnieberg@cov.com>;
   asilverstein@potteranderson.com; 'samsung-satius@cov.com' <samsung-satius@cov.com>
   Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-
   CJB - Service

   Dear Shannon:

   At the outset of this case, Samsung noted the vague nature of Satius's allegations and Satius's
   having declined to address during meet-and-confer discussions what, essentially, this case is about
   on a technical level. In the first conference with the Court in early December, when the Court
   made a similar inquiry as to whether "there [is] anything the Plaintiff wants to say about what you
   think this dispute might really be about and what might come up later between the parties based
   on what you understand now," Satius responded that "it's hard to know . . . " and requested
   discovery.

   With discovery now having significantly been underway for many months, Satius has served
   contention discovery on Samsung asking for Samsung's response to Satius's vague infringement
   positions. Satius has done so while simultaneously declining to respond to Samsung's discovery
   requesting Satius's response to Samsung's invalidity positions.

   We have repeatedly asked Satius to engage in the meet-and-confer process, as to the non-
   responses Satius served for several of Samsung's interrogatories, as set out below. Without stating


                                                              4
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 175 of 197 PageID #:
                                    1492

   a reason as to why no lawyer on your team is unavailable, Satius has declined to meet and confer
   on Tuesday and Wednesday. It appears that Satius will not meet and confer regarding Satius's
   discovery responses unless and until time has passed in the case such that Samsung's interrogatory
   responses have been served.

   In an effort to get the now-overdue discovery Samsung has requested as efficiently as possible, we
   proposed that Satius supplement its interrogatory responses within three weeks. We further
   proposed that Samsung serve its substantive non-infringement responses at approximately the
   same time that Satius serves its substantive responses to Samsung's interrogatories, so that no
   tactical advantage would be gained by Satius. Satius has declined this below, and has instead
   indicated that it expects Samsung to serve its interrogatory responses today. To be clear, this
   compounds the prejudice caused by Satius's self-granted extension to responding to Samsung's
   interrogatories. Satius will have Samsung's non-infringement responses, but Samsung will not have
   Satius's invalidity responses. Samsung respectfully submits that a remedy for Satius's actions
   should be created based upon Satius both having granted itself an extension of unknown duration
   for Samsung's interrogatory responses and further in light of Satius having insisted that Samsung
   nonetheless provide its own substantive responses, conveying a tactical advantage upon Satius. All
   of these actions by Satius make this case significantly stand out from the norm.

   Regarding your last-minute effort to raise a discovery issue with respect to Samsung, you reference
   correspondence from many months ago. We responded to that correspondence long ago. If there
   is an issue you would like us to address, please set it out and we will address it.

   Regards,

   Brian

   Brian Bieluch

   Covington & Burling LLP
   One CityCenter, 850 Tenth Street, NW
   Washington, DC 20001-4956
   T +1 202 662 5415 | bbieluch@cov.com
   www.cov.com




   This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
   intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
   transmitted to you and delete this e-mail from your system. Thank you for your cooperation.



   From: Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>
   Sent: Wednesday, July 17, 2019 11:27 AM
   To: Bieluch, Brian <bbieluch@cov.com>; Andre, Paul <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa
   <LKobialka@KRAMERLEVIN.com>; Proctor, Greg <GProctor@KRAMERLEVIN.com>; Robertson, Sean
   <SRobertson@KRAMERLEVIN.com>; apoff@ycst.com; pkraman@ycst.com; Rainey, Richard
   <RRainey@cov.com>; Wilson, Paul <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>;
   Nieberg, Gregory <gnieberg@cov.com>; asilverstein@potteranderson.com


                                                                 5
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 176 of 197 PageID #:
                                    1493

   Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-
   CJB - Service

   Brian,

   Despite your baseless accusations, Satius has not “declined to join” a meet and confer. Rather, you
   first requested, late on Monday evening, that we meet and confer this week and we responded
   with our team’s first availability which is Thursday. Please let us know if you are available at 2pm
   EST tomorrow for the meet and confer.

   With respect to the deficiencies in your document productions, we refer you to our previous
   correspondence including e-mails dated March 20.

   Regards,
   Shannon




   Shannon H. Hedvat
   Associate

   Kramer Levin Naftalis & Frankel LLP
   1177 Avenue of the Americas, New York, New York 10036
   T 212.715.9185 M 973.809.4768 F 212.715.8385

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication
   is strictly prohibited. If you have received this communication in error, please immediately notify the sender by return e-mail
   message and delete all copies of the original communication. Thank you for your cooperation.




    From: Bieluch, Brian <bbieluch@cov.com>
    Sent: Tuesday, July 16, 2019 5:12 PM
    To: Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>; Andre, Paul
    <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>; Proctor, Greg
    <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
    apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
    <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory
    <gnieberg@cov.com>; asilverstein@potteranderson.com; Samsung-StClair <Samsung-
    StClair@cov.com>
    Subject: [EXTERNAL] RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-
    cv-00580-MN-CJB - Service

    Shannon,

    Satius had six weeks to draft interrogatory responses, and then served non-responses. We have
    requested a meet and confer conference, and Satius declined to join. You now state that there


                                                                 6
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 177 of 197 PageID #:
                                    1494

    are deficiencies in Samsung's production, but you do not identify any. Please immediately identify
    the issue you seek to reference.

    We have been available all day today to meet and confer, and yet no one from the Satius side will
    agree to join a call, without explanation. Once again, we request that Satius join a meet and
    confer conference tomorrow. We are available at 1:00 p.m. Eastern. If that does not work, let us
    know what works tomorrow and give us some notice, and we'll join. If we cannot get someone on
    the phone tomorrow after Satius has had six weeks in which it prepared non-responses to
    interrogatories, and has had multiple days to join a meet-and-confer, we will understand that
    Satius is declining to engage in the meet and confer process.

    Regards,

    Brian

    Brian Bieluch

    Covington & Burling LLP
    One CityCenter, 850 Tenth Street, NW
    Washington, DC 20001-4956
    T +1 202 662 5415 | bbieluch@cov.com
    www.cov.com




    This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
    intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
    transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




    From: Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>
    Sent: Tuesday, July 16, 2019 4:52 PM
    To: Bieluch, Brian <bbieluch@cov.com>; Andre, Paul <PAndre@KRAMERLEVIN.com>; Kobialka,
    Lisa <LKobialka@KRAMERLEVIN.com>; Proctor, Greg <GProctor@KRAMERLEVIN.com>; Robertson,
    Sean <SRobertson@KRAMERLEVIN.com>; apoff@ycst.com; pkraman@ycst.com; Rainey, Richard
    <RRainey@cov.com>; Wilson, Paul <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>;
    Nieberg, Gregory <gnieberg@cov.com>; asilverstein@potteranderson.com
    Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-
    MN-CJB - Service

    Brian,

    We are in receipt of your e-mail from last night and are reviewing your allegations. Your demand
    for an immediate meet and confer at Samsung’s convenience and then subsequent statement
    that “we appear to be at an impasse” is counterproductive and contrary to any type of
    cooperation and good faith required for a meet and confer.


                                                                7
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 178 of 197 PageID #:
                                    1495


    We are available to meet and confer on Thursday afternoon. If that works for your team, please
    let us know. Please also be prepared to discuss the ongoing deficiencies in Samsung’s document
    productions.

    We do not agree to any further extension on Samsung’s interrogatory responses.

    Regards,
    Shannon




    Shannon H. Hedvat
    Associate

    Kramer Levin Naftalis & Frankel LLP
    1177 Avenue of the Americas, New York, New York 10036
    T 212.715.9185 M 973.809.4768 F 212.715.8385

    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
    information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this
    communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




     From: Bieluch, Brian <bbieluch@cov.com>
     Sent: Tuesday, July 16, 2019 1:27 PM
     To: Andre, Paul <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>;
     Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>; Proctor, Greg
     <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
     apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
     <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory
     <gnieberg@cov.com>; asilverstein@potteranderson.com
     Cc: Samsung-Satius <Samsung-Satius@cov.com>
     Subject: [EXTERNAL] RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-
     cv-00580-MN-CJB - Service

     Dear Satius team:

     Regarding Satius's non-responsive interrogatory responses, counsel for Samsung dialed in to the
     call proposed below, but no one from Satius joined. Nor did we hear any response from Satius.

     It is very difficult to understand what is going on with Satius here. Satius served interrogatories
     on Samsung regarding Samsung's non-infringement positions, and yet Satius will not provide any
     response to Samsung's interrogatories regarding Satius's invalidity positions. This is creating a
     real problem in the case, in terms of the one-sided nature of Satius's actions and the non-
     responsiveness we are seeing.


                                                              8
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 179 of 197 PageID #:
                                    1496


     From Samsung's perspective, we are attempting to get basic discovery about the case and are
     getting no response. We have put a great deal of resources into our contentions. We now are
     not only missing substantive responses from Satius -- we cannot get someone from Satius on the
     phone to describe what is going on.

     To minimize the burden on the Court and focus the case on getting the discovery needed, we
     would be willing to provide three weeks for Satius to supplement the responses it served below
     in good faith, with a three-week extension for Samsung's responses (presently scheduled to be
     served tomorrow). If Satius is amenable to this proposal, please let us know by 6:00 p.m. Eastern
     today. Otherwise, we appear to be at an impasse.

     Regards,

     Brian

     Brian Bieluch

     Covington & Burling LLP
     One CityCenter, 850 Tenth Street, NW
     Washington, DC 20001-4956
     T +1 202 662 5415 | bbieluch@cov.com
     www.cov.com




     This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
     intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
     transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




     From: Bieluch, Brian <bbieluch@cov.com>
     Sent: Monday, July 15, 2019 7:53 PM
     To: Andre, Paul <PAndre@KRAMERLEVIN.com>; Kobialka, Lisa <LKobialka@KRAMERLEVIN.com>;
     Hedvat, Shannon H. <SHedvat@KRAMERLEVIN.com>; 'Proctor, Greg'
     <GProctor@KRAMERLEVIN.com>; Robertson, Sean <SRobertson@KRAMERLEVIN.com>;
     apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Wilson, Paul
     <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>; Nieberg, Gregory
     <gnieberg@cov.com>; asilverstein@potteranderson.com
     Cc: Samsung-Satius <Samsung-Satius@cov.com>
     Subject: RE: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-
     MN-CJB - Service

     Dear Satius Team:

     Regarding Satius's interrogatory responses, Satius has made no effort to set out its contentions
     regarding several key issues in the case and has provided numerous non-responses. This is very
     disappointing to see, as Samsung has invested a great deal of resources in setting out Samsung's
     contentions.

                                                                9
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 180 of 197 PageID #:
                                    1497


     For Samsung's Interrogatory No. 13 to Satius regarding Satius's response to Samsung's invalidity
     contentions, Satius states that Satius's response is premature and declines to provide responsive
     discovery. That statement provides no basis for declining to respond to Samsung's contentions.
     For Interrogatory No. 14 regarding objective indicia, Satius has had Samsung's invalidity
     contentions for months, and yet Satius responds that contention discovery is premature. Again,
     that statement provides no basis for declining to provide discovery of Satius's contentions. For
     Interrogatory No. 10 regarding Satius's valuation of this lawsuit and assessment of any damages,
     Satius states that it does not understand the foregoing and improperly declines to provide its
     contentions regarding the valuation of this lawsuit and its damages theory. For Interrogatory No.
     7 regarding Satius's damages contentions, Satius likewise appears to stay largely silent and
     declines to set out its contentions. For Interrogatory No. 8 regarding whether Satius is pursuing a
     damages theory with respect to non-U.S. activities, Satius declines to answer the question. For
     Interrogatory No. 11, Satius invokes Rule 33(d), but does not actually cite to any documents,
     which is an improper use of the rule.

     It is difficult to understand what is going on with Satius's interrogatory responses; this is a pretty
     fundamental failing to provide basic discovery in the case.

     We are available to meet and confer at 1:00 p.m. tomorrow, so that this can be immediately
     resolved. Please use the below dial in:

               7-Digit Access Code: 1952466

               Toll-Free Number (U.S. and Canada): +1-866-798-7071

               Toll Number (U.S. and Canada): +1-830-221-9129

     If that does not work, we are pretty broadly available tomorrow; just give us some advance time
     for the time you request tomorrow.

     Regards,

     Brian


     Brian Bieluch

     Covington & Burling LLP
     One CityCenter, 850 Tenth Street, NW
     Washington, DC 20001-4956
     T +1 202 662 5415 | bbieluch@cov.com
     www.cov.com




     This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
     intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
     transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




                                                               10
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 181 of 197 PageID #:
                                    1498



     From: Robertson, Sean <SRobertson@KRAMERLEVIN.com>
     Sent: Monday, July 15, 2019 5:43 PM
     To: apoff@ycst.com; pkraman@ycst.com; Rainey, Richard <RRainey@cov.com>; Bieluch, Brian
     <bbieluch@cov.com>; Wilson, Paul <pwilson@cov.com>; Flynn, Patrick N <PFlynn@cov.com>;
     Nieberg, Gregory <gnieberg@cov.com>
     Cc: asilverstein@potteranderson.com
     Subject: Satius Holding, Inc. v. Samsung Electronics Co., Ltd., et al. - Case No. 18-cv-00580-MN-
     CJB - Service

     Counsel,

     Attached please find the following documents for service in the above-referenced matter:

          ·    Plaintiff Satius Holding, Inc.’s Objections and Responses to Second Set of Requests for
               Production of Documents of Defendants Samsung Electronics Co., Ltd., and Samsung
               Electronics America, Inc. (Nos. 28-33)
          ·    Plaintiff Satius Holding, Inc.’s Objections and Responses to the First Set of
               Interrogatories of Defendants Samsung Electronics Co., Ltd. And Samsung Electronics
               America, Inc. (Nos. 1-14)

     Best,
     Sean


     Sean Robertson
     Paralegal

     Kramer Levin Naftalis & Frankel LLP
     990 Marsh Road, Menlo Park, California 94025
     T 650.752.1723
     srobertson@kramerlevin.com



     This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
     information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this
     communication is strictly prohibited. If you have received this communication in error, please immediately notify the
     sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                             11
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 182 of 197 PageID #:
                                    1499




                         EXHIBIT H
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 183 of 197 PageID #:
                                    1500



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SATIUS HOLDING, INC.,                              )
                                                    )
                        Plaintiff,                  )
                                                    )    C.A. No. 18-850-MN-CJB
                v.                                  )
                                                    )    DEMAND FOR JURY TRIAL
 SAMSUNG ELECTRONICS CO., LTD., and                 )
 SAMSUNG ELECTRONICS AMERICA,                       )
 INC.,                                              )
                                                    )
                        Defendants.                 )
                                                    )


                        PLAINTIFF SATIUS HOLDING INC.’S
               IDENTIFICATION OF ACCUSED PRODUCTS AND PATENT

        Plaintiff Satius Holding, Inc. (“Plaintiff”), by its undersigned counsel, hereby submits the

 following initial disclosures to Defendants Samsung Electronics Co., Ltd. and Samsung

 Electronics America, Inc., (“Defendants”), pursuant Section 7(a) of the Court’s Rule 16

 Scheduling Order dated December 10, 2018 (D.I. 20, the “Scheduling Order”).

        These disclosures are based on information now reasonably available to Plaintiff and

 represent a good faith effort to identify information that Plaintiff reasonably believes to be

 required in these disclosures. Plaintiff is continuing to investigate facts, issues, and law relevant

 to this action and expressly reserves the right to modify, amend, supplement and/or correct the

 information provided in these disclosures as information becomes available.

 I.     Accused Products

        After a reasonable investigation and based on currently available information, Plaintiff

 identifies the following products as the “Accused Products” against Defendants including all

 versions of: the Galaxy S9, Galaxy S9+, Galaxy S8, Galaxy S8+, Galaxy S8 Active, Galaxy S7,
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 184 of 197 PageID #:
                                    1501



 Galaxy S7 edge, Galaxy S7 active, Galaxy S6, Galaxy S6 edge, Galaxy S6 edge+, Galaxy S6

 Active, Galaxy S5, Galaxy S5 Active, Galaxy S5 Mini, Galaxy S5 Sport, Galaxy S4, Galaxy S4

 mini, Galaxy, S4 Active, Galaxy SIII, Galaxy SII, Galaxy Note8, Galaxy Note5, Galaxy Note4,

 Galaxy Note3, Galaxy Note II, Galaxy Note edge, Galaxy, Galaxy Core Prime (Cricket), Galaxy

 J3, Galaxy J7, Galaxy Mega, Galaxy Alpha, Galaxy Grand Prime, Galaxy Core Prime, and

 Galaxy Amp Prime (collectively, “Samsung Phones”) and all versions of: the Galaxy Tab S3,

 Galaxy Tab A, Galaxy Book, and Galaxy View (collectively, “Samsung Tablets”).

          Plaintiff does not waive the attorney-client privilege, attorney work product privilege, or

 any other privileges in connection with the information provided herein. Plaintiff will

 supplement this section to add other accused products, including any cellular mobile phones,

 tablets, and devices, as relevant information becomes available. Plaintiff reserves the right to

 seek discovery from and relating to any such other phones, tablets and devices as they become

 known.

 II.      Asserted Patent

          After a reasonable investigation and based on currently available information, Plaintiff

 identifies the following patent as the “Asserted Patent” – U.S. Patent No. 6,711,385. Separately

 and pursuant to Section 7(a) of the Scheduling Order, Plaintiff will produce the file history for

 the Asserted Patent.

 III.     Damages Model

          Because discovery has not yet commenced, at the present time, Plaintiff is unable to

 calculate the amount of each category of damages that it is seeking in this action. Such

 calculations are dependent upon details and information that Defendants have not yet provided

 including financial figures regarding the sales of the Accused Products and other revenue




                                                   2
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 185 of 197 PageID #:
                                    1502



 generated collaterally through the sales of the Accused Products. In addition to the sales figures

 for the Accused Products that Defendants are to produce pursuant to Section 7(b) of the

 Scheduling Order, Plaintiff will also seek documents and data from Defendants that identify

 relevant financial information pertaining to damages.

        Notwithstanding the foregoing, pursuant to 35 U.S.C. § 284, Plaintiff is entitled to and

 will seek at least a reasonable royalty for Defendants’ selling, offering for sale, using, making,

 and/or importing into the United States the Accused Products. This measure requires data

 known only to Defendants at the present time. Plaintiff may also seek treble damages and an

 award of attorneys’ fees as provided pursuant to 35 U.S.C. §§ 284, 285.

        Plaintiff reserves the right to supplement this disclosure once discovery, including

 testimony and documents, are obtained and evaluated.


                                                   POTTER ANDERSON & CORROON LLP
  OF COUNSEL:

  Paul J. Andre                                    By:      /s/ Alan R. Silverstein
  Lisa Kobialka                                            Alan R. Silverstein (#5066)
  Greg Proctor                                             Hercules Plaza
  KRAMER LEVIN NAFTALIS                                    P.O. Box 951
   & FRANKEL LLP                                           Wilmington, DE 19899
  990 Marsh Road                                           (302) 984-6000
  Menlo Park, CA 94025                                     asilverstein@potteranderson.com
  (650) 752-1700
                                                          Attorneys for Plaintiff
  Shannon H. Hedvat                                       SATIUS HOLDING, INC.
  KRAMER LEVIN NAFTALIS
   & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Dated: December 21, 2018
  6033860




                                                  3
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 186 of 197 PageID #:
                                    1503



                                 CERTIFICATE OF SERVICE

        I, Alan R. Silverstein, hereby certify that, prior to 6 p.m. on December 21, 2018, the

 within document was served on the following counsel as indicated:


 VIA ELECTRONIC MAIL

 Adam W. Poff                                         Richard L. Rainey
 Pilar G. Kraman                                      Brian G. Bieluch
 Young Conaway Stargatt & Taylor, LLP                 Paul J. Wilson
 1000 N. King Street                                  Covington & Burling LLP
 Wilmington, DE 19801                                 One CityCenter
 apoff@ycst.com                                       850 Tenth Street, NW
 pkraman@ycst.com                                     Washington, DC 20001
                                                      rrainey@cov.com
                                                      bbieluch@cov.com
                                                      pwilson@cov.com
                                                      Samsung-Satius@cov.com

 Gregory S. Nieberg                                   Patrick N. Flynn
 Covington & Burling LLP                              Covington & Burling LLP
 The New York Times Building                          3000 El Camino Real
 620 Eighth Avenue                                    5 Palo Alto Square
 New York, NY 10018                                   Palo Alto, CA 94306
 gnieberg@cov.com                                     pflynn@cov.com
 Samsung-Satius@cov.com                               Samsung-Satius@cov.com



                                                      /s/ Alan R. Silverstein
                                                      Alan R. Silverstein
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 187 of 197 PageID #:
                                    1504




                          EXHIBIT I
Case 1:11-cv-00902-LPS-CJB
Case 1:18-cv-00850-MN-CJB Document
                           Document 49-2  Filed 06/25/13
                                    164 Filed   07/30/19 Page
                                                         Page 1188
                                                                of 3ofPageID
                                                                       197 PageID #:
                                                                             #: 3659
                                     1505
Case 1:11-cv-00902-LPS-CJB
Case 1:18-cv-00850-MN-CJB Document
                           Document 49-2  Filed 06/25/13
                                    164 Filed   07/30/19 Page
                                                         Page 2189
                                                                of 3ofPageID
                                                                       197 PageID #:
                                                                             #: 3660
                                     1506
Case 1:11-cv-00902-LPS-CJB
Case 1:18-cv-00850-MN-CJB Document
                           Document 49-2  Filed 06/25/13
                                    164 Filed   07/30/19 Page
                                                         Page 3190
                                                                of 3ofPageID
                                                                       197 PageID #:
                                                                             #: 3661
                                     1507
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 191 of 197 PageID #:
                                    1508




                          EXHIBIT J
           Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 192 of 197 PageID #:
                                               1509
                                                                 1                                                           3
                 IN THE UNITED STATES DISTRICT COURT                 1                  THE COURT: We'll go on the record
                      FOR THE DISTRICT OF DELAWARE                   2    and as we do, let me just say a few things for
     SATIUS HOLDING, INC.,         :                                 3    the record. The first is that we're here today
                      : C.A. No. 18-cv-0850-MN-CJB
           Plaintiff,    :                                           4    for a case management conference here in
                      :
      v.               :                                             5    chambers in the matter of Satius Holding, Inc.
                      :
     SAMSUNG ELECTRONICS CO. :                                       6    v. Samsung Electronics Co. Ltd., et al. This is
     LTD., et al.,         :
           Defendants.       :                                       7    Civil Action No. 18-850-MN-CJB here in our
                                                                     8    court.
             Monday, December 3, 2018
             3:00 p.m.                                               9                  And because we're here on the
                                                                     10   record, I have with us a court reporter from the
             Case Management Conference
             Chambers of Judge Christopher J. Burke                  11   Hawkins Reporting Service who will be taking
             844 King Street                                         12   down our call today. Before we go further, let
             Wilmington, Delaware
                                                                     13   me have counsel for each side identify
      BEFORE: THE HONORABLE Christopher J. Burke,                    14   themselves for the record. And we'll start
          United States District Court Magistrate
                                                                     15   first for the Plaintiff's side and we'll begin
                                                                     16   there with Delaware counsel.
      APPEARANCES:
                                                                     17                 MR. SILVERSTEIN: Good afternoon,
            POTTER ANDERSON & CORROON, LLP                           18   Your Honor. Alan Silverstein from Potter
            BY: ALAN SILVERSTEIN, ESQ.
                                                                     19   Anderson & Corroon for Satius Holding. With me
                       -and-
                                                                     20   today is Shannon Hedvat from Kramer Levin law
            KRAMER LEVIN NAFTALIS & FRANKEL LLP
            BY: SHANNON HEDVAT, ESQ.                                 21   firm.
              On behalf of Plain iff                                 22                 THE COURT: Welcome and thank you.
                                                                     23   And we'll do the same for counsel on the
                                                                     24   Defendants' side and again we will begin with

                                                                 2                                                           4
1     APPEARANCES CONTINUED:                                         1    Delaware counsel.
2                                                                    2                  MS. KRAMAN: Good afternoon, Your
            YOUNG, CONAWAY, STARGATT & TAYLOR, LLP
3           BY: PILAR KRAMAN, ESQ.                                   3    Honor. Pilar Kraman from Young Conaway for
4                      -and-                                         4    Samsung. And with me at counsel table is
5           COVINGTON & BURLEY LLP                                   5    Richard Rainey and Patrick Flynn from Covington.
            BY: RICHARD RAINEY, ESQ.
6           BY: PATRICK FLYNN, ESQ.                                  6                  THE COURT: Welcome to all of you
7             On behalf of Defendants                                7    and thank you. Counsel, let me just start by
8                                                                    8    going over a couple of things that kind of fall
9                                                                    9    under the category of procedural issues and then
10                                                                   10   we can talk substance as well. The first is
11                                                                   11   just to reiterate a bit about my role in the
12                                                                   12   case.
13                                                                   13                 The case has been assigned to
14                                                                   14   Judge Noreika and she referred it to me to
15                                                                   15   handle and resolve all disputes up to and
16                                                                   16   including expert discovery so that's what I'll
17                                                                   17   do, and I'll be responsible for addressing
18                                                                   18   issues or motions that get raised in the first
19                                                                   19   instance up through the close of the expert
20                                                                   20   discovery period with Judge Noreika obviously
21                                                                   21   taking things from there through to trial.
22                                                                   22                 One thing that we'll talk about in
23                                                                   23   a bit, I know the parties have provided a
24                                                                   24   proposed case schedule here and obviously they

                                                              Hawkins Reporting Service
                                          715 North King Street - Wilmington, Delaware 19801
                                                       (302) 658-6697 FAX (302) 658-8418
         Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 193 of 197 PageID #:
                                             1510
                                                                17                                                           19
1    Honor. I would say the only primary issue we                    1    specifications and other documents relating to
2    could anticipate may arise is with respect to                   2    those functionalities we've identified.
3    the core technical production as outlined in our                3                  THE COURT: Okay. Let me turn to
4    letter submission to the Court. During the                      4    counsel for Defendants' side and see if there's
5    meet-and-confer process, Defendants sought for                  5    anything they want to add about this issue.
6    us to limit or specifically identify the                        6                  MR. RAINEY: We do, Judge. I know
7    products that we believe should be subject to                   7    the Court is familiar with this where we have a
8    the core technical production and to identify                   8    situation Samsung Electronics that has
9    the products that will be the scope of what's                   9    thousands, if not tens of thousands of
10   accused in this case.                                           10   electronics products which have communication
11                  It's our position that until                     11   functionality of varying degrees, so it can
12   discovery is underway we can not be restricted                  12   simply be that we're going to be searching for
13   in any manner and that we have laid out in the                  13   documents having to do with communication about
14   scheduling order the identification of the                      14   all of our products.
15   accused products for which we expect the full                   15                 So one of the things that
16   core technical document production and then a                   16   concerned us is what we perceive to be the
17   year of discovery and then our final                            17   shifting scope of this case. The Complaint in
18   identification is next December of 2019, so the                 18   this case identifies three chips, if you will,
19   main issue we hope will not be at issue but                     19   that have these alleged impedance tuners in
20   maybe is whether the scope of the core technical                20   them, two Shannon chips and a Qualcomm chip.
21   production will be up to what we expect and are                 21   There are two issues that flow from that.
22   entitled to.                                                    22                 One is what is the scope of if
23                  THE COURT: Certainly, the                        23   it's impedance tuner and that's the issues we're
24   Plaintiffs are entitled to core technical                       24   going to be searching for. That may be one

                                                                18                                                           20
1    documents, whatever that amounts to for these                   1    issue. If it's no communication vehicle
2    products. It sounds like the Defendants were                    2    whatsoever no matter what it happens to have in
3    anticipating some dispute about whether the core                3    it, that's going to be a dispute that we
4    technical document production needs to go beyond                4    certainly will be before Your Honor on.
5    what they term documents relating to impedance                  5                  I think the scope of what the --
6    tuner functionality.                                            6    and this Court is well familiar with what is the
7                   I don't have a lot of information                7    accused functionality here as one issue. The
8    before me about that issue. But to the extent                   8    second issue relates to the Shannon chips.
9    it seems like they're trying to head off further                9    Those are chips that as I understand it are made
10   disputes later, is there anything the Plaintiff                 10   solely for products that are produced and sold
11   wants to say about what you think this dispute                  11   outside of the United States.
12   might really be about and what might come up                    12                 Obviously, Samsung is a Korean
13   later between the parties based on what you                     13   based company and they have products that are
14   understand now?                                                 14   solely for outside the U.S. market, and the
15                  MS. HEDVAT: It's hard to know                    15   Shannon chip is such a product. So one of the
16   because we don't know the type of documents that                16   other issues that we've attempted to tee up is
17   Defendants maintain with respect to technical                   17   are they going to be seeking production of
18   functionalities of the accused products.                        18   documents related to products solely made for
19   Clearly, we've identified in the Complaint what                 19   the outside U.S. market. And if that is the
20   are the accused functionalities and we will be                  20   case, we're going to have a second dispute I'm
21   providing in a couple of weeks the                              21   almost certain we're going to be raising before
22   identification of the accused products, so we                   22   Your Honor.
23   would expect that at a minimum the core                         23                 THE COURT: On the first issue, it
24   technical document production should pertain to                 24   could be that there's one or the other or both

                                                            Hawkins Reporting Service
                                         715 North King Street - Wilmington, Delaware 19801
                                                     (302) 658-6697 FAX (302) 658-8418
         Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 194 of 197 PageID #:
                                             1511
                                                                21                                                            23
1    of the following issues that you're                             1    process, it's helpful to have as much
2    highlighting. It sounds like in part what                       2    communication as possible between the sides to
3    you're wondering is when it comes to the accused                3    try to head off potential disputes before they
4    functionalities, what am I looking for to help                  4    materialize to discovery disputes before the
5    me determine whether beyond the specifically                    5    Court.
6    identified accused products whether the                         6                    It sounds like you have made some
7    Plaintiff is also asserting, look, if there are                 7    attempts in that regard already. I certainly
8    products that are substantially similar, we're                  8    encourage the parties to continue to talk to see
9    also going to be accusing them.                                 9    if they can reach some agreement as to those
10                  MR. RAINEY: Right.                               10   issues. To the extent you can and to the extent
11                  THE COURT: Then secondly, it also                11   you're aware that there are disputes, obviously
12   sounds like it might also be a dispute along the                12   the parties can raise those with the Court
13   lines of and even as to the products that we                    13   pursuant to the court's discovery dispute
14   know are being specifically identified, there's                 14   procedures that are in the scheduling order that
15   a lot of potential documentation out there as to                15   you're going to submit.
16   those products that relate to how they work.                    16                   Sometimes it's the case that
17   We're trying to hone in on what is going to be                  17   there's a deadline for core technical document
18   the core technical documents as to those. Are                   18   production and it's just not the ability to get
19   those both issues that are kind of in your mind?                19   that dispute teed up before that deadline hits.
20                  MR. RAINEY: For sure.                            20   If that happens, then obviously the party who's
21                  THE COURT: And to Plaintiff's                    21   making that production should do its best in
22   counsel as to the second issue, the question                    22   what it considers to be a full and fair
23   being to the extent that we have accused                        23   production of core technical documents. And if
24   products that may use chips and are solely                      24   it believes in that span is excluded something

                                                                22                                                            24
1    extraterritorially outside the U.S., are those                  1    that the Plaintiff knows should be included, we
2    going to be potentially at issue in the case?                   2    will tee that up as soon as we can when we go
3    And Judge Stark has a decision recently that                    3    through the court discovery dispute procedures.
4    relates to this issue.                                          4                    I think that issues that the
5                   I have not addressed it previously               5    parties raised today are ones that if they can't
6    so if it comes up, it will be the first time for                6    be resolved are going to be fit for resolution
7    me. But is that going to be a dispute as far as                 7    in those procedures, so I will deal with those
8    you know in the case?                                           8    as they arise.
9                   MS. HEDVAT: The short answer,                    9                    Okay. Were there any other issues
10   Your Honor, is it could be. Until we have                       10   that the Plaintiff wished to raise at this time?
11   discovery on these chips and functionalities                    11                   MS. HEDVAT: No, Your Honor.
12   that they are claiming are solely related to                    12   Thank you.
13   products outside of the U.S., it's hard for us                  13                   THE COURT: And on the Defendants'
14   to anticipate and know whether the international                14   side, Mr. Rainey, anything that we haven't
15   sales could be subject to damages and other                     15   talked about that the Defendants wanted to raise
16   aspects of the litigation, but it's our position                16   or highlight?
17   that we shouldn't be foreclosed from that                       17                   MR. RAINEY: The only other issue
18   discovery at this juncture so early on.                         18   I think, Judge, that might be worth just
19                  THE COURT: Well, the guidance I                  19   discussing briefly is the issue of emails. I
20   can give you at this stage is pretty limited.                   20   think this is teed up somewhere in the papers we
21   Obviously, it's helpful when we know that there                 21   submitted. This is, at least as the Complaint
22   are going to likely be disputes between the                     22   is packaged right now, is a direct infringement.
23   parties about the initial two stages,                           23   There's no allegations of willful infringement.
24   particularly the second stage of the disclosures                24   There's no allegations of induced infringement.

                                                            Hawkins Reporting Service
                                         715 North King Street - Wilmington, Delaware 19801
                                                     (302) 658-6697 FAX (302) 658-8418
Case 1:18-cv-00850-MN-CJB Document 49-2 Filed 07/30/19 Page 195 of 197 PageID #:
                                    1512




                         EXHIBIT K
Case 1:14-cv-00878-LPS-CJB
Case 1:18-cv-00850-MN-CJB Document
                           Document 49-2  Filed 01/28/16
                                    101 Filed   07/30/19 Page
                                                         Page 1196
                                                                of 2ofPageID
                                                                       197 PageID #:
                                                                             #: 2613
                                     1513
Case 1:14-cv-00878-LPS-CJB
Case 1:18-cv-00850-MN-CJB Document
                           Document 49-2  Filed 01/28/16
                                    101 Filed   07/30/19 Page
                                                         Page 2197
                                                                of 2ofPageID
                                                                       197 PageID #:
                                                                             #: 2614
                                     1514
